 

Exhibit 10.5

 

EXECUTION VERSION

 

 

INTERCREDITOR AGREEMENT

 

by and between

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Agent,

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Term Loan Agent

 

dated as of February 8, 2018

 

 

 

 

 

Table of Contents

 

    Page       ARTICLE 1 Definitions 2       Section 1.1 UCC Definitions 2
Section 1.2 Other Definitions 2 Section 1.3 Rules of Construction 36      
ARTICLE 2 Lien Priority 37       Section 2.1 Agreement to Subordinate 37 Section
2.2 Waiver of Right to Contest Liens 44 Section 2.3 Remedies Standstill 51
Section 2.4 Exercise of Rights 64 Section 2.5 No New Liens 72 Section 2.6 Waiver
of Marshalling 78       ARTICLE 3 Actions of the Parties 79       Section 3.1
Certain Actions Permitted 79 Section 3.2 Agent for Perfection 79 Section 3.3
Sharing of Information and Access 80 Section 3.4 Insurance 81 Section 3.5 No
Additional Rights For the Credit Parties Hereunder 81 Section 3.6 Actions Upon
Breach 81 Section 3.7 Inspection Rights 82       ARTICLE 4 Application of
Proceeds 83       Section 4.1 Application of Proceeds 83 Section 4.2 Specific
Performance 89 Section 4.3 Sale of Collateral Comprising Both ABL Priority
Collateral and Term Loan Priority Collateral; Certain Proceeds of Capital Stock
or Intercompany Loans 90       ARTICLE 5 Intercreditor Acknowledgements and
Waivers 91       Section 5.1 Notice of Acceptance and Other Waivers 91 Section
5.2 Modifications to ABL Documents and Term Loan Documents 97 Section 5.3
Reinstatement and Continuation of Agreement 103       ARTICLE 6 Insolvency
Proceedings 105       Section 6.1 DIP Financing 105 Section 6.2 Relief From Stay
108 Section 6.3 No Contest 109

 

i 

 

 

Table of Contents

(continued)

 

    Page       Section 6.4 Asset Sales 110 Section 6.5 Separate Grants of
Security and Separate Classification 111 Section 6.6 Enforceability 111 Section
6.7 ABL Obligations Unconditional 112 Section 6.8 Term Loan Obligations
Unconditional 112 Section 6.9 Additional Obligations Unconditional 113 Section
6.10 Adequate Protection 113 Section 6.11 Post-Petition Interest 116      
ARTICLE 7 Miscellaneous 116       Section 7.1 Rights of Subrogation 116 Section
7.2 Further Assurances 118 Section 7.3 Representations 119 Section 7.4
Amendments 119 Section 7.5 Addresses for Notices 123 Section 7.6 No Waiver,
Remedies 124 Section 7.7 Continuing Agreement, Transfer of Secured Obligations
124 Section 7.8 Governing Law:  Entire Agreement 125 Section 7.9 Counterparts
125 Section 7.10 No Third Party Beneficiaries 125 Section 7.11 Designation of
Additional Indebtedness; Joinder of Additional Agents 125 Section 7.12 Term Loan
Collateral Representative and ABL Collateral Representative; Notice of Change
127 Section 7.13 Provisions Solely to Define Relative Rights 127 Section 7.14
Headings 128 Section 7.15 Severability 128 Section 7.16 Attorneys Fees 128
Section 7.17 VENUE; JURY TRIAL WAIVER 128 Section 7.18 Intercreditor Agreement
129 Section 7.19 No Warranties or Liability 129 Section 7.20 Conflicts 129
Section 7.21 Information Concerning Financial Condition of the Credit Parties
130 Section 7.22 Excluded Assets 130

 

EXHIBITS

 

Exhibit A — Additional Indebtedness Designation Exhibit B — Additional
Indebtedness Joinder Exhibit C — Joinder of ABL Credit Agreement or Term Loan
Credit Agreement

 

ii 

 

 

INTERCREDITOR AGREEMENT

 

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, waived or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of February 8, 2018 between WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined herein, the “ABL Agent”)
for the ABL Secured Parties, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined herein, the “Term Loan Agent”) for the Term
Loan Secured Parties. Capitalized terms defined in Article 1 hereof are used in
this Agreement as so defined.

 

RECITALS

 

A.          Pursuant to the Original ABL Credit Agreement, the ABL Credit
Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the ABL Borrowers.

 

B.           Pursuant to the ABL Guarantees, the ABL Guarantors have agreed to
guarantee the payment and performance of the ABL Borrowers’ obligations under
the ABL Documents.

 

C.           As a condition to the effectiveness of the Original ABL Credit
Agreement and to secure the obligations of the ABL Credit Parties under and in
connection with the ABL Documents, the ABL Credit Parties have granted to the
ABL Agent (for the benefit of the ABL Secured Parties) Liens on the Collateral.

 

D.           Pursuant to the Original Term Loan Credit Agreement, the Term Loan
Credit Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Term Loan Borrower.

 

E.           Pursuant to the Term Loan Guarantees, the Term Loan Guarantors have
agreed to guarantee the payment and performance of the Term Loan Borrower’s
obligations under the Term Loan Documents.

 

F.           As a condition to the effectiveness of the Original Term Loan
Credit Agreement and to secure the obligations of the Term Loan Credit Parties
under and in connection with the Term Loan Documents, the Term Loan Credit
Parties have granted to the Term Loan Agent (for the benefit of the Term Loan
Secured Parties) Liens on the Collateral.

 

G.           Pursuant to this Agreement, the Company Representative may, from
time to time, designate certain additional Indebtedness of any Credit Party as
“Additional Indebtedness” (and as either “Additional ABL Indebtedness” or
“Additional Term Indebtedness”, as the case may be) by executing and delivering
an Additional Indebtedness Designation and by complying with the procedures set
forth in Section 7.11 hereof, and the holders of such Additional Indebtedness
and any other applicable Additional Secured Party shall thereafter constitute
Additional Secured Parties (and either “Additional ABL Secured Parties” or
“Additional Term Secured Parties”, as the case may be), and any Additional Agent
for any such Additional Secured Parties shall thereafter constitute an
Additional Agent (and either an “Additional ABL Agent” or an “Additional Term
Agent”, as the case may be), for all purposes under this Agreement.

 

 

 

 

H.           Each of the ABL Agent (on behalf of the ABL Secured Parties) and
the Term Loan Agent (on behalf of the Term Loan Secured Parties) and, by their
acknowledgment hereof, the ABL Credit Parties and the Term Loan Credit Parties,
desire to agree to the relative priority of Liens on the Collateral and certain
other rights, priorities and interests as provided herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE 1

 

Definitions

 

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Security, Securities Accounts, Security Entitlements,
Supporting Obligations and Tangible Chattel Paper.

 

Section 1.2 Other Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“ABL Agent” shall mean Wells Fargo Bank, National Association, as collateral
agent under the ABL Credit Agreement, together with its successors and assigns
in such capacity from time to time, whether under the Original ABL Credit
Agreement or any subsequent ABL Credit Agreement, as well as any Person
designated as the “Agent” or “Collateral Agent” under any ABL Credit Agreement.

 

“ABL Bank Products Affiliate” shall mean any Person who (a) has entered into a
Bank Products Agreement with an ABL Credit Party with the obligations of such
ABL Credit Party thereunder being secured by one or more ABL Collateral
Documents, (b) [reserved], and (c) has been designated by the Company
Representative in accordance with the terms of one or more ABL Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

 

“ABL Borrowers” shall mean NCI Group, Robertson and the other Subsidiary
Borrowers from time to time party to the ABL Credit Agreement (as defined
therein), each in their capacities as borrowers under the ABL Credit Agreement,
together with their respective successors and assigns.

 

 2 

 

 

“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements and other
collateral documents executed and delivered in connection with any ABL Credit
Agreement, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any ABL Obligations or under which rights or remedies
with respect to such Liens are governed, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“ABL Collateral Exposure” shall mean, as to any ABL Credit Agreement or
Additional ABL Credit Facility as of the date of determination, the sum of
(a) as to any revolving facility, the total commitments (whether funded or
unfunded) of the ABL Secured Parties to make loans and other extensions of
credit thereunder (or after the termination of such commitments, the total
outstanding principal amount of loans and other extensions of credit under such
facility and the aggregate then undrawn and unexpired amount of the then
outstanding letters of credit under the ABL Priority Collateral Documents) plus
(b) as to any other facility, the outstanding principal amount of ABL
Obligations or Additional ABL Obligations (as applicable) thereunder.

 

“ABL Collateral Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the Form of Exhibit O to the Original ABL Credit Agreement, as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof.

 

“ABL Collateral Obligations” shall mean the ABL Obligations and any Additional
ABL Obligations.

 

“ABL Collateral Representative” shall mean (a) if the Original ABL Credit
Agreement is then in effect, the ABL Agent acting for the ABL Collateral Secured
Parties; and (b) if the Original ABL Credit Agreement is not then in effect, the
ABL Agent under the relevant subsequent ABL Credit Agreement acting for the ABL
Collateral Secured Parties, unless the ABL Collateral Exposure under any
Additional ABL Credit Facility exceeds the ABL Collateral Exposure under such
subsequent ABL Credit Agreement, and in such case (unless otherwise agreed in
writing between the ABL Agent and any Additional ABL Agent or, after the
Discharge of ABL Obligations, between any Additional ABL Agents), the Additional
ABL Agent under such Additional ABL Credit Facility (or, if there is more than
one such Additional ABL Credit Facility, the Additional ABL Credit Facility
under which the greatest ABL Collateral Exposure is outstanding at the time)
acting for the ABL Collateral Secured Parties.

 

“ABL Collateral Secured Parties” shall mean the ABL Secured Parties and any
Additional ABL Secured Parties.

 

“ABL Commingled Collateral” shall have the meaning set forth in Section 3.7(a)
hereof.

 

 3 

 

 

“ABL Credit Agreement” shall mean (i) if the Original ABL Credit Agreement is
then in effect, the Original ABL Credit Agreement and (ii) thereafter, if
designated by the Company Representative, any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original ABL Credit Agreement or (y) any subsequent ABL Credit Agreement
(in each case, as amended, supplemented, waived or otherwise modified from time
to time); provided, that the requisite creditors party to such ABL Credit
Agreement (or their agent or other representative on their behalf) shall agree,
by a joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to the Term Loan Agent
and any Additional Agent (other than any Designated Agent) (or, if there is no
continuing Agent other than any Designated Agent, as designated by the Company
Representative), that the obligations under such ABL Credit Agreement are
subject to the terms and provisions of this Agreement. Any reference to the ABL
Credit Agreement shall be deemed a reference to any ABL Credit Agreement then in
existence.

 

“ABL Credit Agreement Lenders” shall mean the lenders, debtholders and other
creditors party from time to time to the ABL Credit Agreement, together with
their successors, assigns and transferees, as well as any Person designated as
an “ABL Credit Agreement Lender” under any ABL Credit Agreement.

 

“ABL Credit Parties” shall mean the ABL Borrowers, the ABL Guarantors and each
other direct or indirect Subsidiary of the Company or any of its Affiliates that
is now or hereafter becomes a party to any ABL Document.

 

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guarantees, the ABL
Collateral Documents, any Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate, any Hedging Agreements between any ABL
Credit Party and any ABL Hedging Affiliate, any Management Guarantee in favor of
an ABL Management Credit Provider, and those other ancillary agreements as to
which the ABL Agent or any ABL Secured Party is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any ABL Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the ABL Agent, in connection with
any of the foregoing or any ABL Credit Agreement, in each case as the same may
be amended, supplemented, waived or otherwise modified from time to time.

 

“ABL Guarantees” shall mean that certain guarantee agreement dated as of the
date hereof by the ABL Guarantors in favor of the ABL Agent, and all other
guarantees of any ABL Obligations of any ABL Credit Party by any other ABL
Credit Party in favor of any ABL Secured Party, in each case as amended,
supplemented, waived or otherwise modified from time to time.

 

“ABL Guarantors” shall mean the collective reference to the Company, each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the ABL
Guarantees and any other Person who becomes a guarantor under any of the ABL
Guarantees, in each case unless and until released from its guarantee
obligations.

 

 4 

 

 

“ABL Hedging Affiliate” shall mean any Person who (a) has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents,
(b) [reserved], and (c) has been designated by the Company Representative in
accordance with the terms of one or more ABL Collateral Documents (provided that
no Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Affiliate hereunder with respect to more than one Credit Facility).

 

“ABL Management Credit Provider” shall mean any Person who (a) is a beneficiary
of a Management Guarantee provided by an ABL Credit Party, with the obligations
of the applicable ABL Credit Party thereunder being secured by one or more ABL
Collateral Documents, (b) [reserved], and (c) has been designated by the Company
Representative in accordance with the terms of one or more ABL Collateral
Documents (provided that no Person shall, with respect to any Management
Guarantee, be at any time a Management Credit Provider with respect to more than
one Credit Facility).

 

“ABL Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any ABL Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each ABL Credit
Party from time to time to the ABL Agent, the “administrative agent” or “agent”
under the ABL Credit Agreement, the ABL Credit Agreement Lenders or any of them,
any ABL Bank Products Affiliates, any ABL Hedging Affiliates or any ABL
Management Credit Providers, under any ABL Document, whether for principal,
interest (including interest, fees and expenses which, but for the commencement
of an Insolvency Proceeding with respect to such ABL Credit Party, would have
accrued on any ABL Obligation, whether or not a claim is allowed against such
ABL Credit Party for such interest, fees and expenses in the related Insolvency
Proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the ABL
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time, including all “Obligations”,
as defined in the Original ABL Credit Agreement.

 

“ABL Permitted Access Right” shall have the meaning set forth in Section 3.7(a).

 

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

 

(1)         all Accounts (other than Accounts which constitute identifiable
Proceeds of Term Loan Priority Collateral);

 

(2)         (x) all Deposit Accounts and Money and all cash, checks, other
negotiable instruments, funds and other evidences of payments held therein and
(y) all Securities (to the extent constituting cash or Cash Equivalents or
representing a claim to Cash Equivalents), Security Entitlements (to the extent
constituting cash or Cash Equivalents or representing a claim to Cash
Equivalents), and Securities Accounts, in each case other than (i) the Asset
Sales Proceeds Account and all cash, checks and other property held therein or
credited thereto, (ii) Capital Stock of the direct and indirect Subsidiaries of
the Company and (iii) identifiable Proceeds of Term Loan Priority Collateral;

 

 5 

 

 

(3)         all Inventory;

 

(4)         to the extent involving or governing any of the items referred to in
the preceding clauses (1) through (3), all Chattel Paper (including Tangible
Chattel Paper and Electronic Chattel Paper), all Documents, General Intangibles
(including data processing software but excluding Intellectual Property and
Capital Stock of the direct and indirect Subsidiaries of the Company),
Instruments (including Promissory Notes), Intercompany Loans, Letter-of-Credit
Rights and Commercial Tort Claims, provided that to the extent any of the
foregoing also relates to Term Loan Priority Collateral, only that portion
related to the items referred to in the preceding clauses (1) through (3) shall
be included in the ABL Priority Collateral;

 

(5)         to the extent evidencing or governing any of the items referred to
in the preceding clauses (1) through (4), all Supporting Obligations; provided
that to the extent any of the foregoing also relates to Term Loan Priority
Collateral only that portion related to the items referred to in the preceding
clauses (1) through (4) shall be included in the ABL Priority Collateral;

 

(6)         all books and Records relating to the foregoing (including all
books, databases, customer lists, and Records, whether tangible or electronic,
which contain any information relating to any of the foregoing); and

 

(7)         all collateral security and guarantees with respect to any of the
foregoing and all cash, Money, instruments, securities (other than Capital Stock
of the direct and indirect Subsidiaries of the Company), financial assets,
Investment Property (other than Capital Stock of the direct and indirect
Subsidiaries of the Company), insurance proceeds (including proceeds of business
interruption insurance) and deposit accounts directly received as Proceeds of
any ABL Priority Collateral described in the preceding clauses (1) through (4)
(such Proceeds, “ABL Priority Proceeds”); provided, however, that no Proceeds of
ABL Priority Proceeds will constitute ABL Priority Collateral unless such
Proceeds of ABL Priority Proceeds would otherwise constitute ABL Priority
Collateral.

 

For the avoidance of doubt, under no circumstances shall Excluded Assets (as
defined in the next succeeding sentence) be ABL Priority Collateral.

 

As used in this definition of “ABL Priority Collateral”, the term “Excluded
Assets” shall have the meaning provided in the Original ABL Credit Agreement (if
the Original ABL Credit Agreement is then in effect) or in the ABL Collateral
Documents relating thereto, or in any other ABL Credit Agreement then in effect
(if the Original ABL Credit Agreement is not then in effect) or in the ABL
Collateral Documents relating thereto, or in any other Additional ABL Credit
Facility then in effect (if no ABL Credit Agreement is then in effect), which
Additional ABL Credit Facility is designated as applicable for purposes of this
definition or in the Additional ABL Collateral Documents relating thereto.

 

 6 

 

 

“ABL Priority Collateral Documents” shall mean the ABL Documents and any
Additional ABL Documents, as applicable.

 

“ABL Priority Proceeds” shall have the meaning set forth in the definition of
ABL Priority Collateral in this Agreement.

 

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

 

“ABL Secured Parties” shall mean the ABL Agent and all ABL Credit Agreement
Lenders, all ABL Bank Products Affiliates, all ABL Hedging Affiliates and all
ABL Management Credit Providers, and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “ABL Secured Party”
under any ABL Credit Agreement.

 

“Additional ABL Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional ABL Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional ABL
Credit Facility.

 

“Additional ABL Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional ABL Credit Party with
the obligations of such Additional ABL Credit Party thereunder being secured by
one or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent
or an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Agent or an Additional ABL Credit Facility Lender, in each case, on the date the
applicable Additional ABL Credit Facility became effective or at the time of
entry into such Bank Products Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company Representative in accordance with the terms of one or more Additional
ABL Collateral Documents (provided that no Person shall, with respect to any
Bank Products Agreement, be at any time a Bank Products Affiliate hereunder with
respect to more than one Credit Facility).

 

“Additional ABL Bank Products Provider” shall mean any Person (other than an
Additional ABL Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional ABL Credit Party with the obligations of such
Additional ABL Credit Party thereunder being secured by one or more Additional
ABL Collateral Documents, as designated by the Company Representative in
accordance with the terms of one or more Additional ABL Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

 

“Additional ABL Collateral Documents” shall mean all “Security Documents” or
comparable term as defined in any Additional ABL Credit Facility, and in any
event shall include all security agreements, mortgages, deeds of trust, pledges
and other collateral documents executed and delivered in connection with any
Additional ABL Credit Facility, and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Additional ABL Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, supplemented, waived or otherwise modified from
time to time.

 

 7 

 

 

“Additional ABL Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional ABL Indebtedness is or may
be incurred, including any credit agreements, loan agreements, indentures,
guarantees or other financing agreements, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time, together
with (b) if designated by the Company Representative, any other agreement
(including any credit agreement, loan agreement, indenture or other financing
agreement) extending the maturity of, consolidating, restructuring, refunding,
replacing or refinancing all or any portion of the Additional ABL Obligations,
whether by the same or any other lender, debtholder or other creditor or group
of lenders, debtholders or other creditors, or the same or any other agent,
trustee or representative therefor, or otherwise, and whether or not increasing
the amount of any Indebtedness that may be incurred thereunder.

 

“Additional ABL Credit Facility Lenders” shall mean one or more holders of
Additional ABL Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional ABL Credit Facilities, together with their
successors, assigns and transferees, as well as any Person designated as an
“Additional ABL Credit Facility Lender” under any ABL Credit Agreement.

 

“Additional ABL Credit Party” shall mean the Company, each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional ABL Document, and any other Person who becomes a guarantor under
any of the Additional ABL Guarantees, in each case unless and until released
from its guarantee obligations.

 

“Additional ABL Documents” shall mean any Additional ABL Credit Facilities, any
Additional ABL Guarantees, any Additional ABL Collateral Documents, any Bank
Products Agreements between any Additional ABL Credit Party and any Additional
ABL Bank Products Affiliate or Additional ABL Bank Products Provider, any
Hedging Agreements between any Additional ABL Credit Party and any Additional
ABL Hedging Affiliate or Additional ABL Hedging Provider, any Management
Guarantee in favor of any Additional ABL Management Credit Provider, those other
ancillary agreements as to which any Additional ABL Secured Party is a party or
a beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Additional ABL Credit Party or
any of its respective Subsidiaries or Affiliates, and delivered to any
Additional ABL Agent, in connection with any of the foregoing or any Additional
ABL Credit Facility, including any intercreditor or joinder agreement among any
of the Additional ABL Secured Parties or among any of the ABL Secured Parties
and Additional ABL Secured Parties, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Additional ABL Guarantees” shall mean any one or more guarantees of any
Additional ABL Obligations of any Additional ABL Credit Party by any other
Additional ABL Credit Party in favor of any Additional ABL Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

 8 

 

 

“Additional ABL Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional ABL Credit Party with the
obligations of such Additional ABL Credit Party thereunder being secured by one
or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent or
an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Agent or an Additional ABL Credit Facility Lender, in each case, on the date the
applicable Additional ABL Credit Facility became effective or at the time of
entry into such Hedging Agreement, or at the time of the designation referred to
in the following clause (c), and (c) has been designated by the Company
Representative in accordance with the terms of one or more Additional ABL
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

 

“Additional ABL Hedging Provider” shall mean any Person (other than an
Additional ABL Hedging Affiliate) that has entered into a Hedging Agreement with
an Additional ABL Credit Party with the obligations of such Additional ABL
Credit Party thereunder being secured by one or more Additional ABL Collateral
Documents, as designated by the Company Representative in accordance with the
terms of one or more Additional ABL Collateral Documents (provided that no
Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Provider hereunder with respect to more than one Credit Facility).

 

“Additional ABL Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company Representative as “Additional ABL Indebtedness” in the
relevant Additional Indebtedness Designation in accordance with Section 7.11
hereof.

 

“Additional ABL Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by an Additional ABL Credit
Party, with the obligations of the applicable Additional ABL Credit Party
thereunder being secured by one or more Additional ABL Collateral Documents and
(b) has been designated by the Company Representative in accordance with the
terms of one or more Additional ABL Collateral Documents (provided that no
Person shall, with respect to any Management Guarantee, be at any time a
Management Credit Provider with respect to more than one Credit Facility).

 

“Additional ABL Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional ABL Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional ABL Credit Party from time to time to any Additional ABL Agent,
any Additional ABL Secured Parties or any of them, including any Additional ABL
Bank Products Affiliate, Additional ABL Hedging Affiliate, Additional ABL Bank
Products Provider, Additional ABL Hedging Provider, or Additional ABL Management
Credit Provider, whether for principal, interest (including interest, fees and
expenses which, but for the commencement of an Insolvency Proceeding with
respect to such Additional ABL Credit Party, would have accrued on any
Additional ABL Obligation, whether or not a claim is allowed against such
Additional ABL Credit Party for such interest, fees and expenses in the related
Insolvency Proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional ABL Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“Additional ABL Recovery” shall have the meaning set forth in Section 5.3(c).

 

 9 

 

 

“Additional ABL Secured Parties” shall mean all Additional ABL Agents, all
Additional ABL Credit Facility Lenders, all Additional ABL Bank Products
Affiliates, all Additional ABL Bank Products Providers, all Additional ABL
Hedging Affiliates, all Additional ABL Hedging Providers and all Additional ABL
Management Credit Providers, and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “Additional ABL
Secured Party” under any Additional ABL Credit Facility; and with respect to any
Additional ABL Agent shall mean the Additional ABL Secured Parties represented
by such Additional ABL Agent.

 

“Additional Agent” shall mean any Additional ABL Agent and any Additional Term
Agent.

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean any Additional ABL Collateral
Documents and any Additional Term Collateral Documents.

 

“Additional Credit Facilities” shall mean any Additional ABL Credit Facilities
and any Additional Term Credit Facilities.

 

“Additional Credit Party” shall mean any Additional ABL Credit Party and any
Additional Term Credit Party.

 

“Additional Documents” shall mean any Additional ABL Documents and any
Additional Term Documents.

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

“Additional Guarantees” shall mean any Additional ABL Guarantees and any
Additional Term Guarantees.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

 

(a)          prior to the Discharge of ABL Obligations, Subsection 8.14 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other ABL Credit Agreement then in effect if the Original ABL Credit
Agreement is not then in effect (which covenant is designated in such ABL Credit
Agreement as applicable for purposes of this definition);

 

 10 

 

 

(b)          prior to the Discharge of Term Loan Obligations, Subsection 8.6 of
the Original Term Loan Credit Agreement (if the Original Term Loan Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other Term Loan Credit Agreement then in effect if the
Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition); and

 

(c)          prior to the Discharge of Additional Obligations, any negative
covenant restricting Liens contained in any applicable Additional Credit
Facility then in effect (which covenant is designated in such Additional Credit
Facility as applicable for purposes of this definition); and

 

(2) is designated as “Additional Indebtedness” by the Company Representative
pursuant to an Additional Indebtedness Designation and in compliance with the
procedures set forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of ABL Obligations, in the Original ABL Credit Agreement
(if the Original ABL Credit Agreement is then in effect), or in any other ABL
Credit Agreement then in effect (if the Original ABL Credit Agreement is not
then in effect), (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Term Loan Obligations, in the Original Term Loan Credit Agreement
(if the Original Term Loan Credit Agreement is then in effect), or in any other
Term Loan Credit Agreement then in effect (if the Original Term Loan Credit
Agreement is not then in effect), and (z) for purposes of the preceding clause
(1)(c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.

 

“Additional Indebtedness Designation” shall mean a certificate of the Company
Representative with respect to Additional Indebtedness substantially in the form
of Exhibit A attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of the Additional Indebtedness subject to
an Additional Indebtedness Designation, on behalf of one or more Additional
Secured Parties in respect of such Additional Indebtedness, substantially in the
form of Exhibit B attached hereto.

 

“Additional Obligations” shall mean any Additional ABL Obligations and any
Additional Term Obligations.

 

“Additional Secured Parties” shall mean any Additional ABL Secured Parties and
any Additional Term Secured Parties.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)          prior to the Discharge of ABL Obligations, Subsection 8.13 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other ABL Credit Agreement then in effect if the Original ABL
Credit Agreement is not then in effect (which covenant is designated in such ABL
Credit Agreement as applicable for purposes of this definition);

 

 11 

 

 

(b)          prior to the Discharge of Term Loan Obligations, Subsection 8.1 of
the Original Term Loan Credit Agreement (if the Original Term Loan Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other Term Loan Credit Agreement then in effect if
the Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition); and

 

(c)          prior to the Discharge of Additional Obligations, any negative
covenant restricting Indebtedness contained in any Additional Credit Facility
then in effect (which covenant is designated in such Additional Credit Facility
as applicable for purposes of this definition).

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect),
or in any other ABL Credit Agreement then in effect (if the Original ABL Credit
Agreement is not then in effect), (y) for purposes of the preceding clause (b),
prior to the Discharge of Term Loan Obligations, in the Original Term Loan
Credit Agreement (if the Original Term Loan Credit Agreement is then in effect),
or in any other Term Loan Credit Agreement then in effect (if the Original Term
Loan Credit Agreement is not then in effect), and (z) for purposes of the
preceding clause (c), prior to the Discharge of Additional Obligations, in the
applicable Additional Credit Facility then in effect. In the event that any
Indebtedness as defined in any such Credit Document shall not be Indebtedness as
defined in any other such Credit Document, but is or may be incurred in
compliance with such other Credit Document, such Indebtedness shall constitute
Additional Specified Indebtedness for the purposes of such other Credit
Document.

 

“Additional Term Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional Term Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Term Credit Facility.

 

“Additional Term Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional Term Credit Party with
the obligations of such Additional Term Credit Party thereunder being secured by
one or more Additional Term Collateral Documents, (b) was an Additional Term
Agent or an Additional Term Credit Facility Lender or an Affiliate of an
Additional Term Agent or an Additional Term Credit Facility Lender, in each
case, on the date the applicable Additional Term Credit Facility became
effective or at the time of entry into such Bank Products Agreement, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company Representative in accordance with the terms of
one or more Additional Term Collateral Documents (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Affiliate hereunder with respect to more than one Credit Facility).

 

 12 

 

 

“Additional Term Bank Products Provider” shall mean any Person (other than an
Additional Term Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional Term Credit Party with the obligations of such
Additional Term Credit Party thereunder being secured by one or more Additional
Term Collateral Documents, as designated by the Company Representative in
accordance with the terms of one or more Additional Term Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

 

“Additional Term Collateral Documents” shall mean all “Security Documents” or
comparable term as defined in any Additional Term Credit Facility, and in any
event shall include all security agreements, mortgages, deeds of trust, pledges
and other collateral documents executed and delivered in connection with any
Additional Term Credit Facility, and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Additional Term Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, supplemented, waived or otherwise modified from
time to time.

 

“Additional Term Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Term Indebtedness is or may
be incurred, including any credit agreements, loan agreements, indentures,
guarantees or other financing agreements, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time, together
with (b) if designated by the Company Representative, any other agreement
(including any credit agreement, loan agreement, indenture or other financing
agreement) extending the maturity of, consolidating, restructuring, refunding,
replacing or refinancing all or any portion of the Additional Term Obligations,
whether by the same or any other lender, debtholder or other creditor or group
of lenders, debtholders or other creditors, or the same or any other agent,
trustee or representative therefor, or otherwise, and whether or not increasing
the amount of any Indebtedness that may be incurred thereunder.

 

“Additional Term Credit Facility Lenders” shall mean one or more holders of
Additional Term Indebtedness (or commitments therefor) that is or may be
incurred under one or more Additional Term Credit Facilities, together with
their successors, assigns and transferees, as well as any Person designated as
an “Additional Term Credit Facility Lender” under any Additional Term Credit
Facility.

 

“Additional Term Credit Party” shall mean the Company, each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional Term Document, and any other Person who becomes a guarantor under
any of the Additional Term Guarantees, in each case unless and until released
from its guarantee obligations.

 

“Additional Term Documents” shall mean any Additional Term Credit Facilities,
any Additional Term Guarantees, any Additional Term Collateral Documents, any
Bank Products Agreements between any Credit Party and any Additional Term Bank
Products Affiliate or Additional Term Bank Products Provider, any Hedging
Agreements between any Credit Party and any Additional Term Hedging Affiliate or
Additional Term Hedging Provider, any Management Guarantee in favor of any
Additional Term Management Credit Providers, those other ancillary agreements as
to which any Additional Term Secured Party is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to any Additional Term Agent, in
connection with any of the foregoing or any Additional Term Credit Facility,
including any intercreditor or joinder agreement among any of the Additional
Term Secured Parties or among any of the Term Loan Secured Parties and
Additional Term Secured Parties, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

 13 

 

 

“Additional Term Guarantees” shall mean any one or more guarantees of any
Additional Term Obligations of any Additional Term Credit Party by any other
Additional Term Credit Party in favor of any Additional Term Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Additional Term Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional Term Credit Party with the
obligations of such Additional Term Credit Party thereunder being secured by one
or more Additional Term Collateral Documents, (b) was an Additional Term Agent
or an Additional Term Credit Facility Lender or an Affiliate of an Additional
Term Agent or an Additional Term Credit Facility Lender, in each case, on the
date the applicable Additional Term Credit Facility became effective or at the
time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company Representative in accordance with the terms of one or more Additional
Term Collateral Documents (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Hedging Affiliate hereunder with respect to
more than one Credit Facility).

 

“Additional Term Hedging Provider” shall mean any Person (other than an
Additional Term Hedging Affiliate) that has entered into a Hedging Agreement
with an Additional Term Credit Party with the obligations of such Additional
Term Credit Party thereunder being secured by one or more Additional Term
Collateral Documents, as designated by the Company Representative in accordance
with the terms of one or more Additional Term Collateral Documents (provided
that no Person shall, with respect to any Hedging Agreement, be at any time a
Hedging Provider hereunder with respect to more than one Credit Facility).

 

“Additional Term Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company Representative as “Additional Term Indebtedness” in
the relevant Additional Indebtedness Designation.

 

“Additional Term Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by an Additional Term Credit
Party, with the obligations of the applicable Additional Term Credit Party
thereunder being secured by one or more Additional Term Collateral Documents and
(b) has been designated by the Company Representative in accordance with the
terms of one or more Additional Term Collateral Documents (provided that no
Person shall, with respect to any Management Guarantee, be at any time a
Management Credit Provider with respect to more than one Credit Facility).

 

 14 

 

 

“Additional Term Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional Term Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional Term Credit Party from time to time to any Additional Term
Agent, any Additional Term Secured Parties or any of them, including any
Additional Term Bank Products Affiliate, Additional Term Hedging Affiliate,
Additional Term Bank Products Provider, Additional Term Hedging Provider or
Additional Term Management Credit Provider, under any Additional Term Document,
whether for principal, interest (including interest, fees and expenses which,
but for the commencement of an Insolvency Proceeding with respect to such
Additional Term Credit Party, would have accrued on any Additional Term
Obligation, whether or not a claim is allowed against such Additional Term
Credit Party for such interest, fees and expenses in the related Insolvency
Proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Additional
Term Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

 

“Additional Term Recovery” shall have the meaning set forth in Section 5.3(d).

 

“Additional Term Secured Parties” shall mean all Additional Term Agents, all
Additional Term Credit Facility Lenders, all Additional Term Bank Products
Affiliates, all Additional Term Bank Products Providers, all Additional Term
Hedging Affiliates, all Additional Term Hedging Providers and all Additional
Term Management Credit Providers, and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “Additional Term
Secured Party” under any Additional Term Credit Facility; and with respect to
any Additional Term Agent shall mean the Additional Term Secured Parties
represented by such Additional Term Agent.

 

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person shall mean the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agent” shall mean the ABL Agent, the Term Loan Agent and any Additional Agent,
as applicable.

 

“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
supplemented, waived or otherwise modified from time to time pursuant to the
terms hereof.

 

“Alternative DIP Offer” shall have the meaning set forth in Section 6.1(c)(ii).

 

“Asset Sales Proceeds Account” shall mean one or more Deposit Accounts or
Securities Accounts holding only the proceeds of any sale or disposition of any
Term Loan Priority Collateral and the Proceeds of investment thereof.

 

“Bank Products Affiliate” shall mean any ABL Bank Products Affiliate, any Term
Loan Bank Products Affiliate, any Additional ABL Bank Products Affiliate or any
Additional Term Bank Products Affiliate, as applicable.

 

 15 

 

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution or other Person agrees to provide (a) treasury
services, (b) credit card, debit card, merchant card, purchasing card, stored
value card, non-card electronic payable or other similar services (including the
processing of payments and other administrative services with respect thereto),
(c) cash management or related services (including controlled disbursements,
automated clearinghouse transactions, return items, netting, overdrafts,
depository, lockbox, stop payment, electronic funds transfer, information
reporting, wire transfer and interstate depository network services) and
(d) other banking, financial or treasury products or services as may be
requested by any Credit Party (other than letters of credit and other than loans
and advances except Indebtedness arising from services described in items (a)
through (c) of this definition), including, for the avoidance of doubt, bank
guarantees.

 

“Bank Products Provider” shall mean any Term Loan Bank Products Provider, any
Additional ABL Bank Products Provider or any Additional Term Bank Products
Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Borrower” shall mean any of the ABL Borrowers, the Term Loan Borrower and any
Additional Borrower.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to close.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease Obligation” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with generally accepted accounting principles as in
effect in the United States.

 

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

 

 16 

 

 

“Cash Equivalents” shall mean (1) money and (2) (a) securities issued or fully
guaranteed or insured by the United States of America, Canada, the United
Kingdom, Switzerland or a member state of the European Union or any agency or
instrumentality of any thereof, (b) time deposits, certificates of deposit or
bankers’ acceptances of (i) any ABL Secured Party, any Term Loan Secured Party
or any Additional Secured Party or any Affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $500,000,000 (or the foreign
currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or, if at such time neither is issuing ratings, a comparable rating of another
nationally recognized rating agency), (c) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (2)(a) and (b) above entered into with any financial institution meeting
the qualifications specified in clause (2)(b) above, (d) money market
instruments, commercial paper or other short-term obligations rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or, if at such time neither is issuing ratings, a comparable rating of
another nationally recognized rating agency), (e) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule
of the Securities and Exchange Commission under the Investment Company Act of
1940, as amended, (f) investment funds investing at least 90.0% of their assets
in cash equivalents of the types described in clauses (a) through (f) above
(which funds may also hold reasonable amounts of cash pending investment and/or
distribution), (g) investments similar to any of the foregoing denominated in
foreign currencies approved by the board of directors of the Company
Representative, and (h) solely with respect to any Captive Insurance Subsidiary
(as defined in the Original ABL Credit Agreement, whether or not then in
effect), any investment that any such Person is permitted to make in accordance
with applicable law.

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Credit Party in or upon which a Lien is granted or purported to be granted to
the ABL Agent, the Term Loan Agent or any Additional Agent under any of the ABL
Collateral Documents, the Term Loan Collateral Documents or the Additional
Collateral Documents, together with all rents, issues, profits, products, and
Proceeds thereof to the extent a Lien is granted or purported to be granted
therein to the applicable Agent by such applicable documents.

 

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Company” shall mean NCI Building Systems, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Company Representative” shall mean the Person most recently designated as
“Borrower Representative” under the Original ABL Credit Agreement or, if no such
Person has been designated, the Company.

 

“Conforming Plan of Reorganization” shall mean any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

 

 17 

 

 

“Copyright Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right to use any United States copyright of
such Credit Party, other than agreements with any Person who is an Affiliate or
a Subsidiary of the Company or such Credit Party, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Copyrights” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States copyrights,
whether or not the underlying works of authorship have been published or
registered, United States copyright registrations and copyright applications,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now or hereafter due and/or payable with respect thereto, including payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements thereof and (iii) the right to sue or
otherwise recover for past, present and future infringements and
misappropriations thereof.

 

“Credit Documents” shall mean the ABL Documents, the Term Loan Documents and any
Additional Documents.

 

“Credit Facility” shall mean the ABL Credit Agreement, the Term Loan Credit
Agreement or any Additional Credit Facility, as applicable.

 

“Credit Parties” shall mean the ABL Credit Parties, the Term Loan Credit Parties
and any Additional Credit Parties.

 

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

“Designated Agent” shall mean any Additional Agent, any Term Loan Agent under
any Term Loan Credit Agreement other than the Original Term Loan Credit
Agreement, or any ABL Agent under any ABL Credit Agreement other than the
Original ABL Credit Agreement, in each case that the Company Representative
designates as a Designated Agent (as confirmed in writing by such Agent if such
designation is made subsequent to the joinder of such Agent to this Agreement),
as and to the extent so designated. Such designation may be for all purposes
under this Agreement, or may be for one or more specified purposes thereunder or
provisions thereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“DIP Offer” shall have the meaning set forth in Section 6.1(c)(i).

 

“Discharge of ABL Collateral Obligations” shall mean the Discharge of ABL
Obligations and (if applicable) the Discharge of Additional ABL Obligations for
each Additional ABL Credit Facility.

 

“Discharge of ABL Obligations” shall mean:

 

 18 

 

 

(a) the payment in full in cash of the applicable ABL Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable ABL
Credit Agreement is paid in full in cash, (i) including (if applicable), with
respect to amounts available to be drawn under outstanding letters of credit
issued thereunder at such time (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit at such time),
delivery or provision of cash or backstop letters of credit in respect thereof
in compliance with the terms of any such ABL Credit Agreement (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable ABL Credit Agreement at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the ABL Documents at such time.

 

“Discharge of Additional ABL Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional ABL Credit Facility, with
respect to each Additional ABL Credit Facility:

 

(a) the payment in full in cash of the applicable Additional ABL Obligations
that are outstanding and unpaid at the time all Additional ABL Indebtedness
under such Additional ABL Credit Facility is paid in full in cash (i) including
(if applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit) delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional ABL Credit Facility (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable Additional ABL Credit Facility at such time;
and

 

(b) the termination of all then outstanding commitments to extend credit under
the Additional ABL Documents at such time.

 

“Discharge of Additional Obligations” shall mean the Discharge of Additional ABL
Obligations (if applicable) for each Additional ABL Credit Facility and the
Discharge of Additional Term Obligations (if applicable) for each Additional
Term Credit Facility.

 

“Discharge of Additional Term Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional Term Credit Facility, with
respect to each Additional Term Credit Facility:

 

(a) the payment in full in cash of the applicable Additional Term Obligations
that are outstanding and unpaid at the time all Additional Term Indebtedness
under such Additional Term Credit Facility is paid in full in cash,
(i) including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Additional Term Credit Facility (which shall not exceed an amount equal
to 101.5% of the aggregate undrawn amount of such letters of credit) but
(ii) excluding unasserted contingent indemnification or other obligations under
the applicable Additional Term Credit Facility at such time; and

 

 19 

 

 

(b) the termination of all then outstanding commitments to extend credit under
the Additional Term Documents at such time.

 

“Discharge of Term Loan Collateral Obligations” shall mean the Discharge of Term
Loan Obligations and (if applicable) the Discharge of Additional Term
Obligations for each Additional Term Credit Facility.

 

“Discharge of Term Loan Obligations” shall mean:

 

(a) the payment in full in cash of the applicable Term Loan Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable Term
Loan Credit Agreement is paid in full in cash, (i) including (if applicable),
with respect to amounts available to be drawn under outstanding letters of
credit issued thereunder at such time (or indemnities or other undertakings
issued pursuant thereto in respect of outstanding letters of credit at such
time), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Term Loan Credit Agreement
(which shall not exceed an amount equal to 101.5% of the aggregate undrawn
amount of such letters of credit) but (ii)  excluding unasserted contingent
indemnification or other obligations under the applicable Term Loan Credit
Agreement at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the Term Loan Documents at such time.

 

“Disposition” shall mean any sale, issuance, conveyance, transfer, lease or
other disposition.

 

“Domestic Subsidiaries” shall mean any Subsidiary of the Company that is not a
Foreign Subsidiary.

 

“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Term Loan Credit Agreement or any Additional Credit Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)          the taking of any action to enforce or realize upon any Lien,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
the taking of any action to enforce any right or power to repossess, replevy,
attach, garnish, levy upon or collect the Proceeds of any Lien;

 

(b)          the exercise of any right or remedy provided to a secured creditor
on account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor, in
an Insolvency Proceeding or otherwise, including the election to retain any of
the Collateral in satisfaction of a Lien;

 

 20 

 

 

(c)          the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshalling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

 

(d)          the appointment of a receiver, receiver and manager or interim
receiver of all or part of the Collateral;

 

(e)          the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale or any other means
permissible under applicable law;

 

(f)          the exercise of any other right of a secured creditor under Part 6
of Article 9 of the Uniform Commercial Code;

 

(g)          the exercise of any voting rights relating to any Capital Stock
included in the Collateral; and

 

(h)          the delivery of any notice, claim or demand relating to the
Collateral to any Person (including any securities intermediary, depository bank
or landlord) in possession or control of any Collateral,

 

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the ABL Obligations, the Term
Loan Obligations or any Additional Obligations, (iii) the establishment of
borrowing base and/or availability reserves, collateral, Accounts or Inventory
ineligibles, or other conditions for advances, (iv) the changing of advance
rates or advance sub-limits, (v) the imposition of a default rate or late fee,
(vi) the collection and application (including pursuant to “cash dominion”
provisions) of Accounts or other monies deposited from time to time in Commodity
Accounts, Deposit Accounts or Securities Accounts, in each case, against the ABL
Obligations or any Additional ABL Obligations pursuant to the provisions of the
ABL Documents or any applicable Additional ABL Documents (including the
notification of account debtors, depositary institutions or any other Person to
deliver proceeds of ABL Priority Collateral to the ABL Agent or any applicable
Additional ABL Agent), (vii) the cessation of lending pursuant to the provisions
of the ABL Documents, the Term Loan Documents or any applicable Additional
Documents, including upon the occurrence of a default on the existence of an
over-advance, (viii) the consent by the ABL Agent to disposition by any Grantor
of any of the ABL Priority Collateral or the consent by the Term Loan Collateral
Representative to disposition by any Grantor of any of the Term Loan Priority
Collateral or (ix) seeking adequate protection shall, in each case, not be
deemed to be an Exercise of Secured Creditor Remedies.

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required to be capitalized on
a balance sheet of the lessee in accordance with generally accepted accounting
principles as in effect in the United States.

 

“Foreign Subsidiary” shall mean any Subsidiary of the Company (a) that is
organized under the laws of any jurisdiction outside of the United States of
America and any Subsidiary of such Foreign Subsidiary or (b) that is a Foreign
Subsidiary Holdco. Any subsidiary of the Company which is organized and existing
under the laws of Puerto Rico or any other territory of the United States of
America shall be a Foreign Subsidiary.

 

 21 

 

 

“Foreign Subsidiary Holdco” shall mean any Subsidiary of the Company, so long as
such Subsidiary has no material assets other than securities or indebtedness of
one or more Foreign Subsidiaries (or Subsidiaries thereof), Intellectual
Property relating to such Foreign Subsidiaries (or Subsidiaries thereof), and/or
other assets (including cash, Cash Equivalents and Temporary Cash Investments)
relating to an ownership interest in any such securities, indebtedness,
Intellectual Property or Subsidiaries.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the Uniform Commercial Code including with respect to any Credit
Party, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Credit Party is a party or under which such
Credit Party has any right, title or interest or to which such Credit Party or
any property of such Credit Party is subject, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Grantor” shall mean any Grantor as defined in the ABL Collateral Documents or
in the Term Loan Collateral Documents, as the context requires.

 

“Guarantor” shall mean any of the ABL Guarantors, the Term Loan Guarantors and
any Additional Guarantors.

 

“Hedging Affiliate” shall mean any ABL Hedging Affiliate, any Term Loan Hedging
Affiliate, any Additional ABL Hedging Affiliate or any Additional Term Hedging
Affiliate, as applicable.

 

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity, credit or
equity values or creditworthiness (including any option with respect to any of
the foregoing and any combination of the foregoing agreements or arrangements),
and any confirmation executed in connection with any such agreement or
arrangement.

 

“Hedging Provider” shall mean any Additional ABL Hedging Provider, any
Additional Term Hedging Provider or any Term Loan Hedging Provider, as
applicable.

 

“Impairment” shall (a) with respect to the Term Loan Collateral Obligations,
have the meaning set forth in Section 2.1(e), and (b) with respect to the ABL
Collateral Obligations, have the meaning set forth in Section 2.1(f).

 

 22 

 

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Financing Leases, (d) all
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments issued or created for the account of such Person,
(e) all obligations of such Person in respect of interest rate protection
agreements, interest rate futures, interest rate options, interest rate caps and
any other interest rate hedge arrangements, (f) all indebtedness or obligations
of the types referred to in the preceding clauses (a) through (e) to the extent
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof and (g) all
guarantees by such Person of Indebtedness of other Persons, to the extent so
guaranteed by such Person.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code or other applicable
Bankruptcy Law.

 

“Intellectual Property” shall mean, with respect to any Credit Party, the
collective reference to such Credit Party’s Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and
Trademark Licenses.

 

“Intercompany Loans” shall mean any amounts owing by any Grantor to the Company
or any of its Subsidiaries, whether or not evidenced by a promissory note.

 

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Intervening ABL Secured Party” shall have the meaning set forth in Section
4.1(h).

 

“Intervening Term Creditor” shall have the meaning set forth in Section 4.1(h).

 

“Inventory” shall have the meaning assigned in the Uniform Commercial Code as of
the date hereof.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing).

 

 23 

 

 

“Lien Priority” shall mean, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Term Loan Agent, the Term Loan Secured Parties, any
Additional Agent or any Additional Secured Parties in the Collateral, the order
of priority of such Lien as specified in Section 2.1.

 

“Management Credit Provider” shall mean any ABL Management Credit Provider,
Additional ABL Management Credit Provider, Additional Term Management Credit
Provider or Term Loan Management Credit Provider, as applicable.

 

“Management Guarantee” shall have the meaning assigned to such term in (a) with
respect to the ABL Obligations, the Original ABL Credit Agreement (if the
Original ABL Credit Agreement is then in effect), or in any other ABL Credit
Agreement then in effect (if the Original ABL Credit Agreement is not then in
effect), (b) with respect to any Additional ABL Obligations, any Additional ABL
Credit Facility, (c) with respect to any Additional Term Obligations, any
Additional Term Credit Facility, and (d) with respect to the Term Loan
Obligations, the Original Term Loan Credit Agreement (if the Original Term Loan
Credit Agreement is then in effect), or in any other Term Loan Credit Agreement
then in effect (if the Original Term Loan Credit Agreement is not then in
effect).

 

“Matching DIP Offer” shall have the meaning set forth in Section 6.1(c)(ii).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.

 

“NCI Group” shall mean NCI Group, Inc., a Nevada corporation, and any successor
in interest thereto.

 

“Net Orderly Liquidation Value” shall mean the orderly liquidation value (net of
costs and expenses estimated to be incurred in connection with such liquidation)
of the ABL Credit Parties’ Inventory, that is estimated to be recoverable in an
orderly liquidation of such Inventory expressed as a percentage of the net book
value thereof, such percentage to be as determined from time to time by
reference to the most recent Inventory appraisal completed by a third-party
appraisal company and delivered to the ABL Agent or Additional ABL Agent, as
applicable.

 

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
whose provisions are inconsistent with the provisions of this Agreement,
including any Plan of Reorganization that purports to re-order (whether by
subordination, invalidation, or otherwise) or otherwise disregard, in whole or
part, the provisions of Article 2 (Lien Priorities), the provisions of Article 4
(Application of Proceeds) or the provisions of Article 6 (Insolvency
Proceedings).

 

“Original ABL Credit Agreement” shall mean that certain ABL Credit Agreement,
dated as of the date hereof, by and among the ABL Borrowers, the Company, Wells
Fargo Bank, National Association, as administrative agent, the ABL Credit
Agreement Lenders and the ABL Agent, as amended, supplemented, waived or
otherwise modified from time to time.

 

 24 

 

 

“Original Term Loan Credit Agreement” shall mean that certain Term Loan Credit
Agreement, dated as of the date hereof, by and among the Term Loan Borrower,
Credit Suisse AG, Cayman Islands Branch, as administrative agent, the Term Loan
Credit Agreement Lenders and the Term Loan Agent, as amended, supplemented,
waived or otherwise modified from time to time.

 

“Party” shall mean the ABL Agent, the Term Loan Agent or any Additional Agent,
and “Parties” shall mean all of the ABL Agent, the Term Loan Agent and any
Additional Agent.

 

“Patent Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States patent, patent
application, or patentable invention other than agreements with any Person who
is an Affiliate or a Subsidiary of the Company or such Credit Party, subject, in
each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

“Patents” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States patents, patent
applications and patentable inventions and all reissues and extensions thereof,
including (i) all inventions and improvements described and claimed therein,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now or hereafter due and/or payable with respect
thereto (including payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights corresponding thereto in the United States
and all reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of such Credit Party accruing thereunder or pertaining
thereto.

 

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts, and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

 

“Pledged Securities” shall have the meaning set forth in the ABL Collateral
Documents or in the Term Loan Collateral Documents, as the context requires.

 

 25 

 

 

“Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

 

“Priority Collateral” shall mean the ABL Priority Collateral or the Term Loan
Priority Collateral.

 

“Proceeds” shall mean (a) all “proceeds”, as such term is defined in Article 9
of the Uniform Commercial Code, with respect to the Collateral, (b) whatever is
recoverable or recovered when any Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily and (c) in the case of
Proceeds of Pledged Securities, all dividends or other income from the Pledged
Securities, collections thereon or distributions or payments with respect
thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Proposed DIP” shall have the meaning set forth in Section 6.1(c)(i).

 

“Purchase Money Indebtedness” shall mean any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, whether acquired through the direct acquisition of
such property or assets or the acquisition of the Capital Stock of any Person
owning such property or assets, or otherwise.

 

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

 

“Requisite ABL Holders” shall mean ABL Secured Parties and/or Additional ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility (other than ABL Obligations and Additional ABL Obligations in respect
of Bank Products Agreements, Hedging Agreements or Management Guarantees at any
time and for so long as there are any outstanding ABL Obligations and Additional
Obligations in respect of the ABL Credit Agreement or any Additional ABL Credit
Facility); provided that:

 

(a)          if the matter being consented to or the action being taken by the
ABL Collateral Representative is the subordination of Liens to other Liens, the
consent to DIP Financing, or the consent to a sale of all or substantially all
of the ABL Priority Collateral or (after the Discharge of Term Loan Collateral
Obligations) all or substantially all of the Collateral, then “Requisite ABL
Holders” shall mean those ABL Collateral Secured Parties necessary to validly
consent to the requested action in accordance with the applicable ABL Documents
and Additional ABL Documents;

 

 26 

 

 

(b)          except as may be separately otherwise agreed in writing by and
between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties, if the matter being consented to or the
action being taken by the ABL Collateral Representative will affect the ABL
Secured Parties in a manner different and materially adverse relative to the
manner such matter or action affects any Additional ABL Secured Parties (except
to the extent expressly set forth in this Agreement), then “Requisite ABL
Holders” shall mean (1) Additional ABL Secured Parties and/or ABL Secured
Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility (other than ABL Obligations and Additional ABL Obligations in respect
of Bank Products Agreements, Hedging Agreements or Management Guarantees at any
time and for so long as there are any outstanding ABL Obligations and Additional
Obligations in respect of the ABL Credit Agreement or any Additional ABL Credit
Facility) and (2) ABL Secured Parties holding, in the aggregate, in excess of
50% of the ABL Collateral Exposure under the ABL Credit Agreement (other than
ABL Obligations in respect of Bank Products Agreements, Hedging Agreements or
Management Guarantees at any time and for so long as there are any outstanding
ABL Obligations in respect of the ABL Credit Agreement); and

 

(c)          except as may be separately otherwise agreed in writing by and
between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties, if the matter being consented to or the
action being taken by the ABL Collateral Representative will affect any
Additional ABL Agent or the Additional ABL Secured Parties represented thereby
in a manner different and materially adverse relative to the manner such matter
or action affects the ABL Secured Parties or the other Additional ABL Secured
Parties (except to the extent expressly set forth in this Agreement), then
“Requisite ABL Holders” shall mean (1) Additional ABL Secured Parties and/or ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility (other than ABL Obligations and Additional ABL Obligations in respect
of Bank Products Agreements, Hedging Agreements or Management Guarantees at any
time and for so long as there are any outstanding ABL Obligations and Additional
Obligations in respect of the ABL Credit Agreement or any Additional ABL Credit
Facility) and (2) such Additional ABL Agent and/or Additional ABL Secured
Parties represented thereby holding, in the aggregate, in excess of 50% of the
ABL Collateral Exposure under the applicable Additional ABL Credit Facility or
Facilities (other than Additional ABL Obligations in respect of Bank Products
Agreements, Hedging Agreements or Management Guarantees at any time and for so
long as there are any outstanding Additional ABL Obligations in respect of any
Additional ABL Credit Facility).

 

“Requisite Term Holders” shall mean Term Loan Secured Parties and/or Additional
Term Secured Parties holding, in the aggregate, in excess of 50% of the
aggregate principal amount of any loans or notes included in the Term Loan
Collateral Obligations (other than Term Loan Collateral Obligations in respect
of Bank Products Agreements, Hedging Agreements or Management Guarantees at any
time and for so long as there are any outstanding Term Loan Collateral
Obligations in respect of the Term Loan Credit Agreement or any Additional Term
Credit Facility); provided that:

 

 27 

 

 

(a)          if the matter being consented to or the action being taken by the
Term Loan Collateral Representative is the subordination of Liens to other
Liens, the consent to DIP Financing, or the consent to a sale of all or
substantially all of the Term Loan Priority Collateral or (after the Discharge
of ABL Collateral Obligations) all or substantially all of the Collateral, then
“Requisite Term Holders” shall mean those Term Loan Collateral Secured Parties
necessary to validly consent to the requested action in accordance with the
applicable Term Loan Documents and Additional Term Documents;

 

(b)          except as may be separately otherwise agreed in writing by and
between or among each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, if the matter being
consented to or the action being taken by the Term Loan Collateral
Representative will affect the Term Loan Secured Parties in a manner different
and materially adverse relative to the manner such matter or action affects any
Additional Term Secured Parties (except to the extent expressly set forth in
this Agreement), then “Requisite Term Holders” shall mean (1) Additional Term
Secured Parties and/or Term Loan Secured Parties holding, in the aggregate, in
excess of 50% of the aggregate principal amount of the Term Loan Collateral
Obligations (other than Term Loan Collateral Obligations in respect of Bank
Products Agreements, Hedging Agreements or Management Guarantees at any time and
for so long as there are any outstanding Term Loan Collateral Obligations in
respect of the Term Loan Credit Agreement or any Additional Term Credit
Facility) and (2) Term Loan Secured Parties holding, in the aggregate, in excess
of 50% of the aggregate principal amount of the Term Loan Obligations (other
than Term Loan Obligations in respect of Bank Products Agreements, Hedging
Agreements or Management Guarantees at any time and for so long as there are any
outstanding Term Loan Obligations in respect of the Term Loan Credit Agreement);
and

 

(c)          except as may be separately otherwise agreed in writing by and
between or among each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, if the matter being
consented to or the action being taken by the Term Loan Collateral
Representative will affect any Additional Term Agent or the Additional Term
Secured Parties represented thereby in a manner different and materially adverse
relative to the manner such matter or action affects the Term Loan Secured
Parties or the other Additional Term Secured Parties (except to the extent
expressly set forth in this Agreement), then “Requisite Term Holders” shall mean
(1) Additional Term Secured Parties and/or Term Loan Secured Parties holding, in
the aggregate, in excess of 50% of the aggregate principal amount of the Term
Loan Collateral Obligations (other than Term Loan Collateral Obligations in
respect of Bank Products Agreements, Hedging Agreements or Management Guarantees
at any time and for so long as there are any outstanding Term Loan Collateral
Obligations in respect of the Term Loan Credit Agreement or any Additional Term
Credit Facility) and (2) such Additional Term Agent and/or Additional Term
Secured Parties represented thereby holding, in the aggregate, in excess of 50%
of the aggregate principal amount of the applicable Additional Term Obligations
(other than Additional Term Obligations in respect of Bank Products Agreements,
Hedging Agreements or Management Guarantees at any time and for so long as there
are any outstanding Additional Term Obligations in respect of any Additional
Term Credit Facility).

 

“Right of Last Refusal” shall have the meaning set forth in Section 6.1(c)(i).

 

 28 

 

 

“Robertson” shall mean Robertson-Ceco II Corporation, a Delaware corporation,
and any successor in interest thereto.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a division of S&P
Global, Inc., and its successors.

 

“Secured Parties” shall mean the ABL Secured Parties, the Term Loan Secured
Parties and the Additional Secured Parties.

 

“Series” shall mean (a) with respect to the Term Loan Collateral Secured
Parties, each of (i) the Term Loan Secured Parties (in their capacities as such)
and (ii) the Additional Term Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Additional Term
Agent (in its capacity as such for such Additional Term Secured Parties),
(b) with respect to any Term Loan Collateral Obligations, each of (i) the Term
Loan Obligations and (ii) the Additional Term Obligations incurred pursuant to
any Additional Term Credit Facility that is to be represented by a common
Additional Agent (in its capacity as such for such Additional Term Obligations),
(c) with respect to the ABL Collateral Secured Parties, each of (i) the ABL
Secured Parties (in their capacities as such) and (ii) the Additional ABL
Secured Parties that become subject to this Agreement after the date hereof that
are represented by a common Additional ABL Agent (in its capacity as such for
such Additional ABL Secured Parties) and (d) with respect to any ABL Collateral
Obligations, each of (i) the ABL Obligations and (ii) the Additional ABL
Obligations incurred pursuant to any Additional ABL Credit Facility that is to
be represented by a common Additional Agent (in its capacity as such for such
Additional ABL Obligations).

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

 

 29 

 

 

“Temporary Cash Investments” shall mean any of the following: (i) any investment
in (x) direct obligations of the United States of America, Canada, the United
Kingdom, Switzerland, a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Company or a Subsidiary in that
country or with such funds, or any agency or instrumentality of any thereof or
obligations guaranteed by the United States of America, Canada, the United
Kingdom, Switzerland or a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Company or a Subsidiary in that
country or with such funds, or any agency or instrumentality of any of the
foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under the ABL Credit Agreement, the Term Loan
Credit Agreement or any Additional Credit Facility or any affiliate thereof or
(y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250,000,000 (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such investment is made, (iii) repurchase
obligations with a term of not more than 30 days for underlying securities or
instruments of the types described in clause (i) or (ii) above entered into with
a bank meeting the qualifications described in clause (ii) above,
(iv) investments in commercial paper, maturing not more than 270 days after the
date of acquisition, issued by a Person (other than that of the Company or any
of its Subsidiaries), with a rating at the time as of which any investment
therein is made of “P-2” (or higher) according to Moody’s or “A-2” (or higher)
according to S&P (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (v) investments
in securities maturing not more than one year after the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by S&P or “A” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (vi) Indebtedness or Preferred Stock (other than of the
Company or any of its Subsidiaries) having a rating of “A” or higher by S&P or
“A2” or higher by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any nationally recognized rating organization),
(vii) investment funds investing at least 95.0% of their assets in securities of
the type described in clauses (i) through (vi) above (which funds may also hold
reasonable amounts of cash pending investment and/or distribution), (viii) any
money market deposit accounts issued or offered by a domestic commercial bank or
a commercial bank organized and located in a country recognized by the United
States of America, in each case, having capital and surplus in excess of
$250,000,000 (or the foreign currency equivalent thereof), or investments in
money market funds subject to the risk limiting conditions of Rule 2a-7 (or any
successor rule) of the Securities and Exchange Commission under the Investment
Company Act of 1940, as amended and (ix) similar investments approved by the
board of directors of the Company Representative in the ordinary course of
business.

 

“Term Loan Agent” shall mean Credit Suisse AG, Cayman Islands Branch, as
collateral agent under the Original Term Loan Credit Agreement, together with
its successors and assigns in such capacity from time to time, whether under the
Original Term Loan Credit Agreement or any subsequent Term Loan Credit
Agreement, as well as any Person designated as the “Agent” or “Collateral Agent”
under any Term Loan Credit Agreement.

 

 30 

 

 

“Term Loan Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with a Term Loan Credit Party with the
obligations of such Term Loan Credit Party thereunder being secured by one or
more Term Loan Collateral Documents, (b) was a Term Loan Agent or a Term Loan
Credit Agreement Lender or an Affiliate of a Term Loan Agent or a Term Loan
Credit Agreement Lender, in each case, at the time of entry into such Bank
Products Agreement, or on or prior to June 30, 2018, or at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Company Representative in accordance with the terms of one or more Term
Loan Collateral Documents (provided that no Person shall, with respect to any
Bank Products Agreement, be at any time a Bank Products Affiliate hereunder with
respect to more than one Credit Facility).

 

“Term Loan Bank Products Provider” shall mean any Person (other than a Term Loan
Bank Products Affiliate) that has entered into a Bank Products Agreement with a
Term Loan Credit Party with the obligations of such Term Loan Credit Party
thereunder being secured by one or more Term Loan Collateral Documents, as
designated by the Company Representative in accordance with the terms of one or
more Term Loan Collateral Documents (provided that no Person shall, with respect
to any Bank Products Agreement, be at any time a Bank Products Provider
hereunder with respect to more than one Credit Facility).

 

“Term Loan Borrower” shall mean the Company, in its capacity as a borrower under
the Term Loan Credit Agreement, together with its successors and assigns.

 

“Term Loan Collateral Documents” shall mean all “Security Documents” as defined
in the Original Term Loan Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Term Loan Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Loan Obligations or under which rights or remedies with respect to such Liens
are governed, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Term Loan Collateral Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the Form of Exhibit L to the Original Term Loan
Credit Agreement as the same may be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms thereof.

 

“Term Loan Collateral Obligations” shall mean the Term Loan Obligations and any
Additional Term Obligations.

 

“Term Loan Collateral Representative” shall mean the Term Loan Agent acting for
the Term Loan Collateral Secured Parties, unless the principal amount of
Additional Term Obligations under any Additional Term Credit Facility exceeds
the principal amount of Term Loan Obligations under the Term Loan Credit
Agreement, and in such case (unless otherwise agreed in writing between the Term
Loan Agent and any Additional Term Agent or after the Discharge of Term Loan
Obligations, between any Additional Term Agents), the Additional Term Agent
under such Additional Term Credit Facility (or, if there is more than one such
Additional Term Credit Facility, the Additional Term Credit Facility under which
the greatest principal amount of Additional Term Obligations is outstanding at
the time) acting for the Term Loan Collateral Secured Parties. In addition, in
the event that any Additional Term Agent subordinates its security interest in
any Term Loan Priority Collateral to the security interest of the ABL Agent or
any Additional ABL Agent as permitted by Sections 2.1(a)(6) and 2.1(a)(8) or
which otherwise has an Impairment with respect to all or substantially all of
the Term Loan Priority Collateral then such Additional Term Agent shall not
serve as Term Loan Collateral Representative (unless (x) the Discharge of Term
Loan Obligations has occurred and (y) either such Additional Term Agent is the
only Additional Term Agent or each other Additional Term Agent has similarly
subordinated its security interest) and, in such event the Term Loan Collateral
Representative will be selected as if the disqualified Additional Term Agent and
the Additional Term Obligations represented thereby did not exist.

 

 31 

 

 

“Term Loan Collateral Secured Parties” shall mean the Term Loan Secured Parties
and any Additional Term Secured Parties.

 

“Term Loan Credit Agreement” shall mean (i) if the Original Term Loan Credit
Agreement is then in effect, the Original Term Loan Credit Agreement and
(ii) thereafter, if designated by the Company Representative, any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original Term Loan Credit Agreement or (y) any subsequent Term Loan
Credit Agreement (in each case, as amended, supplemented, waived or otherwise
modified from time to time); provided, that the requisite creditors party to
such Term Loan Credit Agreement (or their agent or other representative on their
behalf) shall agree, by a joinder agreement substantially in the form of Exhibit
C attached hereto or otherwise in form and substance reasonably satisfactory to
any Additional Agent (other than any Designated Agent) (or, if there is no
continuing Agent other than the Term Loan Agent and any Designated Agent, as
designated by the Company Representative), that the obligations under such Term
Loan Credit Agreement are subject to the terms and provisions of this Agreement.
Any reference to the Term Loan Credit Agreement shall be deemed a reference to
any Term Loan Credit Agreement then in existence.

 

“Term Loan Credit Agreement Lenders” shall mean the lenders, debtholders and
other creditors party from time to time to the Term Loan Credit Agreement,
together with their successors, assigns and transferees, as well as any Person
designated as a “Term Loan Credit Agreement Lender” under any Term Loan Credit
Agreement.

 

“Term Loan Credit Parties” shall mean the Term Loan Borrower, the Term Loan
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any Term Loan
Document.

 

 32 

 

 

“Term Loan Documents” shall mean the Term Loan Credit Agreement, the Term Loan
Guarantees, the Term Loan Collateral Documents, any Bank Products Agreements
between any Term Loan Credit Party and any Term Loan Bank Products Affiliate or
any Term Loan Bank Products Provider, any Hedging Agreements between any Term
Loan Credit Party and any Term Loan Hedging Affiliate or any Term Loan Hedging
Provider, any Management Guarantee in favor of a Term Loan Management Credit
Provider designated in respect of any Term Loan Collateral Document, and those
other ancillary agreements as to which the Term Loan Agent or any Term Loan
Secured Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Term Loan Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to the Term Loan Agent, in connection with any of the foregoing or any
Term Loan Credit Agreement, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Term Loan Guarantees” shall mean that certain guarantee agreement dated as of
the date hereof by the Term Loan Guarantors in favor of the Term Loan Agent, and
all other guarantees of any Term Loan Obligations of any Term Loan Credit Party
by any other Term Loan Credit Party in favor of any Term Loan Secured Party, in
each case as amended, supplemented, waived or otherwise modified from time to
time.

 

“Term Loan Guarantors” shall mean the collective reference to each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Term Loan
Guarantees and any other Person who becomes a guarantor under any of the Term
Loan Guarantees, in each case unless and until released from its guarantee
obligations.

 

“Term Loan Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with a Term Loan Credit Party with the obligations of such
Term Loan Credit Party thereunder being secured by one or more Term Loan
Collateral Documents, (b) was a Term Loan Agent or a Term Loan Credit Agreement
Lender or an Affiliate of a Term Loan Agent or a Term Loan Credit Agreement
Lender, in each case, at the time of entry into such Hedging Agreement, or on or
prior to June 30, 2018, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company Representative
in accordance with the terms of one or more Term Loan Collateral Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate hereunder with respect to more than one Credit
Facility).

 

“Term Loan Hedging Provider” shall mean any Person (other than a Term Loan
Hedging Affiliate) that has entered into a Hedging Agreement with a Term Loan
Credit Party with the obligations of such Term Loan Credit Party thereunder
being secured by one or more Term Loan Collateral Documents, as designated by
the Company Representative in accordance with the terms of one or more Term Loan
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Provider hereunder with respect to more than
one Credit Facility).

 

“Term Loan Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by a Term Loan Credit Party, with
the obligations of the applicable Term Loan Credit Party thereunder being
secured by one or more Term Loan Collateral Documents and (b) has been
designated by the Company Representative in accordance with the terms of one or
more Term Loan Collateral Documents (provided that no Person shall, with respect
to any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).

 

 33 

 

 

“Term Loan Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Term Loan Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Term Loan
Credit Party from time to time to the Term Loan Agent, the “administrative
agent” or “agent” under the Term Loan Credit Agreement, the Term Loan Credit
Agreement Lenders or any of them, including any Term Loan Bank Products
Affiliates, any Term Loan Hedging Affiliates, any Term Loan Bank Products
Providers, any Term Loan Hedging Providers, or any Term Loan Management Credit
Providers, under any Term Loan Document, whether for principal, interest
(including interest, fees and expenses which, but for the commencement of an
Insolvency Proceeding with respect to such Term Loan Credit Party, would have
accrued on any Term Loan Obligation, whether or not a claim is allowed against
such Term Loan Credit Party for such interest, fees and expenses in the related
Insolvency Proceeding), reimbursement for amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Term Loan Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time, including all
“Obligations”, as defined in the Original Term Loan Credit Agreement.

 

“Term Loan Priority Collateral” shall mean all Collateral, other than the ABL
Priority Collateral, including all Real Property, Equipment, Intellectual
Property and Capital Stock of the direct or indirect Subsidiaries of the
Company, collateral security and guarantees with respect to any Term Loan
Priority Collateral and all cash, Money, instruments, securities, financial
assets and deposit accounts directly received as Proceeds of any Term Loan
Priority Collateral (such Proceeds, “Term Loan Priority Proceeds”); provided,
however, no Proceeds of Term Loan Priority Proceeds will constitute Term Loan
Priority Collateral unless such Proceeds of Term Loan Priority Proceeds would
otherwise constitute Term Loan Priority Collateral or are credited to any Asset
Sales Proceeds Account, provided, further that under no circumstance shall
Excluded Assets (as defined in the next succeeding sentence) be Term Loan
Priority Collateral. As used in this definition of “Term Loan Priority
Collateral”, the term “Excluded Assets” shall have the meaning provided
(x) prior to the Discharge of Term Loan Obligations, in the Original Term Loan
Credit Agreement (if the Original Term Loan Credit Agreement is then in effect),
or in any other Additional Term Credit Facility then in effect (if the Original
Term Loan Credit Agreement is not then in effect) or the Term Loan Collateral
Documents relating thereto, and (y) from and after the Discharge of Term Loan
Obligations, in the applicable Additional Term Credit Facility then in effect
which is designated as applicable for the purposes of this definition or the
Additional Term Collateral Documents relating thereto.

 

“Term Loan Priority Collateral Documents” shall mean the Term Loan Documents and
any Additional Term Documents, as applicable.

 

“Term Loan Priority Proceeds” shall have the meaning set forth in the definition
of Term Loan Priority Collateral in this Agreement.

 

“Term Loan Recovery” shall have the meaning set forth in Section 5.3(b).

 

 34 

 

 

“Term Loan Secured Parties” shall mean the Term Loan Agent, all Term Loan Credit
Agreement Lenders, all Term Loan Bank Products Affiliates, all Term Loan Bank
Products Providers, all Term Loan Hedging Affiliates, all Term Loan Hedging
Providers and all Term Loan Management Credit Providers, and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as a “Term Loan Secured Party” under any Term Loan Credit Agreement.

 

“Trade Secret Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trade secrets,
including know-how, processes, formulae, compositions, designs, and confidential
business and technical information, and all rights of any kind whatsoever
accruing thereunder or pertaining thereto, other than agreements with any Person
who is an Affiliate or a Subsidiary of the Company or such Credit Party,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

“Trade Secrets” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trade secrets,
including know-how, processes, formulae, compositions, designs, and confidential
business and technical information, and all rights of any kind whatsoever
accruing thereunder or pertaining thereto, including (i) all income, royalties,
damages and payments now or hereafter due and/or payable with respect thereto,
including payments under all licenses, non-disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof, and (ii) the right to sue or
otherwise recover for past, present or future misappropriations thereof.

 

“Trademark Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trademarks,
service marks, trade names, trade dress or other indicia of trade origin or
business identifiers, other than agreements with any Person who is an Affiliate
or a Subsidiary of the Company or such Credit Party, subject, in each case, to
the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trademarks,
service marks, trade names, trade dress or other indicia of trade origin or
business identifiers, trademark and service mark registrations, and applications
for trademark or service mark registrations (except for “intent to use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of said Act has
been filed, it being understood and agreed that the carve out in this
parenthetical shall be applicable only if and for so long as a grant or
enforcement of a security interest in such intent to use application would
invalidate or otherwise jeopardize such Credit Party’s rights therein or in the
resulting registration), and any renewals thereof, including (i) the right to
sue or otherwise recover for any and all past, present and future infringements
or dilutions thereof, (ii) all income, royalties, damages and other payments now
or hereafter due and/or payable with respect thereto (including payments under
all licenses entered into in connection therewith, and damages and payments for
past or future infringements thereof), and (iii) all other rights corresponding
thereto and all other rights of any kind whatsoever of such Credit Party
accruing thereunder or pertaining thereto in the United States, together in each
case with the goodwill of the business connected with the use of, and symbolized
by, each such trademark, service mark, trade name, trade dress or other indicia
of trade origin or business identifiers.

 

 35 

 

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof”, “herein”, “hereby”,
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, refinancings, renewals, replacements,
restatements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, refinancings, renewals, replacements,
restatements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, and any reference herein to a Person acting in a
particular capacity shall be construed to include such Person’s successors and
assigns in that capacity. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation.

 

 36 

 

 

ARTICLE 2

 

Lien Priority

 

Section 2.1 Agreement to Subordinate. (a) Notwithstanding (i) the date, time,
method, manner, or order of grant, attachment, or perfection (including any
defect or deficiency or alleged defect or deficiency in any of the foregoing) of
any Liens granted to the ABL Agent or the ABL Secured Parties in respect of all
or any portion of the Collateral, or of any Liens granted to the Term Loan Agent
or the Term Loan Secured Parties in respect of all or any portion of the
Collateral, or of any Liens granted to any Additional Agent or any Additional
Secured Parties in respect of all or any portion of the Collateral, and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent, the Term Loan Agent or any Additional Agent (or the ABL Secured
Parties, the Term Loan Secured Parties or any Additional Secured Parties) in any
Collateral, (iii) any provision of the Uniform Commercial Code, the Bankruptcy
Code or any other applicable law, or of the ABL Documents, the Term Loan
Documents or any Additional Documents, (iv) whether the ABL Agent, the Term Loan
Agent or any Additional Agent, in each case, either directly or through agents,
holds possession of, or has control over, all or any part of the Collateral,
(v) the fact that any such Liens in favor of the ABL Agent or the ABL Secured
Parties, the Term Loan Agent or the Term Loan Secured Parties or any Additional
Agent or any Additional Secured Parties securing any of the ABL Obligations, the
Term Loan Obligations or any Additional Obligations, respectively, are
(x) subordinated to any Lien securing any obligation of any Credit Party other
than the Term Loan Obligations or any Additional Term Obligations (in the case
of the ABL Obligations and any Additional ABL Obligations) or the ABL
Obligations or any Additional ABL Obligations (in the case of the Term Loan
Obligations or any Additional Term Obligations), respectively, or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed or (vi) any other
circumstance of any kind or nature whatsoever, the ABL Agent, on behalf of
itself and the ABL Secured Parties, the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties, and any Additional Agent, on behalf of itself and
any Additional Secured Parties represented thereby, hereby agree that:

 

(1)         any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Term Loan Agent or any
Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations, and any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional Term Agent or
any Additional Term Secured Party that secures all or any portion of the
Additional Term Obligations, shall in all respects be junior and subordinate to
all Liens granted to the ABL Agent or the ABL Secured Parties in the ABL
Priority Collateral to secure all or any portion of the ABL Obligations;

 

(2)         any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Term Loan Agent or any
Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations, and any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional Term Agent or
any Additional Term Secured Party that secures all or any portion of the
Additional Term Obligations, shall in all respects be junior and subordinate to
all Liens granted to any Additional ABL Agent or any Additional ABL Secured
Parties in the ABL Priority Collateral to secure all or any portion of any
Additional ABL Obligations (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and (x) the Term Loan Agent,
on behalf of itself and the Term Loan Secured Parties, and (y) such Additional
Term Agent, on behalf of itself and the Additional Term Secured Parties
represented thereby, as the case may be);

 

 37 

 

 

(3)         any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be senior and prior to (x) all Liens granted to the Term Loan Agent
or any Term Loan Secured Party in the ABL Priority Collateral to secure all or
any portion of the Term Loan Obligations and (y) all Liens granted to any
Additional Term Agent or any Additional Term Secured Parties in the ABL Priority
Collateral to secure all or any portion of the Additional Term Obligations;

 

(4)         any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional ABL Secured Party that secures all or any portion of any
Additional ABL Obligations shall in all respects be senior and prior to (x) all
Liens granted to the Term Loan Agent or any Term Loan Secured Party in the ABL
Priority Collateral to secure all or any portion of the Term Loan Obligations
and (y) all Liens granted to any Additional Term Agent or any Additional Term
Secured Parties in the ABL Priority Collateral to secure all or any portion of
the Additional Term Obligations (except in the case of either clause (x) or (y)
as may be separately otherwise agreed in writing by and between such Additional
ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and (i) the Term Loan Agent, on behalf of itself and the
Term Loan Secured Parties, or (ii) such Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby, as the case
may be);

 

(5)         any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations, and any
Lien in respect of all or any portion of the Term Loan Priority Collateral now
or hereafter held by or on behalf of any Additional ABL Agent or any Additional
ABL Secured Party that secures all or any portion of the Additional ABL
Obligations, shall in all respects be junior and subordinate to all Liens
granted to the Term Loan Agent or the Term Loan Secured Parties in the Term Loan
Priority Collateral to secure all or any portion of the Term Loan Obligations;

 

(6)         any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations, and any
Lien in respect of all or any portion of the Term Loan Priority Collateral now
or hereafter held by or on behalf of any Additional ABL Agent or any Additional
ABL Secured Party that secures all or any portion of the Additional ABL
Obligations, shall in all respects be junior and subordinate to all Liens
granted to any Additional Term Agent or any Additional Term Secured Parties in
the Term Loan Priority Collateral to secure all or any portion of any Additional
Term Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and (x) the ABL Agent, on behalf of itself
and the ABL Secured Parties, and (y) such Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby, as the case
may be);

 

 38 

 

 

(7)         any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of the Term Loan Agent or any
Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations shall in all respects be senior and prior to (x) all Liens granted
to the ABL Agent or any ABL Secured Party in the Term Loan Priority Collateral
to secure all or any portion of the ABL Obligations and (y) all Liens granted to
any Additional ABL Agent or any Additional ABL Secured Parties in the Term Loan
Priority Collateral to secure all or any portion of the Additional ABL
Obligations;

 

(8)         any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of any Additional Term Agent or
any Additional Term Secured Party that secures all or any portion of the
Additional Term Obligations shall in all respects be senior and prior to (x) all
Liens granted to the ABL Agent or any ABL Secured Party in the Term Loan
Priority Collateral to secure all or any portion of the ABL Obligations and
(y) all Liens granted to any Additional ABL Agent or any Additional ABL Secured
Parties in the Term Loan Priority Collateral to secure all or any portion of the
Additional ABL Obligations (except in the case of either clause (x) or (y) as
may be separately otherwise agreed in writing by and between such Additional
Term Agent, on behalf of itself and the Additional Term Secured Parties
represented thereby, and (i) the ABL Agent, on behalf of itself and the ABL
Secured Parties, or (ii) such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, as the case may be);

 

(9)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of the ABL Agent or any ABL Secured Party that secures all or any portion
of the ABL Obligations (except as may be separately otherwise agreed in writing
by and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties); provided, however, that notwithstanding the
foregoing, if any Additional ABL Agent and any Additional ABL Secured Party
subordinates itself to any of the Term Loan Agent, the Term Secured Parties, any
Additional Term Agent or any Additional Tem Secured Parties with respect to any
Term Loan Priority Collateral in a separate writing as permitted by paragraphs
(2) and (4) of this Section 2.1(a) then such Additional ABL Agent and Additional
ABL Secured Parties shall not be pari passu with the ABL Agent and ABL Secured
Parties with respect to any ABL Priority Collateral so subordinated but rather
shall be junior and subordinate to the ABL Agent and ABL Secured Parties with
respect to such Term Loan Priority Collateral;

 

 39 

 

 

(10)        any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent that secures all or any portion
of the Additional ABL Obligations (except as may be separately otherwise agreed
in writing by and between such Additional ABL Agents, in each case on behalf of
itself and the Additional ABL Secured Parties represented thereby); provided,
however, that notwithstanding the foregoing, if any Additional ABL Agent and any
Additional ABL Secured Party subordinates itself to any of the Term Loan Agent,
the Term Secured Parties, any Additional Term Agent or any Additional Tem
Secured Parties with respect to any Term Loan Priority Collateral in a separate
writing as permitted by paragraphs (2) and (4) of this Section 2.1(a) then such
Additional ABL Agent and Additional ABL Secured Parties shall not be pari passu
with the other Additional ABL Agent and the other Additional ABL Secured Parties
with respect to any ABL Priority Collateral so subordinated but rather shall be
junior and subordinate to the other Additional ABL Agent and the other
Additional ABL Secured Parties with respect to such ABL Priority Collateral;

 

(11)        any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of the Term Loan Agent or any Term Loan Secured Party that secures
all or any portion of the Term Loan Obligations (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties);
provided, however, that notwithstanding the foregoing, if any Additional Term
Agent and any Additional Term Secured Party subordinates itself to any of the
ABL Agent, the ABL Secured Parties, any Additional ABL Agent or any Additional
ABL Secured Parties with respect to any Term Loan Priority Collateral in a
separate writing as permitted by paragraphs (6) and (8) of this Section 2.1(a)
then such Additional Term Agent and Additional Term Secured Parties shall not be
pari passu with the Term Loan Agent and Term Loan Secured Parties with respect
to any Term Loan Priority Collateral so subordinated but rather shall be junior
and subordinate to the Term Loan Agent and Term Loan Secured Parties with
respect to such Term Loan Priority Collateral; and

 

(12)        any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of any other Additional Term Agent or any Additional Term Secured
Party represented by such other Additional Term Agent that secures all or any
portion of the Additional Term Obligations (except as may be separately
otherwise agreed in writing by and between such Additional Term Agents, in each
case on behalf of itself and the Additional Term Secured Parties represented
thereby); provided, however, that notwithstanding the foregoing, if any
Additional Term Agent and any Additional Term Secured Party subordinates itself
to any of the ABL Agent, the ABL Secured Parties, any Additional ABL Agent or
Additional ABL Secured Parties with respect to any Term Loan Priority Collateral
in a separate writing as permitted by paragraphs (6) and (8) of this Section
2.1(a) then such Additional Term Agent and Additional Term Secured Parties shall
not be pari passu with the other Additional Term Agent and the other Additional
Term Secured Parties with respect to any Term Loan Priority Collateral so
subordinated but rather shall be junior and subordinate to the other Additional
Term Agent and the other Additional Term Secured Parties with respect to such
Term Loan Priority Collateral.

 

 40 

 

 

(b)          Notwithstanding any failure by any ABL Secured Party, Term Loan
Secured Party or Additional Secured Party to perfect its security interests in
the Collateral or any avoidance, invalidation, priming or subordination by any
third party or court of competent jurisdiction (including in any Insolvency
Proceeding) of the security interests in the Collateral granted to the ABL
Secured Parties, the Term Loan Secured Parties or any Additional Secured
Parties:

 

(1)         the priority and rights as between the ABL Secured Parties, on the
one hand, and the Term Loan Secured Parties, on the other hand, with respect to
the Collateral shall be as set forth herein;

 

(2)         the priority and rights as between the ABL Secured Parties, on the
one hand, and any Additional Secured Parties, on the other hand, with respect to
the Collateral shall be as set forth herein (except as may be separately
otherwise agreed in writing by and between any applicable Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties);

 

(3)         the priority and rights as between the Term Loan Secured Parties, on
the one hand, and any Additional Secured Parties, on the other hand, with
respect to the Collateral shall be as set forth herein (except as may be
separately otherwise agreed in writing by and between or among any applicable
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Secured Parties); and

 

(4)         the priority and rights as between any Additional Agent and the
Additional Secured Parties represented thereby, on the one hand, and any other
Additional Agent and the Additional Secured Parties represented thereby, on the
other hand, with respect to the Collateral shall be as set forth herein (except
as may be separately otherwise agreed in writing by and between such Additional
Agents, each on behalf of itself and the Additional Secured Parties represented
thereby).

 

 41 

 

 

(c)          The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, acknowledges and agrees that (x) concurrently herewith, the ABL Agent,
for the benefit of itself and the ABL Secured Parties, has been granted Liens
upon all of the Collateral in which the Term Loan Agent has been granted Liens
and the Term Loan Agent hereby consents thereto and (y) any Additional Agent,
for the benefit of itself and any Additional Secured Parties, may be granted
Liens upon all of the Collateral in which the Term Loan Agent has been granted
Liens and the Term Loan Agent hereby consents thereto. The ABL Agent, on behalf
of itself and the ABL Secured Parties, acknowledges and agrees that
(x) concurrently herewith, the Term Loan Agent, for the benefit of itself and
the Term Loan Secured Parties, has been granted Liens upon all of the Collateral
in which the ABL Agent has been granted Liens and the ABL Agent hereby consents
thereto and (y) any Additional Agent, for the benefit of itself and any
Additional Secured Parties, may be granted Liens upon all of the Collateral in
which the ABL Agent has been granted Liens, and the ABL Agent hereby consents
thereto. Any Additional Agent, on behalf of itself and any Additional Secured
Parties represented thereby, acknowledges and agrees, concurrently with becoming
a party hereto, that (x) the ABL Agent, for the benefit of itself and the ABL
Secured Parties, was granted Liens upon all of the Collateral in which such
Additional Agent is being granted Liens and such Additional Agent hereby
consents thereto, (y) the Term Loan Agent, for the benefit of itself and the
Term Loan Secured Parties, was granted Liens upon all of the Collateral in which
such Additional Agent is being granted Liens and such Additional Agent hereby
consents thereto and (z) any other Additional Agent, for the benefit of itself
and any Additional Secured Parties represented thereby, may be granted Liens
upon all of the Collateral in which such Additional Agent has been granted Liens
and such Additional Agent hereby consents thereto. The subordination of Liens by
the Term Loan Agent in favor of the ABL Agent and any Additional ABL Agent, by
the ABL Agent in favor of the Term Loan Agent and any Additional Term Agent, by
any Additional Term Agent in favor of the ABL Agent and any Additional ABL
Agent, and by any Additional ABL Agent in favor of the Term Loan Agent and any
Additional Term Agent, in each case as set forth herein, shall not be deemed to
subordinate the Liens of the Term Loan Agent, the ABL Agent or any Additional
Agent to the Liens of any other Person. The provision of pari passu and equal
priority as between Liens of the Term Loan Agent and Liens of any Additional
Term Agent, or as between Liens of any Additional Term Agent and Liens of any
other Additional Term Agent, in each case as set forth herein, shall not be
deemed to subordinate the Liens of the Term Loan Agent or any Additional Term
Agent to the Liens of any Person other than the ABL Agent and any Additional ABL
Agent as and to the extent set forth herein, or to provide that the Liens of the
Term Loan Agent or any Additional Term Agent will be pari passu or of equal
priority with the Liens of any other Person. The provision of pari passu and
equal priority as between Liens of the ABL Agent and Liens of any Additional ABL
Agent, or as between Liens of any Additional ABL Agent and Liens of any other
Additional ABL Agent, in each case as set forth herein, shall not be deemed to
subordinate the Liens of the ABL Agent or any Additional ABL Agent to the Liens
of any Person other than the Term Loan Agent and any Additional Term Agent as
and to the extent set forth herein, or to provide that the Liens of the ABL
Agent or any Additional ABL Agent will be pari passu or of equal priority with
the Liens of any other Person.

 

(d)          Lien priority as among the ABL Obligations, the Term Loan
Obligations and the Additional Obligations with respect to any Collateral will
be governed solely by this Agreement, except as may be separately otherwise
agreed in writing by or among any applicable Parties to the extent permitted
pursuant to Section 2.1(a) above (including pursuant to the Term Loan Collateral
Intercreditor Agreement and the ABL Collateral Intercreditor Agreement, in each
case, if entered into in the future).

 

 42 

 

 

(e)          The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, and each Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, hereby acknowledges and agrees that it
is the intention of the Term Loan Collateral Secured Parties of each Series that
the holders of Term Loan Collateral Obligations of such Series (and not the Term
Loan Collateral Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the Term Loan
Collateral Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Term
Loan Collateral Obligations), (y) any of the Term Loan Collateral Obligations of
such Series do not have an enforceable security interest in any of the
Collateral securing any other Series of Term Loan Collateral Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of Term Loan Collateral Obligations) on a basis
ranking prior to the security interest of such Series of Term Loan Collateral
Obligations but junior to the security interest of any other Series of Term Loan
Collateral Obligations or (ii) the existence of any Collateral for any other
Series of Term Loan Collateral Obligations that is not also Collateral for the
other Series of Term Loan Collateral Obligations (any such condition referred to
in the foregoing clauses (i) or (ii) with respect to any Series of Term Loan
Collateral Obligations, an “Impairment” of such Series). In the event of any
Impairment with respect to any Series of Term Loan Collateral Obligations, the
results of such Impairment shall be borne solely by the holders of such Series
of Term Loan Collateral Obligations, and the rights of the holders of such
Series of Term Loan Collateral Obligations (including the right to receive
distributions in respect of such Series of Term Loan Collateral Obligations
pursuant to Section 4.1) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such Term Loan Collateral Obligations subject to such
Impairment.

 

(f)          The ABL Agent, on behalf of itself and the ABL Secured Parties, and
each Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby, hereby acknowledges and agrees that, it is the
intention of the ABL Collateral Secured Parties of each Series that the holders
of ABL Collateral Obligations of such Series (and not the ABL Collateral Secured
Parties of any other Series) bear the risk of (i) any determination by a court
of competent jurisdiction that (x) any of the ABL Collateral Obligations of such
Series are unenforceable under applicable law or are subordinated to any other
obligations (other than another Series of ABL Collateral Obligations), (y) any
of the ABL Collateral Obligations of such Series do not have an enforceable
security interest in any of the Collateral securing any other Series of ABL
Collateral Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of ABL Collateral
Obligations) on a basis ranking prior to the security interest of such Series of
ABL Collateral Obligations but junior to the security interest of any other
Series of ABL Collateral Obligations or (ii) the existence of any Collateral for
any other Series of ABL Collateral Obligations that is not also Collateral for
the other Series of ABL Collateral Obligations (any such condition referred to
in the foregoing clauses (i) or (ii) with respect to any Series of ABL
Collateral Obligations, an “Impairment” of such Series). In the event of any
Impairment with respect to any Series of ABL Collateral Obligations, the results
of such Impairment shall be borne solely by the holders of such Series of ABL
Collateral Obligations, and the rights of the holders of such Series of ABL
Collateral Obligations (including the right to receive distributions in respect
of such Series of ABL Collateral Obligations pursuant to Section 4.1) set forth
herein shall be modified to the extent necessary so that the effects of such
Impairment are borne solely by the holders of the Series of such ABL Collateral
Obligations subject to such Impairment.

 

 43 

 

 

Section 2.2 Waiver of Right to Contest Liens. (a) The Term Loan Agent, on behalf
of itself and the Term Loan Secured Parties, agrees that it and they shall not
(and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, the ABL Agent and the ABL
Secured Parties in respect of the Collateral or the provisions of this
Agreement. Except to the extent expressly set forth in this Agreement, the Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties, agrees that
none of the Term Loan Agent or the Term Loan Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the ABL Agent or any ABL Secured Party under the ABL Documents
with respect to the ABL Priority Collateral. Except to the extent expressly set
forth in this Agreement, the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, hereby waives any and all rights it or the Term Loan
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the ABL Agent or any
ABL Secured Party seeks to enforce its Liens in any ABL Priority Collateral.

 

(b)          The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of, or the allowability of the claims
asserted by, any Additional Term Agent and any Additional Term Secured Parties
in respect of the Collateral or the provisions of this Agreement (except as may
be separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties). Except to the extent expressly set forth in this Agreement and, for
the avoidance of doubt, subject to Section 2.3(g), the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, agrees that none of the Term
Loan Agent or the Term Loan Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional Term Agent or any Additional Term Secured Party under any Additional
Term Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties). Except
to the extent expressly set forth in this Agreement, and, for the avoidance of
doubt, subject to Section 2.3(g), the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties, hereby waives any and all rights it or the Term
Loan Secured Parties may have as a pari passu lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which any
Additional Term Agent or any Additional Term Secured Party seeks to enforce its
Liens in any Collateral (except as may be separately otherwise agreed in writing
by and between such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

 44 

 

 

(c)          The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of, or the allowability of the claims
asserted by, any Additional ABL Agent and any Additional ABL Secured Parties in
respect of the Collateral or the provisions of this Agreement. Except to the
extent expressly set forth in this Agreement, the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, agrees that none of the Term Loan
Agent or the Term Loan Secured Parties will take any action that would interfere
with any Exercise of Secured Creditor Remedies undertaken by any Additional ABL
Agent or any Additional ABL Secured Party under any Additional ABL Documents
with respect to the ABL Priority Collateral. Except to the extent expressly set
forth in this Agreement, the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, hereby waives any and all rights it or the Term Loan
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which any Additional ABL
Agent or any Additional ABL Secured Party seeks to enforce its Liens in any ABL
Priority Collateral.

 

(d)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of, or the allowability of the claims
asserted by, the Term Loan Agent and any Term Loan Secured Parties in respect of
the Collateral or the provisions of this Agreement. Except to the extent
expressly set forth in this Agreement, the ABL Agent, on behalf of itself the
ABL Secured Parties, agrees that none of the ABL Agent or the ABL Secured
Parties will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by the Term Loan Agent or any Term Loan Secured
Party under the Term Loan Documents, with respect to the Term Loan Priority
Collateral. Except to the extent expressly set forth in this Agreement, the ABL
Agent, on behalf of itself and the ABL Secured Parties, hereby waives any and
all rights it or the ABL Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the Term Loan Agent or any Term Loan Secured Party seeks to enforce its Liens in
any Term Loan Priority Collateral.

 

(e)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of, or the allowability of the claims
asserted by, any Additional Term Agent and any Additional Term Secured Parties
in respect of the Collateral or the provisions of this Agreement (except as may
be separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties).
Except to the extent expressly set forth in this Agreement, the ABL Agent, on
behalf of itself and the ABL Secured Parties, agrees that none of the ABL Agent
or the ABL Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by any Additional Term Agent or
any Additional Term Secured Party under any Additional Term Documents, with
respect to the Term Loan Priority Collateral (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). Except to the
extent expressly set forth in this Agreement, the ABL Agent, on behalf of itself
and the ABL Secured Parties, hereby waives any and all rights it or the ABL
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which any Additional Term
Agent or any Additional Term Secured Party seeks to enforce its Liens in any
Term Loan Priority Collateral (except as may be separately otherwise agreed in
writing by and between such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the ABL Agent, on
behalf of itself and the ABL Secured Parties).

 

 45 

 

 

(f)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of, or the allowability of the claims
asserted by, any Additional ABL Agent and any Additional ABL Secured Parties in
respect of the Collateral or the provisions of this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). Except to
the extent expressly set forth in this Agreement and, for the avoidance of
doubt, subject to Section 2.3(j), the ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that none of the ABL Agent or the ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional ABL Agent or any Additional ABL Secured
Party under any Additional ABL Documents with respect to the Collateral (except
as may be separately otherwise agreed in writing by and between such Additional
ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties). Except to the extent expressly set forth in this Agreement, and, for
the avoidance of doubt, subject to Section 2.3(j), the ABL Agent, on behalf of
itself and the ABL Secured Parties, hereby waives any and all rights it or the
ABL Secured Parties may have as a pari passu lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which any
Additional ABL Agent or any Additional ABL Secured Party seeks to enforce its
Liens in any Collateral (except as may be separately otherwise agreed in writing
by and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties).

 

(g)          Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, the ABL Agent and the ABL
Secured Parties in respect of the Collateral or the provisions of this
Agreement. Except to the extent expressly set forth in this Agreement, any
Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees that none of such Additional Term Agent and
Additional Term Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the ABL Priority
Collateral. Except to the extent expressly set forth in this Agreement, any
Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, hereby waives any and all rights it or such
Additional Term Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the ABL
Agent or any ABL Secured Party seeks to enforce its Liens in any ABL Priority
Collateral.

 

 46 

 

 

(h)          Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, the Term Loan Agent or the
Term Loan Secured Parties in respect of the Collateral or the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties). Except to the extent expressly set
forth in this Agreement, and, for the avoidance of doubt, subject to Section
2.3(g), any Additional Term Agent, on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that none of such Additional Term
Agent and Additional Term Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the Term
Loan Agent or any Term Loan Secured Party under the Term Loan Documents with
respect to the Collateral (except as may be separately otherwise agreed in
writing by and between such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties). Except to the extent
expressly set forth in this Agreement, and subject to Section 2.3(g), any
Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, hereby waives any and all rights it or such
Additional Term Secured Parties may have as a pari passu lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the Term Loan Agent or any Term Loan Secured Party seeks to enforce its Liens in
any Collateral (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).

 

(i)          Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, any Additional ABL Agent and
any Additional ABL Secured Parties in respect of the Collateral or the
provisions of this Agreement. Except to the extent expressly set forth in this
Agreement, any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that none of such Additional
Term Agent and Additional Term Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional ABL Agent or any Additional ABL Secured Party under the Additional
ABL Documents with respect to the ABL Priority Collateral. Except to the extent
expressly set forth in this Agreement, any Additional Term Agent, on behalf of
itself and any Additional Term Secured Parties represented thereby, hereby
waives any and all rights it or such Additional Term Secured Parties may have as
a junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional ABL Agent or any Additional ABL Secured
Party seeks to enforce its Liens in any ABL Priority Collateral.

 

 47 

 

 

(j)          Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, any other Additional Term
Agent or any Additional Term Secured Parties represented by such other
Additional Term Agent in respect of the Collateral or the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Term Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby). Except to the extent expressly
set forth in this Agreement, and, for the avoidance of doubt, subject to Section
2.3(g), any Additional Term Agent, on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that none of such Additional Term
Agent and Additional Term Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any other
Additional Term Agent or any Additional Term Secured Party represented by such
other Additional Term Agent under any applicable Additional Documents with
respect to the Collateral (except as may be separately otherwise agreed in
writing by and between such Additional Term Agents, in each case on behalf of
itself and the Additional Term Secured Parties represented thereby). Except to
the extent expressly set forth in this Agreement, and subject to Section 2.3(g),
any Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, hereby waives any and all rights it or such
Additional Term Secured Parties may have as a pari passu lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
any other Additional Term Agent or any Additional Term Secured Party represented
by such other Additional Term Agent seeks to enforce its Liens in any Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional Term Agents, in each case on behalf of itself and the Additional Term
Secured Parties represented thereby).

 

(k)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, the Term Loan Agent and the
Term Loan Secured Parties in respect of the Collateral or the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties). Except to the extent expressly set
forth in this Agreement, any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, agrees that none of such
Additional ABL Agent and Additional ABL Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by the Term Loan Agent or any Term Loan Secured Party under the Term Loan
Documents with respect to the Term Loan Priority Collateral (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).
Except to the extent expressly set forth in this Agreement, any Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby waives any and all rights it or such Additional ABL Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which the Term Loan Agent or any Term
Loan Secured Party seeks to enforce its Liens in any Term Loan Priority
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).

 

 48 

 

 

(l)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, the ABL Agent or the ABL
Secured Parties in respect of the Collateral or the provisions of this Agreement
(except, with respect to priority, as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties). Except to the extent expressly set forth
in this Agreement, and subject to Section 2.3(j), any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that none of such Additional ABL Agent and Additional ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the ABL Agent or any ABL Secured Party under the ABL
Documents with respect to the Collateral (except as may be separately otherwise
agreed in writing by and between such Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and the ABL Agent,
on behalf of itself and the ABL Secured Parties). Except to the extent expressly
set forth in this Agreement, and subject to Section 2.3(j), any Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby waives any and all rights it or such Additional ABL Secured
Parties may have as a pari passu lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which the ABL Agent or any ABL
Secured Party seeks to enforce its Liens in any Collateral (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties).

 

 49 

 

 

(m)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, any Additional Term Agent and
any Additional Term Secured Parties in respect of the Collateral or the
provisions of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and such Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby). Except to the extent expressly set forth in this Agreement, any
Additional ABL Agent, on behalf of itself and any Additional ABL Secured Parties
represented thereby, agrees that none of such Additional ABL Agent and
Additional ABL Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies undertaken by any Additional Term
Agent or any Additional Term Secured Party under the Additional Term Documents
with respect to the Term Loan Priority Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby). Except to the extent expressly set forth in this
Agreement, any Additional ABL Agent, on behalf of itself and any Additional ABL
Secured Parties represented thereby, hereby waives any and all rights it or such
Additional ABL Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which any
Additional Term Agent or any Additional Term Secured Party seeks to enforce its
Liens in any Term Loan Priority Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby).

 

(n)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, any other Additional ABL
Agent or any Additional ABL Secured Parties represented by such other Additional
ABL Agent in respect of the Collateral or the provisions of this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agents, in each case on behalf of itself and the Additional ABL
Secured Parties represented thereby). Except to the extent expressly set forth
in this Agreement, and subject to Section 2.3(j), any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that none of such Additional ABL Agent and Additional ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any other Additional ABL Agent or any Additional ABL
Secured Party represented by such other Additional ABL Agent under any
applicable Additional ABL Documents with respect to the Collateral (except as
may be separately otherwise agreed in writing by and between such Additional ABL
Agents, in each case on behalf of itself and the Additional ABL Secured Parties
represented thereby). Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(j), any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, hereby waives
any and all rights it or such Additional ABL Secured Parties may have as a pari
passu lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any other Additional ABL Agent or any Additional ABL
Secured Party represented by such other Additional ABL Agent seeks to enforce
its Liens in any Collateral (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agents, in each case on behalf of
itself and the Additional ABL Secured Parties represented thereby).

 

(o)          For the avoidance of doubt, the assertion of priority rights
established under the terms of this Agreement or in any separate writing between
any of the parties hereto shall not be considered a challenge to Lien priority
of any Party prohibited by this Section 2.2.

 

 50 

 

 

Section 2.3 Remedies Standstill. (a) The Term Loan Agent, on behalf of itself
and the Term Loan Secured Parties, agrees that, until the Discharge of ABL
Obligations, neither the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, as applicable) nor any Term Loan Secured Party (x)
will, or will seek to, Exercise Any Secured Creditor Remedies (or institute or
join in any action or proceeding with respect to the Exercise of Secured
Creditor Remedies) with respect to any of the ABL Priority Collateral without
the written consent of the ABL Agent or (y) will knowingly take, receive or
accept any Proceeds of ABL Priority Collateral, it being understood and agreed
that the temporary deposit of Proceeds of ABL Priority Collateral in a Deposit
Account controlled by the Term Loan Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative. Subject to Section 2.3(b) and Section 2.3(g) hereof, from and
after the date upon which the Discharge of ABL Obligations shall have occurred
(or prior thereto upon obtaining the written consent of the ABL Agent), the Term
Loan Agent or any Term Loan Secured Party may Exercise Any Secured Creditor
Remedies under the Term Loan Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the Term Loan Agent or any Term Loan Secured
Party is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof. Notwithstanding anything to the contrary contained herein,
the Term Loan Agent or any Term Loan Secured Party may:

 

(i)          file a claim or statement of interest with respect to the Term Loan
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)         take any action (not adverse to the priority status of the Liens on
the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)        file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the Term Loan Secured Parties, including any claims secured by the
Term Loan Priority Collateral or the ABL Priority Collateral, if any, in each
case in accordance with the terms of this Agreement;

 

(iv)        file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

 51 

 

 

(v)         vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

(b)          The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that, until the Discharge of Additional ABL Obligations, neither
the Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, as applicable) nor any Term Loan Secured Party (x) will, or seek
to, Exercise Any Secured Creditor Remedies (or institute or join in any action
or proceeding with respect to the Exercise of Secured Creditor Remedies) with
respect to any of the ABL Priority Collateral without the written consent of
each Additional ABL Agent or (y) will knowingly take, receive or accept any
Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by the Term Loan Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative. Subject to Section 2.3(a) and Section 2.3(g) hereof, from and
after the date upon which the Discharge of Additional ABL Obligations shall have
occurred (or prior thereto upon obtaining the written consent of each Additional
ABL Agent), the Term Loan Agent or any Term Loan Secured Party may Exercise Any
Secured Creditor Remedies under the Term Loan Documents or applicable law as to
any ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the Term Loan Agent or any
Term Loan Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, the Term Loan Agent or any Term Loan Secured Party
may:

 

(i)          file a claim or statement of interest with respect to the Term Loan
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)         take any action (not adverse to the priority status of the Liens on
the ABL Priority Collateral, or the rights of each Additional ABL Agent or any
of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the ABL
Priority Collateral;

 

(iii)        file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the Term Loan Secured Parties, including any claims secured by the
Term Loan Priority Collateral or the ABL Priority Collateral, if any, in each
case in accordance with the terms of this Agreement;

 

 52 

 

 

(iv)        file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

(v)         vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

 

(c)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that until the Discharge of Term Loan Obligations, neither the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) nor
any ABL Secured Party (x) will, or will seek to, Exercise Any Secured Creditor
Remedies (or institute or join in any action or proceeding with respect to the
Exercise of Secured Creditor Remedies) with respect to the Term Loan Priority
Collateral without the written consent of the Term Loan Agent or (y) will
knowingly take, receive or accept any Proceeds of the Term Loan Priority
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of Term Loan Priority Collateral in a Deposit Account controlled by the
ABL Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the Term Loan Collateral Representative.
Subject to Section 2.3(d) and Section 2.3(j) hereof, from and after the date
upon which the Discharge of Term Loan Obligations shall have occurred (or prior
thereto upon obtaining the written consent of the Term Loan Agent), the ABL
Agent or any ABL Secured Party may Exercise Any Secured Creditor Remedies under
the ABL Documents or applicable law as to any Term Loan Priority Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the ABL Agent or any ABL Secured Party is at all times
subject to the provisions of this Agreement, including Section 4.1 hereof.
Notwithstanding anything to the contrary contained herein, the ABL Agent or any
ABL Secured Party may:

 

(i)          file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)         take any action (not adverse to the priority status of the Liens on
the Term Loan Priority Collateral, or the rights of the Term Loan Agent or any
of the Term Loan Secured Parties to exercise rights, powers, and/or remedies in
respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Term Loan Priority
Collateral;

 

 53 

 

  

(iii)        file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the ABL Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

(iv)        file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the Term Loan Priority Collateral; and

 

(v)         vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

 

(d)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that until the Discharge of Additional Term Obligations, neither the ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) nor any ABL Secured Party (x) will, or will seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to the Term
Loan Priority Collateral without the written consent of each Additional Term
Agent or (y) will knowingly take, receive or accept any Proceeds of the Term
Loan Priority Collateral (except, in each case, as may be separately otherwise
agreed in writing by and between each such Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties), it being understood and
agreed that the temporary deposit of Proceeds of Term Loan Priority Collateral
in a Deposit Account controlled by the ABL Agent shall not constitute a breach
of this Agreement so long as such Proceeds are promptly remitted to the Term
Loan Collateral Representative. Subject to Section 2.3(c) and Section 2.3(j)
hereof, from and after the date upon which the Discharge of Additional Term
Obligations shall have occurred (or prior thereto upon obtaining the written
consent of each Additional Term Agent), the ABL Agent or any ABL Secured Party
may Exercise Any Secured Creditor Remedies under the ABL Documents or applicable
law as to any Term Loan Priority Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by the ABL
Agent or any ABL Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, the ABL Agent or any ABL Secured Party may:

 

(i)          file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

 54 

 

  

(ii)         take any action (not adverse to the priority status of the Liens on
the Term Loan Priority Collateral, or the rights of each Additional Term Agent
or any of the Additional Term Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)        file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the ABL Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

(iv)        file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the Term Loan Priority Collateral; and

 

(v)         vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional Term Agent shall be entitled to have any such
vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

(e)          Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that until the Discharge of ABL
Obligations, neither such Additional Term Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) nor any such Additional Term
Secured Party (x) will, or will seek to, Exercise Any Secured Creditor Remedies
(or institute or join in any action or proceeding with respect to the Exercise
of Secured Creditor Remedies) with respect to any of the ABL Priority Collateral
without the written consent of the ABL Agent or (y) will knowingly take, receive
or accept any Proceeds of ABL Priority Collateral, it being understood and
agreed that the temporary deposit of Proceeds of ABL Priority Collateral in a
Deposit Account controlled by such Additional Term Agent shall not constitute a
breach of this Agreement so long as such Proceeds are promptly remitted to the
ABL Collateral Representative. Subject to Section 2.3( f) and Section 2.3(g)
hereof, from and after the date upon which the Discharge of ABL Obligations
shall have occurred (or prior thereto upon obtaining the written consent of the
ABL Agent), any Additional Term Agent or any Additional Term Secured Party may
Exercise Any Secured Creditor Remedies under any Additional Term Documents or
applicable law as to any ABL Priority Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by any
Additional Term Agent or Additional Term Secured Party is at all times subject
to the provisions of this Agreement, including Section 4.1 hereof.
Notwithstanding anything to the contrary contained herein, any Additional Term
Agent or any Additional Term Secured Party may:

 

 55 

 



 

(i)          file a claim or statement of interest with respect to the
Additional Term Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)         take any action (not adverse to the priority status of the Liens on
the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)        file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the Additional Term Secured Parties, including any claims secured by
the ABL Priority Collateral or the Term Loan Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;

 

(iv)        file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

(v)         vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

(f)          Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that until the Discharge of
Additional ABL Obligations, neither such Additional Term Agent (including in its
capacity as Term Loan Collateral Representative, if applicable) nor any such
Additional Term Secured Party (x) will, or will seek to, Exercise Any Secured
Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the ABL
Priority Collateral without the written consent of each Additional ABL Agent or
(y) will knowingly take, receive or accept any Proceeds of ABL Priority
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of ABL Priority Collateral in a Deposit Account controlled by such
Additional Term Agent shall not constitute a breach of this Agreement so long as
such Proceeds are promptly remitted to the ABL Collateral Representative.
Subject to Section 2.3(e) and Section 2.3(g) hereof, from and after the date
upon which the Discharge of Additional ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of each Additional ABL Agent),
any Additional Term Agent or any Additional Term Secured Party may Exercise Any
Secured Creditor Remedies under any Additional Term Documents or applicable law
as to any ABL Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional Term
Agent or Additional Term Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional Term Agent or any Additional Term
Secured Party may:

 

 56 

 

 

(i)          file a claim or statement of interest with respect to the
Additional Term Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)         take any action (not adverse to the priority status of the Liens on
the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)        file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the Additional Term Secured Parties, including any claims secured by
the ABL Priority Collateral or the Term Loan Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;

 

(iv)        file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

(v)         vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

 

 57 

 

  

(g)          Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that such Additional Term Agent
and such Additional Term Secured Parties (x) will not, and will not seek to,
Exercise Any Secured Creditor Remedies (or institute or join in any action or
proceeding with respect to the Exercise of Secured Creditor Remedies) with
respect to any of the Collateral without the written consent of the Term Loan
Collateral Representative and (y) will not knowingly take, receive or accept any
Proceeds of Collateral (except as may be separately otherwise agreed in writing
by and between or among each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties), it being understood and
agreed that the temporary deposit of Proceeds of Collateral in a Deposit Account
controlled by such Additional Term Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the Term Loan
Collateral Representative; provided that nothing in this sentence shall prohibit
any Additional Term Agent from taking such actions in its capacity as Term Loan
Collateral Representative, if applicable. The Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, agrees that the Term Loan Agent and
the Term Loan Secured Parties will not, and will not seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the Term Loan Collateral
Representative and will not knowingly take, receive or accept any Proceeds of
Collateral (except as may be separately otherwise agreed in writing by and
between or among each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties), it being understood and
agreed that the temporary deposit of Proceeds of Collateral in a Deposit Account
controlled by the Term Loan Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the Term Loan
Collateral Representative; provided that nothing in this sentence shall prohibit
the Term Loan Agent from taking such actions in its capacity as Term Loan
Collateral Representative, if applicable. Subject to Section 2.3(a) and
Section2.3(b) hereof, the Term Loan Collateral Representative may Exercise Any
Secured Creditor Remedies under the Term Loan Priority Collateral Documents or
applicable law as to any Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by the Term Loan
Collateral Representative is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Each Term Loan Collateral Secured Party
hereby appoints the Term Loan Collateral Representative as its agent to exercise
all remedies under all Term Loan Collateral Documents and Additional Term
Collateral Documents. Notwithstanding anything to the contrary contained herein,
the Term Loan Agent or any Term Loan Secured Party and any Additional Term Agent
or any Additional Term Secured Party may:

 

(i)          file a claim or statement of interest with respect to the Term Loan
Obligations or the Additional Term Obligations respectively; provided that an
Insolvency Proceeding has been commenced by or against any Grantor;

 

 58 

 

 

(ii)         take any action (not adverse to the priority status of the Liens on
the Term Loan Priority Collateral, or the rights of the Term Loan Agent or any
of the Term Loan Secured Parties or any Additional Term Agent or any of the
Additional Term Secured Parties to exercise rights, powers, and/or remedies in
respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Term Loan Priority
Collateral;

 

(iii)        file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the Term Loan Secured Parties or the Additional Term Secured Parties
respectively, including any claims secured by the ABL Priority Collateral or the
Term Loan Priority Collateral, if any, in each case in accordance with the terms
of this Agreement;

 

(iv)        file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral or the Term
Loan Priority Collateral; and

 

(v)         vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent and each Additional Term Agent shall be
entitled to have any such vote to accept a Non-Conforming Plan of Reorganization
changed and any such support of any Non-Conforming Plan of Reorganization
withdrawn.

 

(h)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that until the Discharge of Term
Loan Obligations, neither such Additional ABL Agent (including in its capacity
as ABL Collateral Representative, if applicable) nor any such Additional ABL
Secured Party (x) will, or will seek to, Exercise Any Secured Creditor Remedies
(or institute or join in any action or proceeding with respect to the Exercise
of Secured Creditor Remedies) with respect to any of the Term Loan Priority
Collateral without the written consent of the Term Loan Agent or (y) will
knowingly take, receive or accept any Proceeds of Term Loan Priority Collateral,
it being understood and agreed that the temporary deposit of Proceeds of Term
Loan Priority Collateral in a Deposit Account controlled by such Additional ABL
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the Term Loan Collateral Representative. Subject to
Section 2.3(i) and Section 2.3(j) hereof, from and after the date upon which the
Discharge of Term Loan Obligations shall have occurred (or prior thereto upon
obtaining the written consent of the Term Loan Agent), any Additional ABL Agent
or any Additional ABL Secured Party may Exercise Any Secured Creditor Remedies
under any Additional ABL Documents or applicable law as to any Term Loan
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Additional ABL Agent or
Additional ABL Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional ABL Agent or any Additional ABL
Secured Party may:

 

 59 

 

 

(i)          file a claim or statement of interest with respect to the
Additional ABL Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)         take any action (not adverse to the priority status of the Liens on
the Term Loan Priority Collateral, or the rights of the Additional ABL Agent or
any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)        file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the Additional ABL Secured Parties, including any claims secured by
the ABL Priority Collateral or the Term Loan Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;

 

(iv)        file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the Term Loan Priority Collateral; and

 

(v)         vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

 

 60 

 

 

(i)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that until the Discharge of
Additional Term Obligations, neither such Additional ABL Agent (including in its
capacity as ABL Collateral Representative, if applicable) nor any such
Additional ABL Secured Party (x) will, or will seek to, Exercise Any Secured
Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the Term
Loan Priority Collateral without the written consent of each Additional Term
Agent or (y) will knowingly take, receive or accept any Proceeds of Term Loan
Priority Collateral (except as may be separately otherwise agreed in writing by
and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and each Additional Term Agent, on
behalf of itself and the Additional Term Secured Parties represented thereby),
it being understood and agreed that the temporary deposit of Proceeds of Term
Loan Priority Collateral in a Deposit Account controlled by such Additional ABL
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the Term Loan Collateral Representative. Subject to
Sections 2.3(h) and 2.3(j) hereof, from and after the date upon which the
Discharge of Additional Term Obligations shall have occurred (or prior thereto
upon obtaining the written consent of each Additional Term Agent), any
Additional ABL Agent or any Additional ABL Secured Party may Exercise Any
Secured Creditor Remedies under any Additional ABL Documents or applicable law
as to any Term Loan Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional ABL
Agent or Additional ABL Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional ABL Agent or any Additional ABL
Secured Party may:

 

(i)          file a claim or statement of interest with respect to the
Additional ABL Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)         take any action (not adverse to the priority status of the Liens on
the Term Loan Priority Collateral, or the rights of the Additional ABL Agent or
any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)        file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
of the Additional ABL Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

(iv)        file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the Term Loan Priority Collateral; and

 

 61 

 

 

(v)         vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional Term Agent shall be entitled to have any such
vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

(j)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that such Additional ABL Agent
and such Additional ABL Secured Parties (x) will not, and will not seek to,
Exercise Any Secured Creditor Remedies (or institute or join in any action or
proceeding with respect to the Exercise of Secured Creditor Remedies) with
respect to any of the Collateral without the written consent of the ABL
Collateral Representative and (y) will not knowingly take, receive or accept any
Proceeds of Collateral (except as may be separately otherwise agreed in writing
by and between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties), it being understood and agreed that the
temporary deposit of Proceeds of Collateral in a Deposit Account controlled by
such Additional ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the ABL Collateral
Representative; provided that nothing in this sentence shall prohibit any
Additional ABL Agent from taking such actions in its capacity as ABL Collateral
Representative, if applicable. The ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that the ABL Agent and the ABL Secured Parties will not,
and will not seek to, Exercise Any Secured Creditor Remedies (or institute or
join in any action or proceeding with respect to the Exercise of Secured
Creditor Remedies) with respect to any of the Collateral without the written
consent of the ABL Collateral Representative and will not knowingly take,
receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among each Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the ABL Agent shall not constitute a breach of
this Agreement so long as such Proceeds are promptly remitted to the ABL
Collateral Representative; provided that nothing in this sentence shall prohibit
the ABL Agent from taking such actions in its capacity as ABL Collateral
Representative, if applicable. Subject to Sections 2.3(c) and 2.3(d) hereof, the
ABL Collateral Representative may Exercise Any Secured Creditor Remedies under
the ABL Priority Collateral Documents or applicable law as to any Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the ABL Collateral Representative is at all times subject
to the provisions of this Agreement, including Section 4.1 hereof. Each ABL
Collateral Secured Party hereby appoints the ABL Collateral Representative as
its agent to exercise all remedies under all ABL Collateral Documents and
Additional ABL Collateral Documents. Notwithstanding anything to the contrary
contained herein, the ABL Agent or any ABL Secured Party and any Additional ABL
Agent or any Additional ABL Secured Party may:

 

(i)          file a claim or statement of interest with respect to the ABL
Obligations or the Additional ABL Obligations respectively; provided that an
Insolvency Proceeding has been commenced by or against any Grantor;

 

 62 

 

 

(ii)         take any action (not adverse to the priority status of the Liens on
the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties or any Additional ABL Agent or any of the Additional ABL Secured
Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)        file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the ABL Secured Parties or the Additional ABL Secured Parties
respectively, including any claims secured by the ABL Priority Collateral or the
Term Loan Priority Collateral, if any, in each case in accordance with the terms
of this Agreement;

 

(iv)        file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral or the Term
Loan Priority Collateral; and

 

(v)         vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Collateral Representative shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

(k)          Notwithstanding any other provision of this Agreement, nothing
contained herein shall be construed to prevent (i) the ABL Agent or any ABL
Secured Party, or any Additional ABL Agent or any Additional ABL Secured Party
or any Additional Term Agent or any Additional Term Secured Party, from
objecting to any proposed retention of Collateral by the Term Loan Agent or any
Term Loan Secured Party in full or partial satisfaction of any Term Loan
Obligations, (ii) the Term Loan Agent or any Term Loan Secured Party, or any
Additional Term Agent or any Additional Term Secured Party or any Additional ABL
Agent or any Additional ABL Secured Party, from objecting to any proposed
retention of Collateral by the ABL Agent or any ABL Secured Party in full or
partial satisfaction of any ABL Obligations, (iii) the ABL Agent or any ABL
Secured Party, or any Additional ABL Agent or any Additional ABL Secured Party
or the Term Loan Agent or any Term Loan Secured Party, or any other Additional
Term Agent or any other Additional Term Secured Party, from objecting to any
proposed retention of Collateral by any Additional Term Agent or any Additional
Term Secured Party in full or partial satisfaction of any Additional Term
Obligations, or (iv) the Term Loan Agent or any Term Loan Secured Party, or any
Additional Term Agent or any Additional Term Secured Party or the ABL Agent or
any ABL Secured Party, or any other Additional ABL Agent or any other Additional
ABL Secured Party, from objecting to any proposed retention of Collateral by any
Additional ABL Agent or any Additional ABL Secured Party in full or partial
satisfaction of any Additional ABL Obligations.

 

 63 

 

  

Section 2.4 Exercise of Rights.

 

(a)          Notice of ABL Agent’s Lien.

 

(i)          Without limiting Section 2.3 hereof, the Term Loan Agent, on behalf
of itself and the Term Loan Secured Parties, hereby agrees that, until the
Discharge of ABL Obligations, in connection with any Exercise of Secured
Creditor Remedies by the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any Term Loan Secured Party with
respect to any ABL Priority Collateral, the Term Loan Agent or such Term Loan
Secured Party, as applicable, shall advise any purchaser or transferee of any
ABL Priority Collateral in writing that the sale (whether public, private, by
foreclosure, or otherwise) or other transfer is subject to the Liens of the ABL
Agent and the ABL Secured Parties, unless the ABL Agent otherwise consents in
writing. In addition, the Term Loan Agent agrees, on behalf of itself and the
Term Loan Secured Parties, that, until the Discharge of ABL Obligations, any
notice of any proposed foreclosure or sale of any ABL Priority Collateral and
any other notice in connection with the Exercise of Secured Creditor Remedies
with respect thereto shall state prominently and clearly that the sale is
subject to the ABL Agent’s and the ABL Secured Parties’ prior Liens and that
such Liens shall continue as against the ABL Priority Collateral to be sold,
unless the ABL Agent otherwise consents in writing.

 

(ii)         Without limiting Section 2.3 hereof, any Additional Term Agent, on
behalf of itself and any Additional Term Secured Parties represented thereby,
hereby agrees that, until the Discharge of ABL Obligations, in connection with
any Exercise of Secured Creditor Remedies by such Additional Term Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) or any such Additional Term Secured Party with respect to any ABL
Priority Collateral, such Additional Term Agent or Additional Term Secured
Party, as applicable, shall advise any purchaser or transferee of any ABL
Priority Collateral in writing that the sale (whether public, private, by
foreclosure, or otherwise) or other transfer is subject to the Liens of the ABL
Agent and the ABL Secured Parties, unless the ABL Agent otherwise consents in
writing. In addition, any Additional Term Agent agrees, on behalf of itself and
any Additional Term Secured Parties represented thereby, that, until the
Discharge of ABL Obligations, any notice of any proposed foreclosure or sale of
any ABL Priority Collateral and any other notice in connection with the Exercise
of Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to the ABL Agent’s and the ABL Secured Parties’
prior Liens and that such Liens shall continue as against the ABL Priority
Collateral to be sold, unless the ABL Agent otherwise consents in writing.

 

 64 

 

 

(b)         Notice of Term Loan Agent’s Lien.

 

(i)          Without limiting Section 2.3 hereof, the ABL Agent, on behalf of
itself and the ABL Secured Parties, hereby agrees that, until the Discharge of
Term Loan Obligations, in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) or any ABL Secured Party with respect to the Term
Loan Priority Collateral, the ABL Agent or such ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Term Loan Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of the Term Loan Agent and
the Term Loan Secured Parties, unless the Term Loan Agent otherwise consents in
writing. In addition, the ABL Agent agrees, on behalf of itself and the ABL
Secured Parties, that, until the Discharge of Term Loan Obligations, any notice
of any proposed foreclosure or sale of any Term Loan Priority Collateral and any
other notice in connection with the Exercise of Secured Creditor Remedies with
respect thereto shall state prominently and clearly that the sale is subject to
the Term Loan Agent’s and the Term Loan Secured Parties’ prior Liens and that
such Liens shall continue as against the Term Loan Priority Collateral to be
sold, unless the Term Loan Agent otherwise consents in writing.

 

(ii)         Without limiting Section 2.3 hereof, any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
hereby agrees that, until the Discharge of Term Loan Obligations, in connection
with any Exercise of Secured Creditor Remedies by such Additional ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) or
any such Additional ABL Secured Party with respect to any Term Loan Priority
Collateral, such Additional ABL Agent or Additional ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Term Loan Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of the Term Loan Agent and
the Term Loan Secured Parties, unless the Term Loan Agent otherwise consents in
writing. In addition, any Additional ABL Agent agrees, on behalf of itself and
any Additional ABL Secured Parties represented thereby, that, until the
Discharge of Term Loan Obligations, any notice of any proposed foreclosure or
sale of any Term Loan Priority Collateral and any other notice in connection
with the Exercise of Secured Creditor Remedies with respect thereto shall state
prominently and clearly that the sale is subject to the Term Loan Agent’s and
the Term Loan Secured Parties’ prior Liens and that such Liens shall continue as
against the Term Loan Priority Collateral to be sold, unless the Term Loan Agent
otherwise consents in writing.

 

 65 

 

 

(c)         Notice of Additional Term Agent’s Lien.

 

(i)          Without limiting Section 2.3 hereof, the ABL Agent, on behalf of
itself and the ABL Secured Parties, hereby agrees that, until the Discharge of
Additional Term Obligations, in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) or any ABL Secured Party with respect to any Term
Loan Priority Collateral, the ABL Agent or such ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Term Loan Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of any Additional Term
Agent and any Additional Term Secured Parties (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). In addition, the
ABL Agent agrees, on behalf of itself and the ABL Secured Parties, that, until
the Discharge of Additional Term Obligations, any notice of any proposed
foreclosure or sale of any Term Loan Priority Collateral and any other notice in
connection with the Exercise of Secured Creditor Remedies with respect thereto
shall state prominently and clearly that the sale is subject to any Additional
Term Agent’s and any Additional Term Secured Parties’ prior Liens and that such
Liens shall continue as against the Term Loan Priority Collateral to be sold
(except as may be separately otherwise agreed in writing by and between such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(ii)         Without limiting Section 2.3 hereof, any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
hereby agrees that, until the Discharge of Additional Term Obligations, in
connection with any Exercise of Secured Creditor Remedies by such Additional ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) or Additional ABL Secured Party with respect to any ABL Priority
Collateral, such Additional ABL Agent or Additional ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Term Loan Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of any Additional Term
Agent and any Additional Term Secured Parties (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby). In addition, any Additional ABL Agent agrees, on behalf of
itself and any Additional ABL Secured Parties represented thereby, that, until
the Discharge of Additional Term Obligations, any notice of any proposed
foreclosure or sale of any Term Loan Priority Collateral and any other notice in
connection with the Exercise of Secured Creditor Remedies with respect thereto
shall state prominently and clearly that the sale is subject to any Additional
Term Agent’s and any Additional Term Secured Parties’ prior Liens and that such
Liens shall continue as against the Term Loan Priority Collateral to be sold
(except as may be separately otherwise agreed in writing by and between such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and such Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby).

 

 66 

 

 

(d)         Notice of Additional ABL Agent’s Lien.

 

(i)          Without limiting Section 2.3 hereof, the Term Loan Agent, on behalf
of itself and the Term Loan Secured Parties, hereby agrees that, until the
Discharge of Additional ABL Obligations, in connection with any Exercise of
Secured Creditor Remedies by the Term Loan Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) or any Term Loan Secured
Party with respect to any ABL Priority Collateral, the Term Loan Agent or such
Term Loan Secured Party, as applicable, shall advise any purchaser or transferee
of any ABL Priority Collateral in writing that the sale (whether public,
private, by foreclosure, or otherwise) or other transfer is subject to the Liens
of any Additional ABL Agent and any Additional ABL Secured Parties. In addition,
the Term Loan Agent agrees, on behalf of itself and the Term Loan Secured
Parties, that, until the Discharge of Additional ABL Obligations, any notice of
any proposed foreclosure or sale of any ABL Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and clearly that the sale is subject to any
Additional ABL Agent’s and any Additional ABL Secured Parties’ prior Liens and
that such Liens shall continue as against the ABL Priority Collateral to be
sold.

 

(ii)         Without limiting Section 2.3 hereof, any Additional Term Agent, on
behalf of itself and any Additional Term Secured Parties represented thereby,
hereby agrees that, until the Discharge of Additional ABL Obligations, in
connection with any Exercise of Secured Creditor Remedies by such Additional
Term Agent (including in its capacity as Term Loan Collateral Representative, if
applicable) or Additional Term Secured Party with respect to any ABL Priority
Collateral, such Additional Term Agent or Additional Term Secured Party, as
applicable, shall advise any purchaser or transferee of any ABL Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of any Additional ABL Agent
and any Additional ABL Secured Parties. In addition, any Additional Term Agent
agrees, on behalf of itself and any Additional Term Secured Parties represented
thereby, that, until the Discharge of Additional ABL Obligations, any notice of
any proposed foreclosure or sale of any ABL Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and clearly that the sale is subject to any
Additional ABL Agent’s and any Additional ABL Secured Parties’ prior Liens and
that such Liens shall continue as against the ABL Priority Collateral to be
sold.

 

 67 

 

  

(e)         No Other Restrictions.

 

(i)          Except as otherwise set forth in this Agreement, each of the Term
Loan Agent, the Term Loan Secured Parties, the ABL Agent, the ABL Secured
Parties, any Additional Agent and any Additional Secured Parties shall have any
and all rights and remedies it may have as a creditor under applicable law,
including the right to the Exercise of Secured Creditor Remedies (except as may
be separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Secured Parties represented
thereby), provided, however, that the Exercise of Secured Creditor Remedies with
respect to the Collateral shall be subject to the Lien Priority and to the
provisions of this Agreement, including Sections 2.3 and 4.1 hereof. The ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) may enforce the provisions of the ABL Documents, the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) may enforce the provisions of the Term Loan Documents, any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) may enforce the provisions of the Additional Term
Documents, any Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) may enforce the provisions of the Additional ABL
Documents, and each may Exercise Any Secured Creditor Remedies, all in such
order and in such manner as each may determine in the exercise of its sole
discretion, consistent with the terms of this Agreement and mandatory provisions
of applicable law (except as may be separately otherwise agreed in writing by
and between or among any applicable Parties, solely as among such Parties and
the Secured Parties represented thereby); provided, however, that each of the
ABL Agent (including in its capacity as ABL Collateral Representative, if
applicable), the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), any Additional Term Agent (including
in its capacity as Term Loan Collateral Representative, if applicable) and any
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) agrees to provide to each other such Party copies
of any notices that it is required under applicable law to deliver to any Credit
Party; provided, further, however, that the ABL Agent’s failure to provide any
such copies to any other such Party shall not impair any of the ABL Agent’s
rights hereunder or under any of the ABL Documents, the Term Loan Agent’s
failure to provide any such copies to any other such Party shall not impair any
of the Term Loan Agent’s rights hereunder or under any of the Term Loan
Documents, any failure by any Additional Term Agent to provide any such copies
to any other such Party shall not impair any of such Additional Term Agent’s
rights hereunder or under any of the Additional Term Documents and any failure
by any Additional ABL Agent to provide any such copies to any other such Party
shall not impair any of such Additional ABL Agent’s rights hereunder or under
any of the Additional ABL Documents.

 

(ii)         Each of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and the Term Loan Secured Parties
agrees that it will not institute or join in any suit, Insolvency Proceeding or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against the ABL Agent or any other ABL Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken. Each of the Term Loan Agent (including in
its capacity as Term Loan Collateral Representative, if applicable) and the Term
Loan Secured Parties agrees that it will not institute or join in any suit,
Insolvency Proceeding or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim against any Additional Agent or any
other Additional Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately agreed in writing by and between such Additional Agent and the
Additional Secured Parties represented thereby and the Term Agent, on behalf of
itself and the Term Loan Secured Parties).

 

 68 

 

 

(iii)        Each of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) and the ABL Secured Parties agrees that it will
not institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim against
the Term Loan Agent or any other Term Loan Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken. Each of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) and the ABL Secured Parties agrees that it will
not institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim against
any Additional Agent or any other Additional Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be taken
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

 

(iv)        Each of any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable) and the Additional Secured Parties agrees that it will not institute
or join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the ABL Agent
or any other ABL Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). Each of any
Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) and the
Additional Secured Parties agrees that it will not institute or join in any
suit, Insolvency Proceeding or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against the Term Loan Agent
or any other Term Loan Secured Party seeking damages from or other relief by way
of specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties). Each of
any Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) and the
Additional Secured Parties represented thereby agrees that it will not institute
or join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any other
Additional Agent or any Additional Secured Party represented by such other
Additional Agent, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agents, in
each case on behalf of itself and the Additional Secured Parties represented
thereby).

 

 69 

 

 

(f)          Release of Liens.

 

(i)          In the event of (A) any private or public sale of all or any
portion of the ABL Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the ABL Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the ABL Priority Collateral, so long as such sale, transfer or other
disposition is then permitted by the ABL Priority Collateral Documents, (C) the
release of the ABL Collateral Secured Parties’ Lien on all or any portion of the
ABL Priority Collateral, which release under clause (C) shall have been approved
by the Requisite ABL Holders, in the case of clauses (B) and (C) only to the
extent occurring prior to the Discharge of ABL Collateral Obligations and not in
connection with a Discharge of ABL Obligations (and irrespective of whether an
Event of Default has occurred), or (D) the termination and discharge of a
subsidiary guaranty in accordance with the terms thereof, (x) the Term Loan
Agent agrees, on behalf of itself and the Term Loan Secured Parties, that (so
long as, if applicable, the net cash proceeds of any such sale, if any,
described in clause (A) above are applied as provided in Section 4.1 hereof and
there is a corresponding release of the Liens on such ABL Priority Collateral
securing the ABL Obligations) such sale or release will be free and clear of the
Liens on such ABL Priority Collateral securing the Term Loan Obligations, and
the Term Loan Agent’s and the Term Loan Secured Parties’ Liens with respect to
the ABL Priority Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action and (y) any
Additional Term Agent agrees, on behalf of itself and any Additional Term
Secured Parties represented thereby, that (so long as, if applicable, the net
cash proceeds of any such sale, if any, described in clause (A) above are
applied as provided in Section 4.1 hereof and there is a corresponding release
of the Liens on such ABL Priority Collateral securing the ABL Obligations) such
sale or release will be free and clear of the Liens on such ABL Priority
Collateral securing the Additional Term Obligations, and such Additional Term
Agent’s and the applicable Additional Term Secured Parties’ Liens with respect
to the ABL Priority Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action. In furtherance
of, and subject to, the foregoing, each of the Term Loan Agent and any
Additional Term Agent agrees that it will execute any and all Lien releases or
other documents reasonably requested by the ABL Collateral Representative in
connection therewith. Each of the Term Loan Agent and any Additional Term Agent
hereby appoints the ABL Collateral Representative and any officer or duly
authorized person of the ABL Collateral Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Party and in the name of such
Party or in the ABL Collateral Representative’s own name, from time to time, in
the ABL Collateral Representative’s sole discretion, for the purposes of
carrying out the terms of this paragraph, to take any and all appropriate action
and to execute and deliver any and all documents and instruments as may be
necessary or desirable to accomplish the purposes of this paragraph, including
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable). In the event of any private or public sale of all or any
portion of the ABL Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the ABL Collateral
Representative, each Additional ABL Agent agrees, on behalf of the Additional
ABL Secured Parties, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, are applied as provided in Section 4.1 hereof and there
is a corresponding release of the Liens on the ABL Priority Collateral securing
the ABL Obligations), such sale or release will be free and clear of its Liens
on such ABL Priority Collateral securing the Additional ABL Obligations, and the
Additional ABL Agent’s and the Additional ABL Secured Parties’ Liens with
respect to the ABL Priority Collateral so sold, transferred, disposed or
released shall terminate and be automatically released without further action.
In furtherance of, and subject to, the foregoing, each Additional ABL Agent
agrees that it will execute any and all Lien releases or other documents
reasonably requested by the ABL Collateral Representative in connection
therewith. Each Additional ABL Agent hereby appoints the ABL Collateral
Representative and any officer or duly authorized person of the ABL Collateral
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Party and in the name of such Party or in the ABL Collateral
Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

 70 

 

 

(ii)         In the event of (A) any private or public sale of all or any
portion of the Term Loan Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the Term Loan Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the Term Loan Priority Collateral, so long as such sale, transfer or
other disposition is then permitted by the Term Loan Priority Collateral
Documents, (C) the release of the Term Loan Collateral Secured Parties’ Liens on
all or any portion of the Term Loan Priority Collateral, which release under
this clause (C) shall have been approved by the Requisite Term Holders, in the
case of clauses (B) and (C) only to the extent occurring prior to the Discharge
of Term Loan Collateral Obligations and not in connection with a Discharge of
Term Loan Collateral Obligations (and irrespective of whether an Event of
Default has occurred), or (D) the termination and discharge of a subsidiary
guaranty in accordance with the terms thereof, (x) the ABL Agent agrees, on
behalf of itself and the ABL Secured Parties, that (so long as, if applicable,
the net cash proceeds of any such sale, if any, described in clause (A) above
are applied as provided in Section 4.1 hereof and there is a corresponding
release of the Liens on such Term Loan Priority Collateral securing the Term
Loan Collateral Obligations) such sale or release will be free and clear of the
Liens on such Term Loan Priority Collateral securing the ABL Obligations and the
ABL Agent’s and the ABL Secured Parties’ Liens with respect to the Term Loan
Priority Collateral so sold, transferred, disposed or released shall terminate
and be automatically released without further action and (y) any Additional ABL
Agent agrees, on behalf of itself and any Additional ABL Secured Parties
represented thereby, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, described in clause (A) above are applied as provided in
Section 4.1 hereof and there is a corresponding release of the Liens on such
Term Loan Priority Collateral securing the Term Loan Collateral Obligations)
such sale or release will be free and clear of the Liens on such Term Loan
Priority Collateral securing the Additional ABL Obligations, and such Additional
ABL Agent’s and the applicable Additional ABL Secured Parties’ Liens with
respect to the Term Loan Priority Collateral so sold, transferred, disposed or
released shall terminate and be automatically released without further action.
In furtherance of, and subject to, the foregoing, each of the ABL Agent and each
Additional ABL Agent agrees that it will execute any and all Lien releases or
other documents reasonably requested by the Term Loan Collateral Representative
in connection therewith. Each of the ABL Agent and each Additional ABL Agent
hereby appoints the Term Loan Collateral Representative and any officer or duly
authorized person of the Term Loan Collateral Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Party and in the name of such
Party or in the Term Loan Collateral Representative’s own name, from time to
time, in the Term Loan Collateral Representative’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable). In the event of any private or public
sale of all or any portion of the Term Loan Priority Collateral in connection
with any Exercise of Secured Creditor Remedies by or with the consent of the
Term Loan Collateral Representative, each Additional Term Agent agrees, on
behalf of the Additional Term Secured Parties, that (so long as, if applicable,
the net cash proceeds of any such sale, if any, are applied as provided in
Section 4.1 hereof and there is a corresponding release of the Liens on such
Term Loan Priority Collateral securing the Term Loan Collateral Obligations),
such sale or release will be free and clear of its Liens on such Term Loan
Priority Collateral securing the Additional Term Obligations, and the Additional
Term Agent’s and the Additional Term Secured Parties’ Liens with respect to the
Term Loan Priority Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action. In furtherance
of, and subject to, the foregoing, each Additional Term Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by the Term Loan Collateral Representative in connection therewith. Each
Additional Term Agent hereby appoints the Term Loan Collateral Representative
and any officer or duly authorized person of the Term Loan Collateral
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Party and in the name of such Party or in the Term Loan Collateral
Representative’s own name, from time to time, in the Term Loan Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

 71 

 

 

Section 2.5 No New Liens. (a) Until the Discharge of ABL Obligations, the
parties hereto agree that (except as may be separately otherwise agreed in
writing by and between the relevant Agents, each on behalf of itself and the
Secured Parties represented thereby):

 

(i)          No Term Loan Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Term Loan Obligation which assets
are not also subject to the Lien of the ABL Agent under the ABL Documents,
subject to the Lien Priority set forth herein. If any Term Loan Secured Party
shall nonetheless acquire or hold any Lien on any assets of any Credit Party
securing any Term Loan Obligation which assets are not also subject to the Lien
of the ABL Agent under the ABL Documents, subject to the Lien Priority set forth
herein, then the Term Loan Agent (or the relevant Term Loan Secured Party)
shall, without the need for any further consent of any other Term Loan Secured
Party and notwithstanding anything to the contrary in any other Term Loan
Document, be deemed to also hold and have held such Lien for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (i) shall not
apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any Term Loan
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Term Loan Secured Party, or that consists of property subject to any
such sale and leaseback transaction or general intangibles related thereto (in
each case, to the extent such property constitutes Excluded Assets (as defined
in the ABL Documents)).

 

(ii)         No Additional Term Secured Party shall knowingly acquire or hold
any Lien on any assets of any Credit Party securing any Additional Term
Obligation which assets are not also subject to the Lien of the ABL Agent under
the ABL Documents, subject to the Lien Priority set forth herein. If any
Additional Term Secured Party shall nonetheless acquire or hold any Lien on any
assets of any Credit Party securing any Additional Term Obligation which assets
are not also subject to the Lien of the ABL Agent under the ABL Documents,
subject to the Lien Priority set forth herein, then the relevant Additional Term
Agent (or the relevant Additional Term Secured Party) shall, without the need
for any further consent of any other Additional Term Secured Party and
notwithstanding anything to the contrary in any other Additional Term Document,
be deemed to also hold and have held such Lien for the benefit of the ABL Agent
as security for the ABL Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (ii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any Additional Term
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Additional Term Secured Party, or that consists of property subject to
any such sale and leaseback transaction or general intangibles related thereto
(in each case, to the extent such property constitutes Excluded Assets (as
defined in the ABL Documents)).

 

 72 

 

  

(iii)        No Additional ABL Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Additional ABL Obligation
which assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein. If any Additional ABL
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any Additional ABL Obligation which assets are not also
subject to the Lien of the ABL Agent under the ABL Documents, subject to the
Lien Priority set forth herein, then the relevant Additional ABL Agent (or the
relevant Additional ABL Secured Party) shall, without the need for any further
consent of any other Additional ABL Secured Party and notwithstanding anything
to the contrary in any other Additional ABL Document, be deemed to also hold and
have held such Lien for the benefit of the ABL Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Agent in writing of the existence of such Lien. For the
avoidance of doubt, this paragraph (iii) shall not apply to any Lien on any
property of any Credit Party securing any Purchase Money Indebtedness or
Capitalized Lease Obligation owing to any Additional ABL Secured Party, or any
Lien on any property that has been sold or otherwise transferred in connection
with a sale and leaseback transaction entered into with any Additional ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the ABL
Documents)).

 

(b)         Until the Discharge of Term Loan Obligations, the parties hereto
agree that (except as may be separately otherwise agreed in writing by and
between the relevant Agents, each on behalf of itself and the Secured Parties
represented thereby):

 

(i)          No ABL Secured Party shall knowingly acquire or hold any Lien on
any assets of any Credit Party securing any ABL Obligation which assets are not
also subject to the Lien of the Term Loan Agent under the Term Loan Documents,
subject to the Lien Priority set forth herein. If any ABL Secured Party shall
nonetheless acquire or hold any Lien on any assets of any Credit Party securing
any ABL Obligation which assets are not also subject to the Lien of the Term
Loan Agent under the Term Loan Documents, subject to the Lien Priority set forth
herein, then the ABL Agent (or the relevant ABL Secured Party) shall, without
the need for any further consent of any other ABL Secured Party and
notwithstanding anything to the contrary in any other ABL Document be deemed to
also hold and have held such Lien for the benefit of the Term Loan Agent as
security for the Term Loan Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify the Term Loan Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (i) shall not
apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any ABL Secured
Party, or any Lien on any property that has been sold or otherwise transferred
in connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the Term
Loan Documents)).

 

 73 

 

  

(ii)         No Additional Term Secured Party shall knowingly acquire or hold
any Lien on any assets of any Credit Party securing any Additional Term
Obligation which assets are not also subject to the Lien of the Term Loan Agent
under the Term Loan Documents, subject to the Lien Priority set forth herein. If
any Additional Term Secured Party shall nonetheless acquire or hold any Lien on
any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of the Term Loan Agent under the Term
Loan Documents, subject to the Lien Priority set forth herein, then the relevant
Additional Term Agent (or the relevant Additional Term Secured Party) shall,
without the need for any further consent of any other Additional Term Secured
Party and notwithstanding anything to the contrary in any other Additional Term
Document, be deemed to also hold and have held such Lien for the benefit of the
Term Loan Agent as security for the Term Loan Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify the Term Loan Agent
in writing of the existence of such Lien. For the avoidance of doubt, this
paragraph (ii) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any Additional Term Secured Party, or any Lien on any property that has been
sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional Term Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Term Loan Documents)).

 

(iii)        No Additional ABL Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Additional ABL Obligation
which assets are not also subject to the Lien of the Term Loan Agent under the
Term Loan Documents, subject to the Lien Priority set forth herein. If any
Additional ABL Secured Party shall nonetheless acquire or hold any Lien on any
assets of any Credit Party securing any Additional ABL Obligation which assets
are not also subject to the Lien of the Term Loan Agent under the Term Loan
Documents, subject to the Lien Priority set forth herein, then the relevant
Additional ABL Agent (or the relevant Additional ABL Secured Party) shall,
without the need for any further consent of any other Additional ABL Secured
Party and notwithstanding anything to the contrary in any other Additional ABL
Document, be deemed to also hold and have held such Lien for the benefit of the
Term Loan Agent as security for the Term Loan Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify the Term Loan Agent
in writing of the existence of such Lien. For the avoidance of doubt, this
paragraph (iii) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any Additional ABL Secured Party, or any Lien on any property that has been
sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional ABL Secured Party, or that consists
of property subject to any such sale and leaseback transaction or general
intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the Term Loan Documents)).

 

 74 

 

  

(c)          Until the Discharge of Additional Term Obligations, the parties
hereto agree that (except as may be separately otherwise agreed in writing by
and between the relevant Agents, each on behalf of itself and the Secured
Parties represented thereby):

 

(i)          No ABL Secured Party shall knowingly acquire or hold any Lien on
any assets of any Credit Party securing any ABL Obligation which assets are not
also subject to the Lien of each Additional Term Agent under the Additional Term
Documents, subject to the Lien Priority set forth herein. If any ABL Secured
Party shall nonetheless acquire or hold any Lien on any assets of any Credit
Party securing any ABL Obligation which assets are not also subject to the Lien
of each Additional Term Agent under the Additional Term Documents, subject to
the Lien Priority set forth herein, then the ABL Agent (or the relevant ABL
Secured Party) shall, without the need for any further consent of any other ABL
Secured Party and notwithstanding anything to the contrary in any other ABL
Document be deemed to also hold and have held such Lien for the benefit of each
Additional Term Agent as security for the Additional Term Obligations (subject
to the Lien Priority and other terms hereof) and shall promptly notify each
Additional Term Agent in writing of the existence of such Lien. For the
avoidance of doubt, this paragraph (i) shall not apply to any Lien on any
property of any Credit Party securing any Purchase Money Indebtedness or
Capitalized Lease Obligation owing to any ABL Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any ABL Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional Term
Documents)).

 

(ii)         No Term Loan Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Term Loan Obligation which assets
are not also subject to the Lien of each Additional Term Agent under the
Additional Term Documents, subject to the Lien Priority set forth herein and
except as may be separately otherwise agreed in writing by and between any
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties. If any Term Loan Secured Party shall nonetheless
acquire or hold any Lien on any assets of any Credit Party securing any Term
Loan Obligation which assets are not also subject to the Lien of each Additional
Term Agent under the Additional Term Documents, subject to the Lien Priority set
forth herein, then the Term Loan Agent (or the relevant Term Loan Secured Party)
shall, without the need for any further consent of any other Term Loan Secured
Party and notwithstanding anything to the contrary in any other Term Loan
Document be deemed to also hold and have held such Lien for the benefit of each
Additional Term Agent as security for the Additional Term Obligations (subject
to the Lien Priority and other terms hereof) and shall promptly notify each
Additional Term Agent in writing of the existence of such Lien. For the
avoidance of doubt, this paragraph (ii) shall not apply to any Lien on any
property of any Credit Party securing any Purchase Money Indebtedness or
Capitalized Lease Obligation owing to any Term Loan Secured Party, or any Lien
on any property that has been sold or otherwise transferred in connection with a
sale and leaseback transaction entered into with any Term Loan Secured Party, or
that consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional Term
Documents)).

 

 75 

 

  

(iii)        No Additional ABL Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Additional ABL Obligation
which assets are not also subject to the Lien of any Additional Term Agent under
the Additional Term Documents, subject to the Lien Priority set forth herein. If
any Additional ABL Secured Party shall nonetheless acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of any Additional Term Agent under the
Additional Term Documents, subject to the Lien Priority set forth herein, then
the relevant Additional ABL Agent (or the relevant Additional ABL Secured Party)
shall, without the need for any further consent of any other Additional ABL
Secured Party and notwithstanding anything to the contrary in any other
Additional ABL Document, be deemed to also hold and have held such Lien for the
benefit of each Additional Term Agent as security for the Additional Term
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional Term Agent in writing of the existence of such
Lien. For the avoidance of doubt, this paragraph (iii) shall not apply to any
Lien on any property of any Credit Party securing any Purchase Money
Indebtedness or Capitalized Lease Obligation owing to any Additional ABL Secured
Party, or any Lien on any property that has been sold or otherwise transferred
in connection with a sale and leaseback transaction entered into with any
Additional ABL Secured Party, or that consists of property subject to any such
sale and leaseback transaction or general intangibles related thereto (in each
case, to the extent such property constitutes Excluded Assets (as defined in the
applicable Additional Term Documents)).

 

(d)          Until the Discharge of Additional ABL Obligations, the parties
hereto agree that (except as may be separately otherwise agreed in writing by
and between the relevant Agents, each on behalf of itself and the Secured
Parties represented thereby):

 

(i)          No ABL Secured Party shall knowingly acquire or hold any Lien on
any assets of any Credit Party securing any ABL Obligation which assets are not
also subject to the Lien of each Additional ABL Agent under the Additional ABL
Documents, subject to the Lien Priority set forth herein and except as may be
separately otherwise agreed in writing by and between any Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). If any ABL
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of each Additional ABL Agent under the Additional ABL Documents,
subject to the Lien Priority set forth herein, then the ABL Agent (or the
relevant ABL Secured Party) shall, without the need for any further consent of
any other ABL Secured Party and notwithstanding anything to the contrary in any
other ABL Document be deemed to also hold and have held such Lien for the
benefit of each Additional ABL Agent as security for the Additional ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien. For the avoidance of doubt, this paragraph (i) shall not apply to any Lien
on any property of any Credit Party securing any Purchase Money Indebtedness or
Capitalized Lease Obligation owing to any ABL Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any ABL Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional ABL
Documents)).

 

 76 

 

  

(ii)         No Term Loan Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Term Loan Obligation which assets
are not also subject to the Lien of each Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein. If any
Term Loan Secured Party shall nonetheless acquire or hold any Lien on any assets
of any Credit Party securing any Term Loan Obligation which assets are not also
subject to the Lien of each Additional ABL Agent under the Additional ABL
Documents, subject to the Lien Priority set forth herein, then the Term Loan
Agent (or the relevant Term Loan Secured Party) shall, without the need for any
further consent of any other Term Loan Secured Party and notwithstanding
anything to the contrary in any other Term Loan Document be deemed to also hold
and have held such Lien for the benefit of each Additional ABL Agent as security
for the Additional ABL Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Additional ABL Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (ii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any Term Loan
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Term Loan Secured Party, or that consists of property subject to any
such sale and leaseback transaction or general intangibles related thereto (in
each case, to the extent such property constitutes Excluded Assets (as defined
in the applicable Additional ABL Documents)).

 

(iii)        No Additional Term Secured Party shall knowingly acquire or hold
any Lien on any assets of any Credit Party securing any Additional Term
Obligation which assets are not also subject to the Lien of any Additional ABL
Agent under the Additional ABL Documents, subject to the Lien Priority set forth
herein. If any Additional Term Secured Party shall nonetheless acquire or hold
any Lien on any assets of any Credit Party securing any Additional Term
Obligation which assets are not also subject to the Lien of any Additional ABL
Agent under the Additional ABL Documents, subject to the Lien Priority set forth
herein, then the relevant Additional Term Agent (or the relevant Additional Term
Secured Party) shall, without the need for any further consent of any other
Additional Term Secured Party and notwithstanding anything to the contrary in
any other Additional Term Document, be deemed to also hold and have held such
Lien for the benefit of each Additional ABL Agent as security for the Additional
ABL Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien. For the avoidance of doubt, this paragraph (iii) shall not apply to any
Lien on any property of any Credit Party securing any Purchase Money
Indebtedness or Capitalized Lease Obligation owing to any Additional Term
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Additional Term Secured Party, or that consists of property subject to
any such sale and leaseback transaction or general intangibles related thereto
(in each case, to the extent such property constitutes Excluded Assets (as
defined in the applicable Additional ABL Documents)).

 

 77 

 

  

(e)          No Secured Party shall be deemed to be in breach of this Section
2.5 as a result of any other Secured Party expressly declining, in writing (by
virtue of the scope of the grant of Liens, including exceptions thereto,
exclusions therefrom, and waivers and releases thereof), to acquire, hold or
continue to hold any Lien in any asset of any Credit Party.

 

(f)          Notwithstanding anything to the contrary herein, the provisions of
this Section 2.5 shall not apply to any Real Property.

 

Section 2.6 Waiver of Marshalling. Until the Discharge of ABL Obligations, the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, and any
Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees (including in its capacity as Term Loan
Collateral Representative, if applicable) not to assert, and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

 

Until the Discharge of Term Loan Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, and any Additional ABL Agent, on behalf of itself
and any Additional ABL Secured Parties represented thereby, agrees (including in
its capacity as ABL Collateral Representative, if applicable) not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

Until the Discharge of Additional Term Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, and any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees
(including in its capacity as ABL Collateral Representative, if applicable) not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law (except
as may be separately otherwise agreed in writing by and between the applicable
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (x) the ABL Agent, on behalf of itself and the
ABL Secured Parties, or (y) the applicable Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby, as
applicable).

 

 78 

 

 

Until the Discharge of Additional ABL Obligations, the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, and any Additional Term
Agent, on behalf of itself and any Additional Term Secured Parties represented
thereby, agrees (including in its capacity as Term Loan Collateral
Representative, if applicable) not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling or other similar right that
may otherwise be available under applicable law with respect to the ABL Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

 

ARTICLE 3

 

Actions of the Parties

 

Section 3.1 Certain Actions Permitted. The Term Loan Agent, the ABL Agent and
any Additional Agent may make such demands or file such claims in respect of the
Term Loan Obligations, the ABL Obligations or the Additional Obligations, as
applicable, as are necessary to prevent the waiver or bar of such claims under
applicable statutes of limitations or other statutes, court orders, or rules of
procedure at any time.

 

Section 3.2 Agent for Perfection. The ABL Agent (including in its capacity as
ABL Collateral Representative, if applicable), for the benefit of and on behalf
of itself and each ABL Secured Party, the Term Loan Agent (including in its
capacity as Term Loan Collateral Representative, if applicable), for the benefit
of and on behalf of itself and each Term Loan Secured Party, and any Additional
Agent (including in its capacity as Term Loan Collateral Representative or ABL
Collateral Representative, if and as applicable), for the benefit of and on
behalf of itself and each Additional Secured Party represented thereby, as
applicable, each agree to hold all Control Collateral and Cash Collateral that
is part of the Collateral in their respective possession, custody, or control
(or in the possession, custody, or control of agents or bailees for any of them)
as agent for each other solely for the purpose of perfecting the security
interest granted to each in such Control Collateral or Cash Collateral, subject
to the terms and conditions of this Section 3.2. None of the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable), the
ABL Secured Parties, the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), the Term Loan Secured Parties, any
Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable), or any
Additional Secured Parties, as applicable, shall have any obligation whatsoever
to the others to assure that the Control Collateral or the Cash Collateral is
genuine or owned by any Borrower, any Guarantor, or any other Person or to
preserve rights or benefits of any Person. The duties or responsibilities of the
ABL Agent, the Term Loan Agent and any Additional Agent under this Section 3.2
are and shall be limited solely to holding or maintaining control of the Control
Collateral and the Cash Collateral as agent for the other Parties for purposes
of perfecting the Lien held by the Term Loan Agent, the ABL Agent or any
Additional Agent, as applicable. The ABL Agent is not and shall not be deemed to
be a fiduciary of any kind for the Term Loan Agent, the Term Loan Secured
Parties, any Additional Agent, any Additional Secured Parties, or any other
Person. The Term Loan Agent is not and shall not be deemed to be a fiduciary of
any kind for the ABL Agent, the ABL Secured Parties, any Additional Agent, any
Additional Secured Parties, or any other Person. Any Additional Agent is not and
shall not be deemed to be a fiduciary of any kind for the ABL Agent, the ABL
Secured Parties, the Term Loan Agent, the Term Loan Secured Parties, any other
Additional Agent or any Additional Secured Parties represented by any other
Additional Agent, or any other Person. In the event that (a) the Term Loan Agent
or any Term Loan Secured Party receives any Collateral or Proceeds of the
Collateral in violation of the terms of this Agreement, (b) the ABL Agent or any
ABL Secured Party receives any Collateral or Proceeds of the Collateral in
violation of the terms of this Agreement, or (c) any Additional Agent or any
Additional Secured Party receives any Collateral or Proceeds of the Collateral
in violation of the terms of this Agreement, then the Term Loan Agent, such Term
Loan Secured Party, the ABL Agent, such ABL Secured Party, such Additional
Agent, or such Additional Secured Party, as applicable, shall promptly pay over
such Proceeds or Collateral to (i) in the case of ABL Priority Collateral or
Proceeds thereof, the ABL Collateral Representative, or (ii) in the case of Term
Loan Priority Collateral or Proceeds thereof, the Term Loan Collateral
Representative, in each case, in the same form as received with any necessary
endorsements, for application in accordance with the provisions of Section 4.1
of this Agreement. Each Credit Party shall deliver all Control Collateral and
all Cash Collateral required to be delivered pursuant to the Credit Documents
(i) in the case of ABL Priority Collateral or Proceeds thereof, to the ABL
Collateral Representative, or (ii) in the case of Term Loan Priority Collateral
or Proceeds thereof, to the Term Loan Collateral Representative.

 

 79 

 

  

Section 3.3 Sharing of Information and Access. In the event that the ABL Agent
or any Additional ABL Agent shall, in the exercise of its rights under the ABL
Collateral Documents, the Additional ABL Collateral Documents or otherwise,
receive possession or control of any books and records of any Term Loan Credit
Party that contain information identifying or pertaining to the Term Loan
Priority Collateral, such Party shall, upon request of the Term Loan Agent or
any Additional Term Agent and as promptly as practicable thereafter, either make
available to such requesting Party such books and records for inspection and
duplication or provide to such requesting Party copies thereof. In the event
that the Term Loan Agent or any Additional Term Agent shall, in the exercise of
its rights under the Term Loan Collateral Documents, the Additional Term
Collateral Documents or otherwise, receive possession or control of any books
and records of any ABL Credit Party that contain information identifying or
pertaining to any of the ABL Priority Collateral, such Party shall, upon written
request from the ABL Agent or any Additional ABL Agent and as promptly as
practicable thereafter, either make available to such requesting Party such
books and records for inspection and duplication or provide to such requesting
Party copies thereof. Each Credit Party, the Term Loan Agent and each Additional
Term Agent hereby consent to the non-exclusive royalty free use by the ABL Agent
and any Additional ABL Agent of any Intellectual Property included in the
Collateral for the purposes of disposing of any ABL Priority Collateral and, in
the event that the Term Loan Agent or any Additional Term Agent shall, in the
exercise of its rights under the Term Loan Collateral Documents, the Additional
Term Collateral Documents or otherwise, obtain title to any such Intellectual
Property, such Party hereby irrevocably grants the ABL Agent and any Additional
ABL Agent a non-exclusive license or other right to use, without charge, such
Intellectual Property as it pertains to the ABL Priority Collateral in
advertising for sale and selling any ABL Priority Collateral.

 

 80 

 

  

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Collateral Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to ABL Priority Collateral and the Term Loan Collateral
Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to Term Loan
Priority Collateral. The ABL Collateral Representative shall have the sole and
exclusive right, as against the Term Loan Collateral Representative, the ABL
Agent (other than in its capacity as ABL Collateral Representative, if
applicable) and any Additional ABL Agent (other than in its capacity as ABL
Collateral Representative, if applicable), to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of ABL Priority
Collateral. The Term Loan Collateral Representative shall have the sole and
exclusive right, as against the ABL Collateral Representative, the Term Loan
Agent (other than in its capacity as Term Loan Collateral Representative, if
applicable) and any Additional Term Agent (other than in its capacity as Term
Loan Collateral Representative, if applicable), to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of Term
Loan Priority Collateral. All proceeds of such insurance shall be remitted to
the ABL Collateral Representative (until the Discharge of ABL Collateral
Obligations has occurred) or to the Term Loan Collateral Representative (until
the Discharge of Term Loan Collateral Obligations has occurred), as the case may
be, and each of the Term Loan Collateral Representative and the ABL Collateral
Representative shall cooperate (if necessary) in a reasonable manner in
effecting the payment of insurance proceeds in accordance with Section 4.1
hereof. If the ABL Collateral Representative or the Term Loan Collateral
Representative, as the case may be, shall, at any time, receive any proceeds of
any such insurance policy or any such award in contravention of this Agreement,
it shall pay such proceeds over to the ABL Collateral Representative or to the
Term Loan Collateral Representative, as the case may be, in accordance with the
terms of Section 4.1.

 

Section 3.5 No Additional Rights For the Credit Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party, Term Loan Secured Party or
Additional Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Credit Parties shall not be entitled to use
such violation as a defense to any action by any ABL Secured Party, Term Loan
Secured Party or Additional Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any ABL Secured Party,
Term Loan Secured Party or Additional Secured Party.

 

Section 3.6 Actions Upon Breach. If any Term Loan Secured Party, any ABL Secured
Party or any Additional Secured Party, contrary to this Agreement, commences or
participates in any action or proceeding against the Credit Parties or the
Collateral, the Credit Parties, with the prior written consent of the ABL
Collateral Representative or the Term Loan Collateral Representative, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party, Term Loan Secured Party or Additional
Secured Party, as applicable, may intervene and interpose such defense or plea
in its or their name or in the name of the Credit Parties.

 

 81 

 

  

Section 3.7 Inspection Rights. (a) Without limiting any rights the ABL
Collateral Representative or any other ABL Collateral Secured Party may
otherwise have under applicable law or by agreement, the ABL Collateral
Representative and the ABL Collateral Secured Parties may, at any time and
whether or not the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any other Term Loan Secured Party
or any Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) or any other Additional Term Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies (the “ABL
Permitted Access Right”), during normal business hours on any business day,
access ABL Priority Collateral that (A) is stored or located in or on, (B) has
become an accession with respect to (within the meaning of Section 9-335 of the
Uniform Commercial Code), or (C) has been commingled with (within the meaning of
Section 9-336 of the Uniform Commercial Code), Term Loan Priority Collateral
(collectively, the “ABL Commingled Collateral”), and use any Term Loan Priority
Collateral for the limited purposes of assembling, inspecting, copying or
downloading information stored on, taking actions to perfect its Lien on,
completing a production run of inventory involving, taking possession of,
moving, selling, storing or otherwise dealing with, or to Exercise Any Secured
Creditor Remedies with respect to, the ABL Priority Collateral, in each case
without notice to, the involvement of or interference by any Term Loan Secured
Party or Additional Term Secured Party or liability to any Term Loan Secured
Party or Additional Term Secured Party, except as specifically provided below.
In addition, subject to the terms hereof, the ABL Collateral Representative may
advertise and conduct public auctions or private sales of the ABL Priority
Collateral without notice to, the involvement of or interference by any Term
Loan Secured Party or Additional Term Secured Party (including the Term Loan
Collateral Representative) or liability to any Term Loan Secured Party or
Additional Term Secured Party (including the Term Loan Collateral
Representative). In the event that any ABL Collateral Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies with
respect to any ABL Commingled Collateral, the Term Loan Agent (including in its
capacity as Term Loan Collateral Representative, if applicable) and any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) may not sell, assign or otherwise transfer the
related Term Loan Priority Collateral prior to the expiration of the 180-day
period commencing on the date such ABL Collateral Secured Party begins to
Exercise Any Secured Creditor Remedies, unless the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this Section 3.7. If
any stay or other order that prohibits the ABL Collateral Representative and
other ABL Collateral Secured Parties from commencing and continuing to Exercise
Any Secured Creditor Remedies with respect to ABL Commingled Collateral has been
entered by a court of competent jurisdiction, such 180-day period shall be
tolled during the pendency of any such stay or other order. During the period of
actual occupation, use and/or control by the ABL Collateral Representative or
ABL Collateral Secured Parties (or their respective employees, agents, advisers
and representatives) of any Term Loan Priority Collateral, the ABL Collateral
Representative and the ABL Collateral Secured Parties shall be obligated to
repair at their expense any physical damage (but not any diminution in value) to
such Term Loan Priority Collateral resulting from such occupancy, use or
control, and to leave such Term Loan Priority Collateral in substantially the
same condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted.  In no event shall the ABL Collateral
Representative or the ABL Collateral Secured Parties have any liability to the
Term Loan Agent and/or to the Term Loan Secured Parties or to any Additional
Term Agent or any Additional Term Secured Parties hereunder as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Term Loan Priority Collateral existing prior to the date of the
exercise by the ABL Collateral Representative of its rights or the exercise by
the ABL Collateral Secured Parties of their rights under this Agreement. Without
limiting the rights granted in this Section 4.1, the ABL Collateral
Representative and ABL Collateral Secured Parties shall use commercially
reasonable efforts to cooperate with the Term Loan Collateral Secured Parties
and/or the Term Loan Collateral Representative in connection with any efforts
made by the Term Loan Collateral Secured Parties and/or the Term Loan Collateral
Representative to sell the Term Loan Priority Collateral.

 

 82 

 

 

(b)          The Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and the other Term Loan Secured
Parties and any Additional Term Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and any other Additional Term Secured
Parties shall use commercially reasonable efforts to not hinder or obstruct the
ABL Collateral Representative and the other ABL Collateral Secured Parties from
exercising the ABL Permitted Access Right.

 

(c)          Subject to the terms hereof, the Term Loan Collateral
Representative may advertise and conduct public auctions or private sales of the
Term Loan Priority Collateral without notice to, the involvement of or
interference by any ABL Collateral Secured Party or liability to any ABL
Collateral Secured Party.

 

ARTICLE 4

 

Application of Proceeds

 

Section 4.1 Application of Proceeds.

 

(a)          Revolving Nature of ABL Obligations. The Term Loan Agent, on behalf
of itself and the Term Loan Secured Parties, and any Additional Agent, on behalf
of itself and any Additional Secured Parties represented thereby, expressly
acknowledge and agree that (i) if any ABL Credit Agreement includes a revolving
commitment, in the ordinary course of business the ABL Agent and the ABL Secured
Parties will apply payments and make advances thereunder, and no application of
any Payment Collateral or Cash Collateral or the release of any Lien by the ABL
Agent upon any portion of the Collateral in connection with a permitted
disposition under any ABL Credit Agreement shall constitute the Exercise of
Secured Creditor Remedies under this Agreement, (ii) the amount of the ABL
Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, the terms of the ABL
Obligations may be modified, extended or amended from time to time, and the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Term Loan Secured
Parties (in the case of the Term Loan Agent) or the applicable Additional
Secured Parties (in the case of such Additional Agent) and without affecting the
provisions hereof and (iii) all Payment Collateral or Cash Collateral received
by the ABL Agent may be applied, reversed, reapplied, credited, or reborrowed,
in whole or in part, to the ABL Obligations at any time; provided, however, that
from and after the date on which the ABL Agent (or any ABL Secured Party)
commences the Exercise of Secured Creditor Remedies (other than, prior to the
acceleration of any of the Term Loan Obligations or any Additional Obligations,
the exercise of its rights in accordance with Subsection 4.16 of the Original
ABL Credit Agreement or any similar provision of any other ABL Credit
Agreement), all amounts received by the ABL Agent or any ABL Secured Party as a
result of such Exercise of Secured Creditor Remedies shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations, the Term Loan Obligations, or any Additional
Obligations, or any portion thereof.

 

 83 

 

  

(b)          Revolving Nature of Term Loan Obligations. The ABL Agent, on behalf
of itself and the ABL Secured Parties, and any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, expressly
acknowledge and agree that (i) any Term Loan Credit Agreement may include a
revolving commitment, and in the ordinary course of business the Term Loan Agent
and the Term Loan Secured Parties may apply payments and make advances
thereunder; and (ii) the amount of Term Loan Obligations that may be outstanding
thereunder at any time or from time to time may be increased or reduced and
subsequently reborrowed, the terms of Term Loan Obligations thereunder may be
modified, extended or amended from time to time, and the aggregate amount of
Term Loan Obligations thereunder may be increased, replaced or refinanced, in
each event, without notice to or consent by the ABL Secured Parties (in the case
of the ABL Agent) or the applicable Additional Secured Parties (in the case of
any Additional Agent) and without affecting the provisions hereof; provided,
however, that from and after the date on which the Term Loan Agent (or any Term
Loan Secured Party) commences the Exercise of Secured Creditor Remedies, all
amounts received by any the Term Loan Agent or any Term Loan Secured Party as a
result of such Exercise of Secured Creditor Remedies shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations, the Term Loan Obligations, or any Additional
Obligations, or any portion thereof.

 

(c)          Revolving Nature of Additional Obligations. The Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, and the ABL Agent, on behalf
of itself and the ABL Secured Parties, and any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, expressly
acknowledge and agree that (i) Additional Credit Facilities may include a
revolving commitment, and in the ordinary course of business any Additional
Agent and Additional Secured Parties may apply payments and make advances
thereunder; and (ii) the amount of Additional Obligations that may be
outstanding thereunder at any time or from time to time may be increased or
reduced and subsequently reborrowed, the terms of Additional Obligations
thereunder may be modified, extended or amended from time to time, and the
aggregate amount of Additional Obligations thereunder may be increased, replaced
or refinanced, in each event, without notice to or consent by the Term Loan
Secured Parties (in the case of the Term Loan Agent), the ABL Secured Parties
(in the case of the ABL Agent) or any Additional Secured Parties (in the case of
any other Additional Agent) and without affecting the provisions hereof;
provided, however, that from and after the date on which any Additional Agent or
Additional Secured Party commences the Exercise of Secured Creditor Remedies,
all amounts received by any such Additional Agent or Additional Secured Party as
a result of such Exercise of Secured Creditor Remedies shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations, the Term Loan Obligations, or any Additional
Obligations, or any portion thereof.

 

 84 

 

  

(d)          Application of Proceeds of ABL Priority Collateral. The ABL Agent,
the Term Loan Agent and any Additional Agent hereby agree that all ABL Priority
Collateral, and all Proceeds thereof, received by any of them in connection with
any Exercise of Secured Creditor Remedies or any Insolvency Proceeding shall be
applied, subject to Section 2.1(f) and Section 4.1(h),

 

first, to the payment of costs and expenses of the ABL Agent, the Term Loan
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

second, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations and (y) any Additional
ABL Obligations in accordance with the applicable Additional ABL Credit Facility
until the Discharge of Additional ABL Obligations, which payment shall be made
between and among the ABL Obligations and any Additional ABL Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
ABL Obligations and any Additional ABL Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties, and
(ii) with respect to allocation of payments among Additional ABL Agents, as may
be separately otherwise agreed in writing by and between or among any applicable
Additional ABL Agents, in each case on behalf of itself and the Additional ABL
Secured Parties represented thereby),

 

third, to the payment of (x) the Term Loan Obligations and in accordance with
the Term Loan Credit Agreement until the Discharge of Term Loan Obligations and
(y) any Additional Term Obligations in accordance with the applicable Additional
Term Credit Facility until the Discharge of Additional Term Obligations, which
payment shall be made between and among the Term Loan Obligations and any
Additional Term Obligations on a pro rata basis (except (i) with respect to
allocation of payments between the Term Loan Obligations and any Additional Term
Obligations, as may be separately otherwise agreed in writing by and between the
applicable Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, and (ii) with respect to allocation of
payments among Additional Term Agents, as may be separately otherwise agreed in
writing by and between or among any applicable Additional Term Agents, in each
case on behalf of itself and the Additional Term Secured Parties represented
thereby), and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

 85 

 

 

Each ABL Agent, Additional ABL Agent, Term Loan Agent and Additional Term Agent
shall provide the ABL Collateral Representative and the Term Loan Collateral
Representative with such information about the ABL Collateral Obligations or
Term Loan Collateral Obligations represented by it as they may reasonably
request in order to carry out the purposes of this Section 4.1.

 

(e)          Application of Proceeds of Term Loan Priority Collateral. The ABL
Agent, the Term Loan Agent and any Additional Agent hereby agree that all Term
Loan Priority Collateral, and all Proceeds thereof, received by any of them in
connection with any Exercise of Secured Creditor Remedies or any Insolvency
Proceeding shall be applied,

 

first, to the payment of costs and expenses of the ABL Agent, the Term Loan
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

second, to the payment of (x) the Term Loan Obligations in accordance with the
Term Loan Credit Agreement until the Discharge of Term Loan Obligations and
(y) any Additional Term Obligations in accordance with the applicable Additional
Term Credit Facility until the Discharge of Additional Term Obligations, which
payment shall be made between and among the Term Loan Obligations and any
Additional Term Obligations on a pro rata basis (except (i) with respect to
allocation of payments between the Term Loan Obligations and any Additional Term
Obligations, as may be separately otherwise agreed in writing by and between the
applicable Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, and (ii) with respect to allocation of
payments among Additional Term Agents, as may be separately otherwise agreed in
writing by and between or among any applicable Additional Term Agents, in each
case on behalf of itself and the Additional Term Secured Parties represented
thereby),

 

third, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations and (y) any Additional
ABL Obligations in accordance with the applicable Additional ABL Credit Facility
until the Discharge of Additional ABL Obligations, which payment shall be made
between and among the ABL Obligations and any Additional ABL Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
ABL Obligations and any Additional ABL Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties, and
(ii) with respect to allocation of payments among Additional ABL Agents, as may
be separately otherwise agreed in writing by and between or among any applicable
Additional ABL Agents, in each case on behalf of itself and the Additional ABL
Secured Parties represented thereby), and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct,

 

 86 

 

 

except, in the case of application of Term Loan Priority Collateral and Proceeds
thereof (i) as between Additional Term Obligations and ABL Obligations, as may
be separately otherwise agreed in writing by and between any applicable
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (ii) as between Additional Term Obligations and Additional
ABL Obligations, as may be separately otherwise agreed in writing by and between
any applicable Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and any applicable Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, in each case with respect to the Additional Term Obligations owing to
any of such Additional Term Agent and Additional Term Secured Parties. Each ABL
Agent, Additional ABL Agent, Term Loan Agent and Additional Term Agent shall
provide the ABL Collateral Representative and the Term Loan Collateral
Representative with such information about the ABL Collateral Obligations or
Term Loan Collateral Obligations represented by it as they may reasonably
request in order to carry out the purposes of this Section 4.1.

 

(f)          Limited Obligation or Liability.

 

(i)          In exercising remedies, whether as a secured creditor or otherwise,
the ABL Agent (including in its capacity as ABL Collateral Representative, if
applicable) shall have no obligation or liability to the Term Loan Agent or any
Term Loan Secured Party regarding the adequacy of any Proceeds or for any action
or omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement.
In exercising remedies, whether as a secured creditor or otherwise, the ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) shall have no obligation or liability to any Additional Agent or any
Additional Secured Party, regarding the adequacy of any Proceeds or for any
action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by each Party under the terms of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(ii)         In exercising remedies, whether as a secured creditor or otherwise,
the Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) shall have no obligation or liability to the ABL
Agent or any ABL Secured Party regarding the adequacy of any Proceeds or for any
action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by each Party under the terms of
this Agreement. In exercising remedies, whether as a secured creditor or
otherwise, the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) shall have no obligation or liability
to any Additional Agent or any Additional Secured Party, regarding the adequacy
of any Proceeds or for any action or omission, save and except solely for an
action or omission that breaches the express obligations undertaken by each
Party under the terms of this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

 87 

 

  

(iii)        In exercising remedies, whether as a secured creditor or otherwise,
any Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) shall
have no obligation or liability to the ABL Agent or any ABL Secured Party
regarding the adequacy of any Proceeds or for any action or omission, save and
except solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). In exercising
remedies, whether as a secured creditor or otherwise, any Additional Agent
(including in its capacity as Term Loan Collateral Representative or ABL
Collateral Representative, if and as applicable) shall have no obligation or
liability to the Term Loan Agent or any Term Loan Secured Party regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term
Agent, on behalf of itself and the Term Loan Secured Parties). In exercising
remedies, whether as a secured creditor or otherwise, any Additional Agent
(including in its capacity as Term Loan Collateral Representative or ABL
Collateral Representative, if and as applicable) shall have no obligation or
liability to any other Additional Agent or any Additional Secured Parties
represented by such other Additional Agent regarding the adequacy of any
Proceeds or for any action or omission, save and except solely for an action or
omission that breaches the express obligations undertaken by each Party under
the terms of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agents, in each case on behalf of itself
and the Additional Secured Parties represented thereby).

 

(g)          Turnover of Cash Collateral After Discharge. Upon the Discharge of
ABL Collateral Obligations, the ABL Collateral Representative shall deliver to
the Term Loan Collateral Representative or shall execute such documents as the
Company Representative or the Term Loan Collateral Representative may reasonably
request to enable the Term Loan Collateral Representative to have control over
any Control Collateral or Cash Collateral still in the ABL Collateral
Representative’s possession, custody, or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. As between (i) the Term Loan Collateral Representative and
(ii) the Term Loan Agent and any Additional Term Agent (other than the Term Loan
Collateral Representative), any such Control Collateral or Cash Collateral held
by the Term Loan Collateral Representative shall be held by it subject to the
terms and conditions of Section 3.2. Upon the Discharge of Term Loan Collateral
Obligations, the Term Loan Collateral Representative shall deliver to the ABL
Collateral Representative or shall execute such documents as the Company
Representative or the ABL Collateral Representative may reasonably request to
enable the ABL Collateral Representative to have control over any Control
Collateral or Cash Collateral still in the Term Loan Collateral Representative’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. As
between (i) the ABL Collateral Representative and (ii) the ABL Agent and any
Additional ABL Agent (other than the ABL Collateral Representative), any such
Control Collateral or Cash Collateral held by the ABL Collateral Representative
shall be held by it subject to the terms and conditions of Section 3.2.

 

 88 

 

  

(h)          Intervening Creditor. Notwithstanding anything in Section 4.1(d) or
4.1(e) to the contrary, (i) with respect to any Collateral for which a third
party (other than a Term Loan Collateral Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of Term Loan Collateral Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the Lien or
security interest of any other Series of Term Loan Collateral Obligations (such
third party an “Intervening Term Creditor”), the value of any Collateral or
Proceeds that are allocated to such Intervening Term Creditor shall be deducted
on a ratable basis solely from the Collateral or Proceeds thereof to be
distributed in respect of the Series of Term Loan Collateral Obligations with
respect to which such Impairment exists and (ii) with respect to any Collateral
for which a third party (other than an ABL Collateral Secured Party) has a Lien
or security interest that is junior in priority to the Lien or security interest
of any Series of ABL Collateral Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the Lien or
security interest of any other Series of ABL Collateral Obligations (such third
party an “Intervening ABL Secured Party”), the value of any Collateral or
Proceeds that are allocated to such Intervening ABL Secured Party shall be
deducted on a ratable basis solely from the Collateral or Proceeds thereof to be
distributed in respect of the Series of ABL Collateral Obligations with respect
to which such Impairment exists. In the event that any ABL Collateral Secured
Party turns over any Proceeds of Term Loan Priority Collateral to any Term Loan
Collateral Secured Party as required by Section 4.1, such ABL Collateral Secured
Party shall be subrogated to the rights of such Term Loan Collateral Secured
Parties; provided however, that any such subrogation shall be subject to Section
7.1 hereof. In the event that any Term Loan Collateral Secured Party turns over
any Proceeds of ABL Priority Collateral to any ABL Collateral Secured Party as
required by Section 4.1, such Term Loan Collateral Secured Party shall be
subrogated to the rights of such ABL Collateral Secured Parties; provided
however, that any such subrogation shall be subject to Section 7.1 hereof.

 

Section 4.2 Specific Performance. Each of the ABL Agent, the Term Loan Agent and
any Additional Agent is hereby authorized to demand specific performance of this
Agreement, whether or not any Credit Party shall have complied with any of the
provisions of any of the Credit Documents, at any time when any other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable), on behalf of itself and the ABL
Secured Parties, the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), on behalf of itself and the Term Loan
Secured Parties, and any Additional Agent (including in its capacity as Term
Loan Collateral Representative or ABL Collateral Representative, if and as
applicable), on behalf of itself and any Additional Secured Parties represented
thereby, hereby irrevocably waives any defense based on the adequacy of a remedy
at law that might be asserted as a bar to such remedy of specific performance.

 

 89 

 

  

Section 4.3 Sale of Collateral Comprising Both ABL Priority Collateral and Term
Loan Priority Collateral; Certain Proceeds of Capital Stock or Intercompany
Loans. In the event that prior to the Discharge of ABL Obligations, or Discharge
of Additional ABL Obligations, proceeds of the Collateral are received in
connection with a Disposition, loss, condemnation or other disposition (whether
voluntary or involuntary) of Collateral that involves both ABL Priority
Collateral and Term Loan Priority Collateral, for the purposes of this Agreement
with respect to such Disposition, loss, condemnation or other disposition, the
ABL Collateral Representative and the Term Loan Collateral Representative shall
use commercially reasonable efforts in good faith to allocate the Proceeds
received in connection with such Disposition, loss, condemnation or other
disposition of such Collateral to the ABL Priority Collateral and the Term Loan
Priority Collateral.  If the ABL Collateral Representative and the Term Loan
Collateral Representative are unable to agree on such allocation within five
Business Days (or such other period of time as the ABL Collateral Representative
and the Term Loan Collateral Representative agree) of the consummation of such
Disposition, loss, condemnation or other disposition, (i) the ABL Priority
Collateral comprised in such Collateral consisting of Accounts (as described in
sub-clause (1) of the definition of “ABL Priority Collateral” but excluding any
Accounts to the extent excluded pursuant to the parenthetical in such sub-clause
(1) as provided for therein) shall be deemed to have a valuation equal to the
net book value of each such Account (the “Accounts Amount”) and (ii) the ABL
Priority Collateral comprised in such Collateral consisting of Inventory shall
be deemed to have a value equal to the greater of the Net Orderly Liquidation
Value and the net book value of such Inventory (the “Inventory Amount”, and
together with the Accounts Amount, the “ABL Amount”), in each case determined at
the time of such Disposition, loss, condemnation or disposition, and such
Proceeds shall constitute (1) first, in an amount equal to the ABL Amount, ABL
Priority Collateral and (2) second, to the extent of any balance remaining in
excess of the ABL Amount, Term Loan Priority Collateral, provided that to the
extent that the ABL Priority Collateral subject to such Disposition, loss,
condemnation or other disposition includes assets other than Accounts and
Inventory, at the option of the ABL Collateral Representative, the appraised
value of such other assets may be used for the purposes of the allocation of
such Proceeds to the ABL Priority Collateral based on the then most current
satisfactory appraisal received by the ABL Collateral Representative with
respect thereto. In the event that proceeds are received in connection with a
Disposition of all or substantially all of the Capital Stock issued by any
Grantor or any amounts are received in respect of Capital Stock of, or
Intercompany Loans issued by, any Grantor in an Insolvency Proceeding, such
amounts shall be deemed to be proceeds received from a Disposition of ABL
Priority Collateral and Term Loan Priority Collateral (in proportion to ABL
Priority Collateral and Term Loan Priority Collateral owned at such time by the
Grantor) and shall be applied as provided in the preceding sentence. It is
understood and agreed that any Intellectual Property shall not be subject to
this Section 4.3 and shall constitute Term Loan Priority Collateral.

 

 90 

 

 

ARTICLE 5

 

Intercreditor Acknowledgements and Waivers

 

Section 5.1 Notice of Acceptance and Other Waivers. (a) All ABL Obligations at
any time made or incurred by any Credit Party shall be deemed to have been made
or incurred in reliance upon this Agreement, and the Term Loan Agent, on behalf
of itself and the Term Loan Secured Parties, and any Additional Agent, on behalf
of itself and any Additional Secured Parties represented thereby, hereby waives
notice of acceptance of, or proof of reliance by the ABL Agent or any ABL
Secured Party on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
ABL Obligations. All Term Loan Obligations at any time made or incurred by any
Credit Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and the ABL Agent, on behalf of itself and the ABL Secured Parties,
and any Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, hereby waives notice of acceptance, or proof of reliance,
by the Term Loan Agent or any Term Loan Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Term Loan Obligations. All Additional
Obligations at any time made or incurred by any Credit Party shall be deemed to
have been made or incurred in reliance upon this Agreement, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties, the ABL Agent, on
behalf of itself and any ABL Secured Parties, and any other Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, hereby
waives notice of acceptance, or proof of reliance by any Additional Agent or any
Additional Secured Parties of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the Additional Obligations.

 

(b)          None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), any ABL Secured Party, or any of their
respective Affiliates, or any of the respective directors, officers, employees,
or agents of any of the foregoing shall be liable to the Term Loan Agent or any
Term Loan Secured Party for failure to demand, collect, or realize upon any of
the Collateral or any Proceeds, or for any delay in doing so, or shall be under
any obligation to sell or otherwise dispose of any Collateral or Proceeds
thereof or to take any other action whatsoever with regard to the Collateral or
any part or Proceeds thereof, except as specifically provided in this Agreement.
If the ABL Agent or any ABL Secured Party honors (or fails to honor) a request
by any Borrower for an extension of credit pursuant to any ABL Credit Agreement
or any of the other ABL Documents, whether the ABL Agent or any ABL Secured
Party has knowledge that the honoring of (or failure to honor) any such request
would constitute a default under the terms of any Term Loan Credit Agreement or
any other Term Loan Document (but not a default under this Agreement) or would
constitute an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the ABL Agent
or any ABL Secured Party otherwise should exercise any of its contractual rights
or remedies under any ABL Documents (subject to the express terms and conditions
hereof), neither the ABL Agent nor any ABL Secured Party shall have any
liability whatsoever to the Term Loan Agent or any Term Loan Secured Party as a
result of such action, omission, or exercise (so long as any such exercise does
not breach the express terms and provisions of this Agreement). The ABL Agent
and the ABL Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under any ABL Credit Agreement and any of the
other ABL Documents as they may, in their sole discretion, deem appropriate, and
may manage their loans and extensions of credit without regard to any rights or
interests that the Term Loan Agent or any Term Loan Secured Party has in the
Collateral, except as otherwise expressly set forth in this Agreement. The Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties, agrees that
neither the ABL Agent nor any ABL Secured Party shall incur any liability as a
result of a sale, lease, license, application, or other disposition of all or
any portion of the Collateral or Proceeds thereof, pursuant to the ABL
Documents, in each case, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement.

 

 91 

 

  

(c)          None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to any Additional Agent or any Additional Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties). If the ABL Agent or any ABL Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Additional Credit Facility or any other Additional Document (but not a
default under this Agreement) or would constitute an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the ABL Agent or any ABL Secured Party
otherwise should exercise any of its contractual rights or remedies under any
ABL Documents (subject to the express terms and conditions hereof), neither the
ABL Agent nor any ABL Secured Party shall have any liability whatsoever to any
Additional Agent or any Additional Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties). The ABL Agent and the ABL Secured
Parties shall be entitled to manage and supervise their loans and extensions of
credit under any ABL Credit Agreement and any of the other ABL Documents as they
may, in their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that any
Additional Agent or any Additional Secured Party has in the Collateral, except
as otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties). Any Additional Agent,
on behalf of itself and any Additional Secured Parties represented thereby,
agrees that neither the ABL Agent nor any ABL Secured Party shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).

 

 92 

 

 

(d)          None of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), the Term Loan Secured Parties or any
of their respective Affiliates, directors, officers, employees, or agents shall
be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement. If the Term Loan Agent or any Term Loan Secured
Party honors (or fails to honor) a request by any Borrower for an extension of
credit pursuant to any Term Loan Credit Agreement or any of the other Term Loan
Documents, whether the Term Loan Agent or any Term Loan Secured Party has
knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of any ABL Credit Agreement or any other
ABL Document (but not a default under this Agreement) or would constitute an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if the Term Loan Agent or any Term
Loan Secured Party otherwise should exercise any of its contractual rights or
remedies under the Term Loan Documents (subject to the express terms and
conditions hereof), neither the Term Loan Agent nor any Term Loan Secured Party
shall have any liability whatsoever to the ABL Agent or any ABL Secured Party as
a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement). The Term
Loan Agent and the Term Loan Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under the Term Loan Documents as
they may, in their sole discretion, deem appropriate, and may manage their loans
and extensions of credit without regard to any rights or interests that the ABL
Agent or any ABL Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement. The ABL Agent, on behalf of itself and
the ABL Secured Parties, agrees that none of the Term Loan Agent (including in
its capacity as Term Loan Collateral Representative, if applicable) or the Term
Loan Secured Parties shall incur any liability as a result of a sale, lease,
license, application, or other disposition of the Collateral or any part or
Proceeds thereof, pursuant to the Term Loan Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

 

(e)          None of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), the Term Loan Secured Parties or any
of their respective Affiliates, directors, officers, employees, or agents shall
be liable to any Additional Agent or any Additional Secured Party for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties). If the Term Loan
Agent or any Term Loan Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Term Loan Credit Agreement
or any of the other Term Loan Documents, whether the Term Loan Agent or any Term
Loan Secured Party has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any Additional Credit
Facility or any other Additional Document (but not a default under this
Agreement) or would constitute an act, condition, or event that, with the giving
of notice or the passage of time, or both, would constitute such a default, or
if the Term Loan Agent or any Term Loan Secured Party otherwise should exercise
any of its contractual rights or remedies under the Term Loan Documents (subject
to the express terms and conditions hereof), neither the Term Loan Agent nor any
Term Loan Secured Party shall have any liability whatsoever to any Additional
Agent or any Additional Secured Party as a result of such action, omission, or
exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement) (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties). The Term Loan Agent and the
Term Loan Secured Parties shall be entitled to manage and supervise their loans
and extensions of credit under the Term Loan Documents as they may, in their
sole discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that any Additional Agent or
any Additional Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties). Any Additional Agent, on
behalf of itself and any Additional Secured Parties represented thereby, agrees
that none of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or the Term Loan Secured Parties shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Term Loan Documents, so long as such disposition is conducted in accordance with
mandatory provisions of applicable law and does not breach the provisions of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties).

 

 93 

 

  

(f)          None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if and as applicable), any Additional Secured
Parties or any of their respective Affiliates, directors, officers, employees,
or agents shall be liable to the ABL Agent or any ABL Secured Party for failure
to demand, collect, or realize upon any of the Collateral or any Proceeds, or
for any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties). If any Additional Agent
or any Additional Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Additional Credit Facility
or any of the other Additional Documents, whether such Additional Agent or any
Additional Secured Party has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any ABL
Credit Agreement or any other ABL Document (but not a default under this
Agreement) or would constitute an act, condition, or event that, with the giving
of notice or the passage of time, or both, would constitute such a default, or
if any Additional Agent or any Additional Secured Party otherwise should
exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to the ABL Agent or any ABL Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties). Any Additional Agent and any Additional
Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under the Additional Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Collateral, except as otherwise expressly set forth in
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties). The ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that none of any Additional Agent (including in its capacity as
Term Loan Collateral Representative, if and as applicable) or any Additional
Secured Parties shall incur any liability as a result of a sale, lease, license,
application, or other disposition of the Collateral or any part or Proceeds
thereof, pursuant to the Additional Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).

 

 94 

 

 

(g)          None of any Additional Agent (including in its capacity as ABL
Collateral Representative, if and as applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the Term Loan Agent or any Term Loan Secured Party for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties). If any Additional
Agent or any Additional Secured Party honors (or fails to honor) a request by
any Borrower for an extension of credit pursuant to any Additional Credit
Facility or any of the other Additional Documents, whether such Additional Agent
or any Additional Secured Party has knowledge that the honoring of (or failure
to honor) any such request would constitute a default under the terms of the
Term Loan Credit Agreement or any other Term Loan Document (but not a default
under this Agreement) or would constitute an act, condition, or event that, with
the giving of notice or the passage of time, or both, would constitute such a
default, or if any Additional Agent or any Additional Secured Party otherwise
should exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to the Term Loan Agent or any Term Loan Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement) (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties). Any Additional
Agent and any Additional Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under the Additional Documents as
they may, in their sole discretion, deem appropriate, and may manage their loans
and extensions of credit without regard to any rights or interests that the Term
Loan Agent or any Term Loan Secured Party has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties). The Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties, agrees that none
of any Additional Agent (including in its capacity as ABL Collateral
Representative, if and as applicable) or any Additional Secured Parties shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).

 

 95 

 

 

(h)          None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if and as applicable), any Additional Secured
Parties or any of their respective Affiliates, directors, officers, employees,
or agents shall be liable to any other Additional Agent or any Additional
Secured Party represented thereby for failure to demand, collect, or realize
upon any of the Collateral or any Proceeds, or for any delay in doing so, or
shall be under any obligation to sell or otherwise dispose of any Collateral or
Proceeds thereof or to take any other action whatsoever with regard to the
Collateral or any part or Proceeds thereof, except as specifically provided in
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby). If any Additional Agent or any
Additional Secured Party honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Additional Credit Facility or any of
the other Additional Documents, whether such Additional Agent or any Additional
Secured Party has knowledge that the honoring of (or failure to honor) any such
request would constitute a default under the terms of any Additional Credit
Facility or any other Additional Document to which any other Additional Agent or
any Additional Secured Party represented by such other Additional Agent is party
or beneficiary (but not a default under this Agreement) or would constitute an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if any Additional Agent or any
Additional Secured Party otherwise should exercise any of its contractual rights
or remedies under the Additional Documents (subject to the express terms and
conditions hereof), neither such Additional Agent nor any Additional Secured
Party shall have any liability whatsoever to any other Additional Agent or any
Additional Secured Party represented by such other Additional Agent, as a result
of such action, omission, or exercise (so long as any such exercise does not
breach the express terms and provisions of this Agreement) (except as may be
separately otherwise agreed in writing by and between such Additional Agents, in
each case on behalf of itself and the Additional Secured Parties represented
thereby). Any Additional Agent and any Additional Secured Parties shall be
entitled to manage and supervise their loans and extensions of credit under the
Additional Documents as they may, in their sole discretion, deem appropriate,
and may manage their loans and extensions of credit without regard to any rights
or interests that any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby). Any
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, agrees that none of any other Additional Agent (including
in its capacity as Term Loan Collateral Representative, if and as applicable) or
any Additional Secured Party represented thereby shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the Additional
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby).

 

 96 

 

  

Section 5.2 Modifications to ABL Documents and Term Loan Documents. (a) The Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties, hereby agrees
that, without affecting the obligations of the Term Loan Agent and the Term Loan
Secured Parties hereunder, the ABL Agent and the ABL Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the Term Loan Agent or any Term Loan Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to the Term Loan Agent or
any Term Loan Secured Party or impairing or releasing the subordination provided
for herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the ABL Documents in any manner
whatsoever, including, to:

 

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

 

(ii)         subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the ABL Obligations, and in connection
therewith to enter into any additional ABL Documents;

 

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)        subject to Section 2.4 hereof, release its Lien on any Collateral or
other Property;

 

(v)         exercise or refrain from exercising any rights against any Borrower,
any Guarantor, or any other Person;

 

(vi)        subject to Section 2.5 hereof, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the ABL
Obligations; and

 

(vii)       otherwise manage and supervise the ABL Obligations as the ABL Agent
shall deem appropriate.

 

 97 

 

  

(b)          Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the ABL Agent and the ABL Secured Parties may, at any time and from
time to time, in their sole discretion without the consent of or notice to such
Additional Agent or any such Additional Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to such Additional Agent or any
such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the ABL Documents in any
manner whatsoever, including, to:

 

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

 

(ii)         subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the ABL Obligations, and in connection
therewith to enter into any additional ABL Documents;

 

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)        subject to Section 2.4 hereof, release its Lien on any Collateral or
other Property;

 

(v)         exercise or refrain from exercising any rights against any Borrower,
any Guarantor, or any other Person;

 

(vi)        subject to Section 2.5 hereof, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the ABL
Obligations; and

 

(vii)       otherwise manage and supervise the ABL Obligations as the ABL Agent
shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

 

(c)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, the Term Loan Agent and the Term Loan Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Term Loan Documents in any manner
whatsoever, including, to:

 

 98 

 

  

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the Term Loan Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Term Loan Obligations or any of
the Term Loan Documents;

 

(ii)         subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Term Loan Obligations, and in
connection therewith to enter into any additional Term Loan Documents;

 

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Term Loan Obligations;

 

(iv)        subject to Section 2.4 hereof, release its Lien on any Collateral or
other Property;

 

(v)         exercise or refrain from exercising any rights against any Borrower,
any Guarantor, or any other Person;

 

(vi)        subject to Section 2.5 hereof, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Term Loan
Obligations; and

 

(vii)       otherwise manage and supervise the Term Loan Obligations as the Term
Loan Agent shall deem appropriate.

 

(d)          Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the Term Loan Agent and the Term Loan Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to such Additional Agent or any such Additional Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to such Additional Agent
or any such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Term Loan Documents in
any manner whatsoever, including, to:

 

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the Term Loan Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Term Loan Obligations or any of
the Term Loan Documents;

 

(ii)         subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Term Loan Obligations, and in
connection therewith to enter into any additional Term Loan Documents;

 

 99 

 

  

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Term Loan Obligations;

 

(iv)        subject to Section 2.4 hereof, release its Lien on any Collateral or
other Property;

 

(v)         exercise or refrain from exercising any rights against any Borrower,
any Guarantor, or any other Person;

 

(vi)        subject to Section 2.5 hereof, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Term Loan
Obligations; and

 

(vii)       otherwise manage and supervise the Term Loan Obligations as the Term
Loan Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties.

 

(e)          The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, hereby agrees that, without affecting the obligations of the Term Loan
Agent and the Term Loan Secured Parties hereunder, any Additional Agent and any
Additional Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to the Term Loan Agent or any Term
Loan Secured Party or (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to the Term Loan Agent or any Term Loan Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Additional Documents in any manner whatsoever, including, to:

 

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)         subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)        subject to Section 2.4 hereof, release its Lien on any Collateral or
other Property;

 

 100 

 

  

(v)         exercise or refrain from exercising any rights against any Borrower,
any Guarantor, or any other Person;

 

(vi)        subject to Section 2.5 hereof, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Additional
Obligations; and

 

(vii)       otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties.

 

(f)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, any Additional Agent and any Additional Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents in any manner
whatsoever, including, to:

 

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)         subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)        subject to Section 2.4 hereof, release its Lien on any Collateral or
other Property;

 

(v)         exercise or refrain from exercising any rights against any Borrower,
any Guarantor, or any other Person;

 

(vi)        subject to Section 2.5 hereof, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Additional
Obligations; and

 

(vii)       otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

 101 

 

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

 

(g)          Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, any other Additional Agent and any Additional Secured Parties
represented by such other Additional Agent may, at any time and from time to
time, in their sole discretion without the consent of or notice to such
Additional Agent or any such Additional Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to such Additional Agent or any
such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Additional Documents to
which such other Additional Agent or any Additional Secured Party represented by
such other Additional Agent is party or beneficiary in any manner whatsoever,
including, to:

 

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)         subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)        subject to Section 2.4 hereof, release its Lien on any Collateral or
other Property;

 

(v)         exercise or refrain from exercising any rights against any Borrower,
any Guarantor, or any other Person;

 

(vi)        subject to Section 2.5 hereof, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Additional
Obligations; and

 

(vii)       otherwise manage and supervise the Additional Obligations as such
other Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby.

 

 102 

 

  

(h)          The ABL Obligations, the Term Loan Obligations and any Additional
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any ABL Document, any Term Loan Document or any Additional Document) of the ABL
Agent, the ABL Secured Parties, the Term Loan Agent or the Term Loan Secured
Parties, any Additional Agent or any Additional Secured Parties, as the case may
be, all without affecting the Lien Priorities provided for herein or the other
provisions hereof; provided, however, that, if the indebtedness refunding,
replacing or refinancing any such ABL Obligations, Term Loan Obligations or
Additional Obligations is to constitute ABL Obligations, Term Loan Obligations
or Additional Obligations governed by this Agreement, the holders of such
indebtedness (or an authorized agent or trustee on their behalf) bind themselves
in writing to the terms of this Agreement pursuant to a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the ABL Agent, the Term Loan Agent or any
Additional Agent (other than any Designated Agent), as the case may be (or, if
there is no continuing Agent other than any Designated Agent, as designated by
the Company Representative), and any such refunding, replacement or refinancing
transaction shall be in accordance with any applicable provisions of the ABL
Documents, the Term Loan Documents and any Additional Documents then in effect.
For the avoidance of doubt, any ABL Obligations, Term Loan Obligations or
Additional Obligations may be refinanced, in whole or in part, in each case
without notice to, or the consent (except to the extent a consent is required to
permit the refinancing transaction under the ABL Documents, Term Loan Documents
or Additional Documents) of, any of the ABL Agent or any other ABL Secured
Party, the Term Loan Agent or any other Term Loan Secured Party or any
Additional Agent or any other Additional Secured Party, through the incurrence
of Additional Indebtedness, subject to Section 7.11.

 

Section 5.3 Reinstatement and Continuation of Agreement. (a) If the ABL Agent or
any ABL Secured Party is required in any Insolvency Proceeding or otherwise to
turn over or otherwise pay to the estate of any Credit Party or any other Person
any payment made in satisfaction of all or any portion of the ABL Obligations
(an “ABL Recovery”), then the ABL Obligations shall be reinstated to the extent
of such ABL Recovery. If this Agreement shall have been terminated prior to such
ABL Recovery, this Agreement shall be reinstated in full force and effect in the
event of such ABL Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Loan Agent, any Additional Agent, the ABL
Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge, confirmation,
conversion, or dismissal of, any Insolvency Proceeding by or against any Credit
Party or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Credit Party in respect of the ABL
Obligations, the Term Loan Obligations or any Additional Obligations. No
priority or right of the ABL Agent or any ABL Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Credit Party or by the noncompliance by any Person with the terms,
provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.

 

 103 

 

  

(b)          If the Term Loan Agent or any Term Loan Secured Party is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of any Credit Party or any other Person any payment made in satisfaction
of all or any portion of the Term Loan Obligations (a “Term Loan Recovery”),
then the Term Loan Obligations shall be reinstated to the extent of such Term
Loan Recovery. If this Agreement shall have been terminated prior to such Term
Loan Recovery, this Agreement shall be reinstated in full force and effect in
the event of such Term Loan Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Loan Agent, any Additional Agent, the ABL
Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge, confirmation,
conversion, or dismissal of, any Insolvency Proceeding by or against any Credit
Party or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Credit Party in respect of the ABL
Obligations, the Term Loan Obligations or any Additional Obligations. No
priority or right of the Term Loan Agent or any Term Loan Secured Party shall at
any time be prejudiced or impaired in any way by any act or failure to act on
the part of any Credit Party or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the Term Loan Documents, regardless of
any knowledge thereof which the Term Loan Agent or any Term Loan Secured Party
may have.

 

(c)          If any Additional ABL Agent or any Additional ABL Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of any Credit Party or any other Person any payment made in
satisfaction of all or any portion of the Additional ABL Obligations (an
“Additional ABL Recovery”), then the Additional ABL Obligations shall be
reinstated to the extent of such Additional ABL Recovery. If this Agreement
shall have been terminated prior to such Additional ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Additional ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. All rights, interests, agreements, and obligations of any
Additional ABL Agent, the ABL Agent, the Term Loan Agent, any Additional Term
Agent, the Additional ABL Secured Parties, the ABL Secured Parties, the Term
Loan Secured Parties and any Additional Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Credit Party or any other
circumstance which otherwise might constitute a defense available to, or a
discharge of any Credit Party in respect of any Additional ABL Obligations, the
ABL Obligations, the Term Loan Obligations or any Additional Term Obligations.
No priority or right of any Additional ABL Agent or any Additional ABL Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Credit Party or by the noncompliance by any
Person with the terms, provisions, or covenants of any of the Additional ABL
Documents, regardless of any knowledge thereof which any Additional ABL Agent or
any Additional ABL Secured Party may have.

 

 104 

 

  

(d)          If any Additional Term Agent or any Additional Term Secured Party
is required in any Insolvency Proceeding or otherwise to turn over or otherwise
pay to the estate of any Credit Party or any other Person any payment made in
satisfaction of all or any portion of the Additional Term Obligations (an
“Additional Term Recovery”), then the Additional Term Obligations shall be
reinstated to the extent of such Additional Term Recovery. If this Agreement
shall have been terminated prior to such Additional Term Recovery, this
Agreement shall be reinstated in full force and effect in the event of such
Additional Term Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of any Additional Term Agent, the ABL Agent, the Term Loan Agent,
any Additional ABL Agent, any Additional Term Secured Parties, the ABL Secured
Parties, the Term Loan Secured Parties and any Additional ABL Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Credit Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Credit Party in respect of any Additional Term Obligations, the
ABL Obligations, the Term Loan Obligations or any Additional ABL Obligations. No
priority or right of any Additional Term Agent or any Additional Term Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Credit Party or by the noncompliance by any
Person with the terms, provisions, or covenants of any of the Additional Term
Documents, regardless of any knowledge thereof which any Additional Term Agent
or any Additional Term Secured Party may have.

 

ARTICLE 6

 

Insolvency Proceedings

 

Section 6.1 DIP Financing. (a) If any Credit Party shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
ABL Collateral Obligations, and the ABL Agent or any ABL Credit Agreement
Lenders, or any Additional ABL Agent or any Additional ABL Credit Facility
Lenders, shall agree to provide any Credit Party with, or consent to a third
party providing any Credit Party with, any financing under Section 364 of the
Bankruptcy Code or consent to any order for the use of cash collateral under
Section 363 of the Bankruptcy Code (“DIP Financing”), with such DIP Financing to
be secured by all or any portion of the Collateral (including assets that, but
for the application of Section 552 of the Bankruptcy Code would be Collateral),
then the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
agrees that it will raise no objection, and will not directly or indirectly
support or act in concert with any other party in raising an objection, to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of the Term Loan Agent securing the
Term Loan Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing), so long as (i) the Term
Loan Agent retains its Lien on the Collateral to secure the Term Loan
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the Term Loan
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the Bankruptcy Code and any Lien on any Term
Loan Priority Collateral securing such DIP Financing is junior and subordinate
to the Lien of the Term Loan Agent on the Term Loan Priority Collateral,
(ii) all Liens on ABL Priority Collateral securing any such DIP Financing shall
be senior to or on a parity with the Liens of the ABL Agent and the ABL Secured
Parties on the Collateral securing the ABL Obligations, and the Liens of any
Additional ABL Agent and Additional ABL Secured Parties securing the Additional
ABL Obligations, on ABL Priority Collateral, (iii) if the ABL Agent and/or any
ABL Secured Party, or any Additional ABL Agent and/or any Additional ABL Secured
Party, receives an adequate protection Lien on post-petition assets of the
debtor to secure the ABL Obligations or the Additional ABL Obligations, as the
case may be, the Term Loan Agent also receives an adequate protection Lien on
such post-petition assets of the debtor to secure the Term Loan Obligations and
(iv) the terms of such DIP Financing do not require any Grantor to seek approval
for any Plan of Reorganization that is not a Conforming Plan of Reorganization;
provided that (x) such Liens in favor of the ABL Agent, any Additional ABL Agent
and the Term Loan Agent shall be subject to the provisions of Section 6.1(d)
hereof and (y) the foregoing provisions of this Section 6.1(a) shall not prevent
the Term Loan Agent and the Term Loan Secured Parties from objecting to any
provision in any DIP Financing relating to any provision or content of a Plan of
Reorganization that is not a Conforming Plan of Reorganization.

 

 105 

 

 

(b)          If any Credit Party shall be subject to any Insolvency Proceeding
in the United States at any time prior to the Discharge of ABL Collateral
Obligations, and the ABL Agent or any ABL Credit Agreement Lenders, or any
Additional ABL Agent or any Additional ABL Credit Facility Lenders, shall agree
to provide any Credit Party with, or consent to a third party providing any
Credit Party with, any DIP Financing, with such DIP Financing to be secured by
all or any portion of the Collateral (including assets that, but for the
application of Section 552 of the Bankruptcy Code would be Collateral), then any
Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees that it will raise no objection, and will
not directly or indirectly support or act in concert with any other party in
raising an objection, to such DIP Financing or to the Liens securing the same on
the grounds of a failure to provide “adequate protection” for the Liens of such
Additional Term Agent securing the Additional Term Obligations or on any other
grounds (and will not request any adequate protection solely as a result of such
DIP Financing), so long as (i) such Additional Term Agent retains its Lien on
the Collateral to secure the Additional Term Obligations (in each case,
including Proceeds thereof arising after the commencement of the case under the
Bankruptcy Code) and, as to the Term Loan Priority Collateral only, such Lien
has the same priority as existed prior to the commencement of the case under the
Bankruptcy Code and any Lien on any Term Loan Priority Collateral securing such
DIP Financing is junior and subordinate to the Lien of such Additional Term
Agent on the Term Loan Priority Collateral (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties), or any Additional
ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, (ii) all Liens on ABL Priority Collateral securing any such
DIP Financing shall be senior to or on a parity with the Liens of the ABL Agent
and the ABL Secured Parties securing the ABL Obligations, and the Liens of any
Additional ABL Agent and any Additional ABL Secured Parties securing the
Additional ABL Obligations, on ABL Priority Collateral, (iii) if the ABL Agent
and/or any ABL Secured Party, or any Additional ABL Agent and/or any Additional
ABL Secured Party, receives an adequate protection Lien on post-petition assets
of the debtor to secure the ABL Obligations or the Additional ABL Obligations,
as the case may be, such Additional Term Agent also receives an adequate
protection Lien on such post-petition assets of the debtor to secure the
Additional Term Obligations and (iv) the terms of such DIP Financing do not
require any Grantor to seek approval for any Plan of Reorganization that is not
a Conforming Plan of Reorganization; provided that (x) such Liens in favor of
the ABL Agent, any Additional ABL Agent and such Additional Term Agent shall be
subject to the provisions of Section 6.1(d) hereof and (y) the foregoing
provisions of this Section 6.1(b) shall not prevent any Additional Term Agent
and any Additional Term Secured Parties from objecting to any provision in any
DIP Financing relating to any provision or content of a Plan of Reorganization
that is not a Conforming Plan of Reorganization.

 

 106 

 

  

(c)          

 

(i)          If the Original ABL Credit Agreement is then in effect, then in the
event that any Additional ABL Agent or any Additional ABL Secured Party proposes
to enter into and consummate any DIP Financing (such proposed DIP Financing, the
“Proposed DIP”), then (x) such Additional ABL Agent or Additional ABL Secured
Party, as applicable, shall provide written notice to the ABL Agent thereof,
which notice shall contain the material terms and conditions of such Proposed
DIP (including with respect to facility type, tenor, amounts, collateral,
obligors, fees, pricing, covenant package and roles) (such notice, the “DIP
Offer”) at least five Business Days prior to the consummation of such Proposed
DIP and (y) such Additional ABL Agent or Additional ABL Secured Party, as
applicable, hereby unconditionally and irrevocably grants to the ABL Agent and
the ABL Credit Agreement Lenders the right, but not an obligation, to enter into
and consummate a DIP Financing either (A) on the terms and conditions set forth
in the DIP Offer, or (B) on the terms and conditions (including with respect to
facility type, tenor, amounts, collateral, obligors, fees, pricing, covenant
package and roles) no less advantageous to the Credit Parties than the terms and
conditions (including with respect to facility type, tenor, amounts, collateral,
obligors, fees, pricing, covenant package and roles) of the Proposed DIP
specified in the DIP Offer (collectively, the “Right of Last Refusal”).

 

(ii)         To exercise its Right of Last Refusal, the ABL Agent or any ABL
Credit Agreement Lender shall, within three Business Days after receipt by the
ABL Agent of the DIP Offer, deliver a written notice to the Company
Representative and each Additional ABL Agent, which shall either specify that
the ABL Agent or such ABL Credit Agreement Lender is willing to provide the DIP
Financing on the terms of the DIP Offer (such notice, the “Matching DIP Offer”)
or provide the material terms and conditions (including with respect to facility
type, tenor, amounts, collateral, obligors, fees, pricing, covenant package and
roles) of a DIP Financing that the ABL Agent or such ABL Credit Agreement Lender
is willing to provide (such notice, the “Alternative DIP Offer”). If the ABL
Agent or any ABL Credit Agreement Lender provides a Matching DIP Offer within
the time period specified in the preceding sentence, each Additional ABL Agent
and Additional ABL Secured Party agrees not to provide (other than in its
capacity as ABL Agent or ABL Credit Agreement Lender, if applicable), and not to
directly or indirectly support or act in concert with any other party to
provide, any DIP Financing and agrees that in such event the ABL Agent or such
ABL Credit Agreement Lender shall have the sole right as between the parties
hereto to provide any DIP Financing.

 

 107 

 

  

(iii)        If the Company Representative agrees to proceed with a Matching DIP
Offer or an Alternative DIP Offer, then in each such case without limiting any
of the provisions of Section 6.1(a) or 6.1(b) hereof, each Additional ABL Agent,
on behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that it will raise no objection, and will not directly or indirectly
support or act in concert with any other party in raising an objection, to such
DIP Financing provided pursuant to such Matching DIP Offer or Alternative DIP
Offer, as the case may be, or to the Liens securing the same on the grounds of a
failure to provide “adequate protection” for the Liens of such Additional ABL
Agent securing the Additional ABL Obligations or on any other grounds (and will
not request any adequate protection solely as a result of such applicable DIP
Financing), so long as (1) such Additional ABL Agent retains its Lien on the
Collateral to secure the Additional ABL Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the Bankruptcy
Code) and such Lien has the same priority as existed prior to the commencement
of the case under the Bankruptcy Code (subject only to any “super-priority” of
the Liens securing such DIP Financing) and (2) if the ABL Agent and/or any ABL
Secured Party receives an adequate protection Lien on post-petition assets of
the debtor to secure the ABL Obligations, as the case may be, such Additional
ABL Agent also receives an adequate protection Lien on such post-petition assets
of the debtor to secure the Additional ABL Obligations; provided that (A) such
Liens in favor of the ABL Agent and any Additional ABL Agent shall be subject to
the provisions of Section 6.1(d) hereof and (B) the foregoing provisions of this
Section 6.1(c) shall not prevent any Additional ABL Agent or any Additional ABL
Secured Parties from objecting to any provision in any DIP Financing relating to
any provision or content of a Plan of Reorganization that is not a Conforming
Plan of Reorganization.

 

(d)          All Liens granted to the ABL Agent, the Term Loan Agent or any
Additional Agent in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended by the Parties to be and shall be deemed to be subject
to the Lien Priority and the other terms and conditions of this Agreement;
provided, however, that the foregoing shall not alter the super-priority of any
Liens securing any DIP Financing in accordance with this Section 6.1.

 

Section 6.2 Relief From Stay. Until the Discharge of ABL Collateral Obligations,
the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, and
any Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees not to seek relief from the automatic stay
or any other stay in any Insolvency Proceeding in respect of any portion of the
ABL Priority Collateral without the ABL Collateral Representative’s express
written consent. Until the Discharge of Term Loan Collateral Obligations, the
ABL Agent, on behalf of itself and the ABL Secured Parties, and any Additional
ABL Agent, on behalf of itself and any Additional ABL Secured Parties
represented thereby, agrees not to seek relief from the automatic stay or any
other stay in any Insolvency Proceeding in respect of any portion of the Term
Loan Priority Collateral without the Term Loan Collateral Representative’s
express written consent.

 

 108 

 

  

Section 6.3 No Contest. (a) The Term Loan Agent, on behalf of itself and the
Term Loan Secured Parties, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or directly or indirectly support any
other Person contesting) (i) any request by the ABL Agent or any ABL Secured
Party for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1), or (ii) any objection by the ABL Agent or any ABL
Secured Party to any motion, relief, action, or proceeding based on a claim by
the ABL Agent or any ABL Secured Party that its interests in the Collateral
(unless in contravention of Section 6.1) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to the ABL Agent as adequate protection of its
interests are subject to this Agreement. Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that,
prior to the Discharge of ABL Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (i) any request by
the ABL Agent or any ABL Secured Party for adequate protection of its interest
in the Collateral (unless in contravention of Section 6.1), or (ii) any
objection by the ABL Agent or any ABL Secured Party to any motion, relief,
action, or proceeding based on a claim by the ABL Agent or any ABL Secured Party
that its interests in the Collateral (unless in contravention of Section 6.1)
are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to the ABL
Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

 

(b)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, prior to the Discharge of Term Loan Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (i) any
request by the Term Loan Agent or any Term Loan Secured Party for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1 hereof), or (ii) any objection by the Term Loan Agent or any Term Loan
Secured Party to any motion, relief, action or proceeding based on a claim by
the Term Loan Agent or any Term Loan Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1 hereof) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the Term Loan Agent as
adequate protection of its interests are subject to this Agreement. Any
Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, agrees that, prior to the Discharge of Term Loan
Obligations, none of them shall contest (or directly or indirectly support any
other Person contesting) (i) any request by the Term Loan Agent or any Term Loan
Secured Party for adequate protection of its interest in the Collateral (unless
in contravention of Section 6.1), or (ii) any objection by the Term Loan Agent
or any Term Loan Secured Party to any motion, relief, action or proceeding based
on a claim by the Term Loan Agent or any Term Loan Secured Party that its
interests in the Collateral (unless in contravention of Section 6.1) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the Term Loan Agent
as adequate protection of its interests are subject to this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties).

 

 109 

 

  

(c)          The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that, prior to the Discharge of Additional Obligations, none of
them shall contest (or directly or indirectly support any other Person
contesting) (i) any request by any Additional Agent or any Additional Secured
Party for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1), or (ii) any objection by any Additional Agent or
any Additional Secured Party to any motion, relief, action, or proceeding based
on a claim by any Additional Agent or any Additional Secured Party that its
interests in the Collateral (unless in contravention of Section 6.1) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such Additional Agent
as adequate protection of its interests are subject to this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties). The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, prior to the Discharge of Additional Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (i) any
request by any Additional Agent or any Additional Secured Party for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1 hereof), or (ii) any objection by any Additional Agent or any Additional
Secured Party to any motion, relief, action, or proceeding based on a claim by
any Additional Agent or any Additional Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1 hereof) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to such Additional Agent as
adequate protection of its interests are subject to this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties).
Any Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, agrees that, prior to the applicable Discharge of
Additional Obligations, none of them shall directly or indirectly contest (or
support any other Person contesting) (a) any request by any other Additional
Agent or any Additional Secured Party represented by such other Additional Agent
for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1 hereof), or (b) any objection by such other
Additional Agent or any Additional Secured Party to any motion, relief, action,
or proceeding based on a claim by any Additional Agent or any Additional Secured
Party represented by such other Additional Agent that its interests in the
Collateral (unless in contravention of Section 6.1 hereof) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to such other Additional
Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agents, in each case on behalf of itself and the Additional Secured
Parties represented thereby).

 

Section 6.4 Asset Sales. The Term Loan Agent agrees, on behalf of itself and the
Term Loan Secured Parties, and any Additional Term Agent agrees, on behalf of
itself and any Additional Term Secured Parties represented thereby, that it will
not oppose and shall be deemed to have consented to any sale consented to by the
ABL Agent, any Additional ABL Agent or the ABL Collateral Representative of any
ABL Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any similar provision under the law applicable to any Insolvency Proceeding) so
long as the proceeds of such sale are applied in accordance with this Agreement.
The ABL Agent agrees, on behalf of itself and the ABL Secured Parties, and each
Additional ABL Agent agrees, on behalf of itself and any Additional ABL Secured
Parties represented thereby, that it will not oppose and shall be deemed to have
consented to any sale consented to by the Term Loan Agent, any Additional Term
Agent or the Term Loan Collateral Representative of any Term Loan Priority
Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding) so long as the
proceeds of such sale are applied in accordance with this Agreement.

 

 110 

 

 

Section 6.5 Separate Grants of Security and Separate Classification. Each Term
Loan Secured Party, the Term Loan Agent, each Additional Term Secured Party and
each Additional Term Agent on the one hand and each ABL Secured Party, the ABL
Agent, each Additional ABL Secured Party and each Additional ABL Agent on the
other hand acknowledges and agrees that (i) the grants of Liens pursuant to the
ABL Collateral Documents, the Term Loan Collateral Documents, the Additional
Term Collateral Documents and the Additional ABL Collateral Documents constitute
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral (including that the ABL Secured Parties
do not have a Lien on any Real Property), the Term Loan Obligations and
Additional Term Obligations are fundamentally different from the ABL Obligations
and the Additional ABL Obligations and must be separately classified in any Plan
of Reorganization proposed, confirmed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held by a court of competent jurisdiction that the
claims of the ABL Secured Parties and the Additional ABL Secured Parties, on the
one hand, and the Term Loan Secured Parties and the Additional Term Secured
Parties, on the other hand, in respect of the Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then the ABL Secured Parties, the Term Loan Secured Parties, any
Additional Term Secured Parties and any Additional ABL Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of ABL Obligation claims, Additional ABL Obligation claims,
Term Loan Obligation claims and Additional Term Obligation claims against the
Credit Parties (with the effect being that, to the extent that the aggregate
value of the ABL Priority Collateral or the Term Loan Priority Collateral is
sufficient (for this purpose ignoring all claims held by the other Secured
Parties), the ABL Secured Parties and the Additional ABL Secured Parties or the
Term Loan Secured Parties and the Additional Term Secured Parties, respectively,
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of post-petition interest, fees and expenses that is available from
each pool of Priority Collateral for each of the ABL Secured Parties and
Additional ABL Secured Parties, on the one hand, and the Term Loan Secured
Parties and the Additional Term Secured Parties, on the other hand, before any
distribution is made from the applicable pool of Priority Collateral in respect
of the claims held by the other Secured Parties, with the other Secured Parties
hereby acknowledging and agreeing to turn over to the respective other Secured
Parties amounts otherwise received or receivable by them from the applicable
pool of Priority Collateral to the extent necessary to effectuate the intent of
this sentence, even if such turnover has the effect of reducing the aggregate
recoveries. The foregoing sentence is subject to any separate agreement by and
between any Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and any other Additional Agent, on behalf of itself
and the Additional Secured Parties represented thereby, with respect to the
Additional Obligations owing to any of such Additional Agent and Additional
Secured Parties.

 

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable as a “subordination agreement” under Section 510(a) of
the Bankruptcy Code.

 

 111 

 

  

Section 6.7 ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Loan Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(i)          any lack of validity or enforceability of any ABL Document;

 

(ii)         any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the ABL Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;

 

(iii)        any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee thereof;

 

(iv)        the commencement of any Insolvency Proceeding in respect of the
Company or any other Credit Party; or

 

(v)         any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the ABL
Obligations, or of any of the Term Loan Agent, any Additional Agent or any
Credit Party, to the extent applicable, in respect of this Agreement.

 

Section 6.8 Term Loan Obligations Unconditional. All rights of the Term Loan
Agent hereunder, and all agreements and obligations of the ABL Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(i)          any lack of validity or enforceability of any Term Loan Document;

 

(ii)         any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Term Loan Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any Term
Loan Document;

 

(iii)        any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Term Loan Obligations or any guarantee thereof;

 

(iv)        the commencement of any Insolvency Proceeding in respect of the
Company or any other Credit Party; or

 

 112 

 

  

(v)         any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Term Loan
Obligations, or of any of the ABL Agent, any Additional Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.9 Additional Obligations Unconditional. All rights of any Additional
Agent hereunder, and all agreements and obligations of the ABL Agent, the Term
Loan Agent and the Credit Parties (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of:

 

(i)          any lack of validity or enforceability of any Additional Document;

 

(ii)         any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Additional Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Additional Document;

 

(iii)        any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Additional Obligations or any guarantee thereof;

 

(iv)        the commencement of any Insolvency Proceeding in respect of the
Company or any other Credit Party; or

 

(v)         any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Additional
Obligations, or of any of the ABL Agent, the Term Loan Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.10 Adequate Protection. Except to the extent expressly provided in
Section 6.1 and this Section 6.10, nothing in this Agreement shall limit the
rights of (x) the ABL Agent and the ABL Secured Parties, (y) the Term Loan Agent
and the Term Loan Secured Parties, or (z) any Additional Agent and the
Additional Secured Parties, respectively, from seeking or requesting adequate
protection with respect to their interests in the applicable Priority Collateral
in any Insolvency Proceeding, including adequate protection in the form of a
cash payment, periodic cash payments, cash payments of interest, additional
collateral or otherwise; provided that:

 

(a)          in the event that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Term Loan Priority Collateral, then the ABL Agent, on behalf of itself and each
of the ABL Secured Parties, agrees that the Term Loan Agent shall also be
granted a senior Lien on such collateral as security for the Term Loan
Obligations and that any Lien on such collateral securing the ABL Obligations
shall be subordinate to any Lien on such collateral securing the Term Loan
Obligations;

 

 113 

 

  

(b)          in the event that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Term Loan Priority Collateral, then the ABL Agent, on behalf of itself and each
of the ABL Secured Parties, agrees that any Additional Term Agent shall also be
granted a senior Lien on such collateral as security for the Additional Term
Obligations and that any Lien on such collateral securing the ABL Obligations
shall be subordinate to any Lien on such collateral securing the Additional Term
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties);

 

(c)          in the event that the Term Loan Agent, on behalf of itself or any
of the Term Loan Secured Parties, seeks or requests adequate protection in
respect of the Term Loan Obligations and such adequate protection is granted in
the form of a Lien on additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then the Term Loan Agent, on
behalf of itself and each of the Term Loan Secured Parties, agrees that the ABL
Agent shall also be granted a senior Lien on such collateral as security for the
ABL Obligations and that any Lien on such collateral securing the Term Loan
Obligations shall be subordinate to the Lien on such collateral securing the ABL
Obligations;

 

(d)          in the event that the Term Loan Agent, on behalf of itself or any
of the Term Loan Secured Parties, seeks or requests adequate protection in
respect of the Term Loan Obligations and such adequate protection is granted in
the form of a Lien on additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then the Term Loan Agent, on
behalf of itself and each of the Term Loan Secured Parties, agrees that any
Additional ABL Agent shall also be granted a senior Lien on such collateral as
security for the Additional ABL Obligations and that any Lien on such collateral
securing the Term Loan Obligations shall be subordinate to any Lien on such
collateral securing the Additional ABL Obligations (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties);

 

(e)          in the event that any Additional Term Agent, on behalf of itself or
any Additional Term Secured Parties, seeks or requests adequate protection in
respect of the Additional Term Obligations and such adequate protection is
granted in the form of a Lien on additional collateral comprising assets of the
type of assets that constitute ABL Priority Collateral, then such Additional
Term Agent, on behalf of itself and any Additional Term Secured Parties
represented thereby, agrees that the ABL Agent shall also be granted a senior
Lien on such collateral as security for the ABL Obligations and that any Lien on
such collateral securing the Additional Term Obligations shall be subordinate to
the Lien on such collateral securing the ABL Obligations (except as may be
separately otherwise agreed in writing by and between the ABL Agent, on behalf
of itself and the ABL Secured Parties, and such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby);

 

 114 

 

  

(f)          in the event that any Additional Term Agent, on behalf of itself or
any Additional Term Secured Parties, seeks or requests adequate protection in
respect of the Additional Term Obligations and such adequate protection is
granted in the form of a Lien on additional collateral comprising assets of the
type of assets that constitute ABL Priority Collateral, then such Additional
Term Agent, on behalf of itself and any Additional Term Secured Party
represented thereby, agrees that any Additional ABL Agent shall also be granted
a senior Lien on such collateral as security for the Additional ABL Obligations
and that any Lien on such collateral securing the Additional Term Obligations
shall be subordinate to the Lien on such collateral securing the Additional ABL
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby);

 

(g)          in the event that any Additional ABL Agent, on behalf of itself or
any Additional ABL Secured Party, seeks or requests adequate protection in
respect of the Additional ABL Obligations and such adequate protection is
granted in the form of a Lien on additional collateral comprising assets of the
type of assets that constitute Term Loan Priority Collateral, then such
Additional ABL Agent, on behalf of itself and any Additional ABL Secured Party
represented thereby, agrees that the Term Loan Agent shall also be granted a
senior Lien on such collateral as security for the Term Loan Obligations and
that any Lien on such collateral securing the Additional ABL Obligations shall
be subordinate to the Lien on such collateral securing the Term Loan Obligations
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties);

 

(h)          in the event that any Additional ABL Agent, on behalf of itself or
any Additional ABL Secured Party, seeks or requests adequate protection in
respect of the Additional ABL Obligations and such adequate protection is
granted in the form of a Lien on additional collateral comprising assets of the
type of assets that constitute Term Loan Priority Collateral, then such
Additional ABL Agent, on behalf of itself and any Additional ABL Secured Party
represented thereby, agrees that any Additional Term Agent shall also be granted
a senior Lien on such collateral as security for the Additional Term Obligations
and that any Lien on such collateral securing the Additional ABL Obligations
shall be subordinate to the Lien on such collateral securing the Additional Term
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby); and

 

(i)          for the avoidance of doubt, (i) no ABL Secured Party may seek or
request adequate protection in the form of a Lien on any Real Property without
the express written consent of the Term Loan Agent and (ii) the provisions of
this Section 6.10 shall not otherwise apply to any adequate protection Liens
that any Term Loan Secured Party may receive on any Real Property.

 

 115 

 

  

Section 6.11 Post-Petition Interest.

 

(a)          None of the Term Loan Agent, any Additional Term Agent, any Term
Loan Secured Party nor any Additional Term Loan Secured Party shall oppose or
seek to challenge any claim by the ABL Agent, any Additional ABL Agent, any ABL
Secured Party or any Additional ABL Secured Party for allowance in any
Insolvency Proceeding of ABL Obligations consisting of post-petition interest,
fees or expenses to the extent of the value of the Lien on the ABL Priority
Collateral securing any ABL Secured Party’s or Additional ABL Secured Party's
claim, without regard to the existence of the Lien of the Term Loan Agent on
behalf of the Term Loan Secured Parties or any Additional Term Agent on behalf
of the Additional Term Secured Parties on the ABL Priority Collateral.

 

(b)          None of the ABL Agent, any Additional ABL Agent, any ABL Secured
Party nor any Additional ABL Secured Party shall oppose or seek to challenge any
claim by the Term Loan Agent, any Additional Term Agent, any Term Loan Secured
Party or Additional Term Loan Secured Party for allowance in any Insolvency
Proceeding of Term Obligations consisting of post-petition interest, fees or
expenses to the extent of the value of the Lien on the Term Priority Collateral
securing any Term Secured Party’s claim, without regard to the existence of the
Lien of the ABL Agent on behalf of the ABL Secured Parties or Additional ABL
Agent on behalf of any Additional ABL Secured Parties on the Term Priority
Collateral.

 

ARTICLE 7

 

Miscellaneous

 

Section 7.1 Rights of Subrogation. The Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties, agrees that no payment by the Term Loan Agent or
any Term Loan Secured Party to the ABL Agent or any ABL Secured Party pursuant
to the provisions of this Agreement shall entitle the Term Loan Agent or any
Term Loan Secured Party to exercise any rights of subrogation in respect thereof
until the Discharge of ABL Obligations shall have occurred. Following the
Discharge of ABL Obligations, the ABL Agent agrees to execute such documents,
agreements, and instruments as the Term Loan Agent or any Term Loan Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof.

 

The Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
agrees that no payment by the Term Loan Agent or any Term Loan Secured Party to
any Additional ABL Agent or any Additional ABL Secured Party represented thereby
pursuant to the provisions of this Agreement shall entitle the Term Loan Agent
or any Term Loan Secured Party to exercise any rights of subrogation in respect
thereof until the Discharge of Additional ABL Obligations with respect to the
Additional ABL Obligations owed to such Additional ABL Secured Parties shall
have occurred. Following the Discharge of Additional ABL Obligations with
respect to the Additional ABL Obligations owed to such Additional ABL Secured
Parties, such Additional ABL Agent agrees to execute such documents, agreements,
and instruments as the Term Loan Agent or any Term Loan Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the applicable Additional ABL Obligations resulting from payments
to such Additional ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional ABL Agent are paid by such Person upon request for
payment thereof.

 

 116 

 

 

The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that no
payment by the ABL Agent or any ABL Secured Party to the Term Loan Agent or any
Term Loan Secured Party pursuant to the provisions of this Agreement shall
entitle the ABL Agent or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Loan Obligations
shall have occurred. Following the Discharge of Term Loan Obligations, the Term
Loan Agent agrees to execute such documents, agreements, and instruments as the
ABL Agent or any ABL Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the Term Loan
Obligations resulting from payments to the Term Loan Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Loan Agent are paid
by such Person upon request for payment thereof.

 

The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that no
payment by the ABL Agent or any ABL Secured Party to any Additional Term Agent
or any Additional Term Secured Party represented thereby pursuant to the
provisions of this Agreement shall entitle the ABL Agent or any ABL Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Term Obligations with respect to the Additional Term
Obligations owed to such Additional Term Secured Parties shall have occurred.
Following the Discharge of Additional Term Obligations with respect to the
Additional Term Obligations owed to such Additional Term Secured Parties, such
Additional Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
applicable Additional Term Obligations resulting from payments to such
Additional Term Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional Term Agent are paid by such Person upon request for
payment thereof.

 

Any Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees that no payment by such Additional Term
Agent or any such Additional Term Secured Party to the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle such
Additional Term Agent or any such Additional Term Secured Party to exercise any
rights of subrogation in respect thereof until the Discharge of ABL Obligations
shall have occurred. Following the Discharge of ABL Obligations, the ABL Agent
agrees to execute such documents, agreements, and instruments as such Additional
Term Agent or any such Additional Term Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof.

 

Any Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees that no payment by such Additional Term
Agent or any such Additional Term Secured Party to any Additional ABL Agent or
any Additional ABL Secured Party pursuant to the provisions of this Agreement
shall entitle such Additional Term Agent or any such Additional Term Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional ABL Obligations with respect to the Additional ABL
Obligations owed to such Additional ABL Secured Parties shall have occurred.
Following the Discharge of Additional ABL Obligations with respect to the
Additional ABL Obligations owed to such Additional ABL Secured Parties, any
Additional ABL Agent agrees to execute such documents, agreements, and
instruments as such Additional Term Agent or any such Additional Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Additional ABL Obligations resulting from payments
to such Additional ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional ABL Agent are paid by such Person upon request for
payment thereof.

 

 117 

 

 

Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that no payment by such Additional ABL Agent
or any such Additional ABL Secured Party to the Term Loan Agent or any Term Loan
Secured Party pursuant to the provisions of this Agreement shall entitle such
Additional ABL Agent or any such Additional ABL Secured Party to exercise any
rights of subrogation in respect thereof until the Discharge of Term Loan
Obligations shall have occurred. Following the Discharge of Term Loan
Obligations, the Term Loan Agent agrees to execute such documents, agreements,
and instruments as such Additional ABL Agent or any such Additional ABL Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Term Loan Obligations resulting from payments to
the Term Loan Agent by such Person, so long as all costs and expenses (including
all reasonable legal fees and disbursements) incurred in connection therewith by
the Term Loan Agent are paid by such Person upon request for payment thereof.

 

Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that no payment by such Additional ABL Agent
or any such Additional ABL Secured Party to any Additional Term Agent or any
Additional Term Secured Party pursuant to the provisions of this Agreement shall
entitle such Additional ABL Agent or any such Additional ABL Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Additional Term Obligations with respect to the Additional Term Obligations owed
to such Additional Term Secured Parties shall have occurred. Following the
Discharge of Additional Term Obligations with respect to the Additional Term
Obligations owed to such Additional Term Secured Parties, any Additional Term
Agent agrees to execute such documents, agreements, and instruments as such
Additional ABL Agent or any such Additional ABL Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Additional Term Obligations resulting from payments to such
Additional Term Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional Term Agent are paid by such Person upon request for
payment thereof.

 

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 

 118 

 

 

Section 7.3 Representations. The Term Loan Agent represents and warrants to the
ABL Agent and any Additional Agent that it has the requisite power and authority
under the Term Loan Documents to enter into, execute, deliver, and carry out the
terms of this Agreement on behalf of itself and the Term Loan Secured Parties.
The ABL Agent represents and warrants to the Term Loan Agent and any Additional
Agent that it has the requisite power and authority under the ABL Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the ABL Secured Parties. Any Additional Agent represents
and warrants to the Term Loan Agent, the ABL Agent and any other Additional
Agent that it has the requisite power and authority under the applicable
Additional Documents to enter into, execute, deliver, and carry out the terms of
this Agreement on behalf of itself and any Additional Secured Parties
represented thereby.

 

Section 7.4 Amendments. (a) No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by any Party
hereto, shall be effective unless it is in a written agreement executed by the
Term Loan Agent, the ABL Agent and any Additional Agent. Notwithstanding the
foregoing, the Company Representative may, without the consent of any Party
hereto, amend this Agreement to add an Additional Agent by (x) executing an
Additional Indebtedness Joinder as provided in Section 7.11 or (y) executing a
joinder agreement in substantially the form of Exhibit C attached hereto as
provided for in the definition of “ABL Credit Agreement” or “Term Loan Credit
Agreement”, as applicable. No amendment, modification or waiver of any provision
of this Agreement, and no consent to any departure therefrom by any Party
hereto, that changes, alters, modifies or otherwise adversely affects any power,
privilege, right, remedy, liability or obligation of, or otherwise affects in
any manner, any Additional Agent that is not then a Party, or any Additional
Secured Party not then represented by an Additional Agent that is then a Party
(including but not limited to any change, alteration, modification or other
effect upon any power, privilege, right, remedy, liability or obligation of or
other adverse effect upon any such Additional Agent or Additional Secured Party
that may at any subsequent time become a Party or beneficiary hereof) shall be
effective unless it is consented to in writing by the Company Representative
(regardless of whether any such Additional Agent or Additional Secured Party
ever becomes a Party or beneficiary hereof). Any amendment, modification or
waiver of any provision of this Agreement that would have the effect, directly
or indirectly, through any reference in any Credit Document to this Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying such
Credit Document, or any term or provision thereof, or any right or obligation of
the Company or any other Credit Party thereunder or in respect thereof, shall
not be given such effect except pursuant to a written instrument executed by the
Company Representative and each other affected Credit Party.

 

 119 

 

 

(b)          In the event that the ABL Agent that is the ABL Collateral
Representative or the requisite ABL Secured Parties represented thereby enter
into any amendment, waiver or consent in respect of or replacing any ABL
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departure from any provisions of, any ABL Collateral
Document relating to the ABL Priority Collateral or changing in any manner the
rights of the ABL Agent, the ABL Secured Parties, or any ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to Section 2.4(f)
hereof, the release of any Liens thereon), then such amendment, waiver or
consent shall apply automatically to any comparable provision of each Term Loan
Collateral Document and each Additional Term Collateral Document, in each case
without the consent of, or any action by, any Term Loan Agent or any Term Loan
Secured Party or any Additional Term Agent or Additional Term Secured Party, as
applicable; provided, that such amendment, waiver or consent does not materially
adversely affect the rights of the Term Loan Secured Parties or the Additional
Term Secured Parties, as applicable, or the interests of the Term Loan Secured
Parties or the Additional Term Secured Parties, as applicable, in the Term Loan
Priority Collateral. The ABL Agent shall give written notice of such amendment,
waiver or consent to the Term Loan Agent and each Additional Term Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any Term
Loan Collateral Document or any Additional Term Collateral Document as set forth
in this Section 7.4(b).

 

(c)          In the event that the ABL Agent that is the ABL Collateral
Representative or the requisite ABL Secured Parties represented thereby enter
into any amendment, waiver or consent in respect of or replacing any ABL
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departure from any provisions of, any ABL Collateral
Document relating to the ABL Priority Collateral or changing in any manner the
rights of the ABL Agent, the ABL Secured Parties, or any ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to Section 2.4(f)
hereof, the release of any Liens thereon ), then such amendment, waiver or
consent shall apply automatically to any comparable provision of each ABL
Collateral Document and each Additional ABL Collateral Document, in each case
without the consent of, or any action by, any Additional ABL Agent or any
Additional ABL Secured Party (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties); provided, that such amendment, waiver or
consent does not materially adversely affect the rights or interests of the
Additional ABL Secured Parties in the ABL Priority Collateral. The ABL Agent
shall give written notice of such amendment, waiver or consent to each
Additional ABL Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Additional ABL Collateral Document as set forth in this
Section 7.4(c).

 

(d)          In the event that the Term Loan Agent that is the Term Loan
Collateral Representative or the requisite Term Loan Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Term Loan Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Term Loan Collateral Document relating to the Term Loan Priority Collateral or
changing in any manner the rights of the Term Loan Agent, the Term Loan Secured
Parties, or any Term Loan Credit Party with respect to the Term Loan Priority
Collateral (including, subject to Section 2.4(f) hereof, the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each ABL Collateral Document and each Additional
ABL Collateral Document, in each case without the consent of, or any action by,
the ABL Agent or any ABL Secured Party or any Additional ABL Agent or Additional
ABL Secured Party, as applicable (except as may be separately otherwise agreed
in writing by and between the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, and (x) the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (y) any Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral. The Term Loan Agent shall give
written notice of such amendment, waiver or consent to the ABL Agent and each
Additional ABL Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any ABL Collateral Document or Additional ABL Collateral
Document as set forth in this Section 7.4(d).

 

 120 

 

 

(e)          In the event that the Term Loan Agent that is the Term Loan
Collateral Representative or the requisite Term Loan Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Term Loan Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Term Loan Collateral Document relating to the Term Loan Priority Collateral or
changing in any manner the rights of the Term Loan Agent, the Term Loan Secured
Parties, or any Term Loan Credit Party with respect to the Term Loan Priority
Collateral (including, subject to Section 2.4(f) hereof, the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each Additional Term Collateral Document without
the consent of, or any action by, any Additional Term Agent or Additional Term
Secured Party (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties); provided, that such amendment, waiver
or consent does not materially adversely affect the rights or interests of the
Additional Term Secured Parties in the Collateral. The applicable Term Loan
Agent shall give written notice of such amendment, waiver or consent to each
Additional Term Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Additional Term Collateral Document as set forth in this
Section 7.4(e).

 

(f)          In the event that any Additional Term Agent that is the Term Loan
Collateral Representative or the requisite Additional Term Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional Term Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional Term Collateral Document relating to the Term Loan Priority
Collateral or changing in any manner the rights of the Additional Term Agent,
the Additional Term Secured Parties, or any Additional Term Credit Party with
respect to the Term Loan Priority Collateral (including, subject to Section
2.4(f) hereof, the release of any Liens thereon), then such amendment, waiver or
consent shall apply automatically to any comparable provision of each ABL
Collateral Document and each Additional ABL Collateral Document, in each case
without the consent of, or any action by, the ABL Agent or any ABL Secured Party
or any Additional ABL Agent or Additional ABL Secured Party, as applicable
(except as may be separately otherwise agreed in writing by and between (x) such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (y) the ABL Agent, on behalf of itself and the
ABL Secured Parties, or such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral). The applicable Additional Term Agent shall give written
notice of such amendment, waiver or consent to the ABL Agent and each Additional
ABL Agent; provided that the failure to give such notice shall not affect the
effectiveness of such amendment, waiver or consent with respect to the
provisions of any ABL Collateral Document or Additional ABL Collateral Document
as set forth in this Section 7.4(f).

 

 121 

 

 

(g)          In the event that any Additional Term Agent that is the Term Loan
Collateral Representative or the requisite Additional Term Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional Term Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional Term Collateral Document relating to the Term Loan Priority
Collateral or changing in any manner the rights of the Additional Term Agent,
the Additional Term Secured Parties, or any Additional Term Credit Party with
respect to the Term Loan Priority Collateral (including, subject to Section
2.4(f) hereof, the release of any Liens thereon), then such amendment, waiver or
consent shall apply automatically to any comparable provision of each Term Loan
Collateral Document and (with respect to any other Additional Term Credit
Facility) each Additional Term Collateral Document, in each case without the
consent of, or any action by, the Term Loan Agent or any Term Loan Secured Party
or (with respect to any other Additional Term Credit Facility) any other
Additional Term Agent or related Additional Term Secured Party, as applicable
(except as may be separately otherwise agreed in writing by and between (x) such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (y) the Term Agent, on behalf of itself and the
Term Loan Secured Parties, or such other Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby); provided,
that such amendment, waiver or consent does not materially adversely affect the
rights or interests of the Term Loan Secured Parties or such other Additional
Term Secured Parties, as applicable, in the Collateral. The applicable
Additional Term Agent shall give written notice of such amendment, waiver or
consent to the Term Loan Agent and each such other Additional Term Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any Term
Loan Collateral Document or Additional Term Collateral Document as set forth in
this Section 7.4(g).

 

(h)          In the event that any Additional ABL Agent that is the ABL
Collateral Representative or the requisite Additional ABL Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional ABL Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of any Additional ABL Collateral Document relating to the ABL Priority
Collateral or changing in any manner the rights of such Additional ABL Agent,
such Additional ABL Secured Parties, or any Additional ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to Section 2.4(f)
hereof, the release of any Liens thereon), then such amendment, waiver or
consent shall apply automatically to any comparable provision of each Term Loan
Collateral Document and each Additional Term Collateral Document, in each case
without the consent of, or any action by, the Term Loan Agent or any Term Loan
Secured Party or any Additional Term Agent or Additional Term Secured Party, as
applicable; provided, that such amendment, waiver or consent does not materially
adversely affect the rights or interests of the Term Loan Secured Parties or the
Additional Term Secured Parties, as applicable, in the Term Loan Priority
Collateral (including any license or right of use granted to them by any Credit
Party pursuant to any Term Loan Collateral Document or Additional Term
Collateral Document (as applicable) with respect to Intellectual Property owned
by such Credit Party as it pertains to the Term Loan Priority Collateral). The
applicable Additional ABL Agent shall give written notice of such amendment,
waiver or consent to the Term Loan Agent and each Additional Term Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any Term
Loan Collateral Document or Additional Term Collateral Document as set forth in
this Section 7.4(h).

 

 122 

 

 

(i)          In the event that any Additional ABL Agent that is the ABL
Collateral Representative or the requisite Additional ABL Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional ABL Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional ABL Collateral Document relating to the ABL Priority
Collateral or changing in any manner the rights of such Additional ABL Agent,
such Additional ABL Secured Parties, or any Additional ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to Section 2.4(f)
hereof, the release of any Liens thereon), then such amendment, waiver or
consent shall apply automatically to any comparable provision of each ABL
Collateral Document and (with respect to any other Additional ABL Credit
Facility) each Additional ABL Collateral Document, in each case without the
consent of, or any action by, the ABL Agent or any ABL Secured Party or (with
respect to any other Additional ABL Credit Facility) any other Additional ABL
Agent or related Additional ABL Secured Party (except as may be separately
otherwise agreed in writing by and between (x) such Additional ABL Agent, on
behalf of itself and the Additional ABL Secured Parties represented thereby, and
(y) the ABL Agent, on behalf of itself and the ABL Secured Parties, or such
other Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby); provided, that such amendment, waiver or consent
does not materially adversely affect the rights or interests of the ABL Secured
Parties or such other Additional ABL Secured Parties in the Collateral. The
applicable Additional ABL Agent shall give written notice of such amendment,
waiver or consent to the ABL Agent and each such other Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document or Additional ABL Collateral Document as set forth in this
Section 7.4(i).

 

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, sent by
electronic mail or sent by overnight express courier service or United States
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile or upon receipt of electronic mail
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) or five days after deposit in the United States
mail (certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section) shall be as set forth below or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

 

 123 

 

 

ABL Agent: Wells Fargo Bank, National Association   1100 Abernathy Road, Suite
1600   Atlanta, GA 30328   Attention: Business Finance Manager  
Facsimile:  (866) 358-0842   Telephone:  (770) 508-1332   Email:
Matt.Mouledous@WellsFargo.com     Term Loan Agent: Credit Suisse AG   Attention:
Loan Operations – Boutique Management   Eleven Madison Avenue - 9th Floor   New
York, NY 10010   Tel. No.: (212) 538-6106   Fax No.: (212) 325-8315   Email:
list.ops-collateral@credit-suisse.com     Any Additional Agent: As set forth in
the Additional Indebtedness Joinder executed and delivered by such Additional
Agent pursuant to Section 7.11.

 

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations, the Discharge of Term Loan
Obligations and the Discharge of Additional Obligations shall have occurred,
(b) be binding upon the Parties and their successors and assigns, and (c) inure
to the benefit of and be enforceable by the Parties and their respective
successors, transferees and assigns. Nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral, subject to Section 7.10 hereof. All
references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Secured Party, the Term Loan Agent, any Term Loan
Secured Party, any Additional Agent or any Additional Secured Party may assign
or otherwise transfer all or any portion of the ABL Obligations, the Term Loan
Obligations or any Additional Obligations, as applicable, to any other Person,
and such other Person shall thereupon become vested with all the rights and
obligations in respect thereof granted to the ABL Agent, the Term Loan Agent,
such ABL Secured Party, such Term Loan Secured Party, such Additional Agent or
such Additional Secured Party, as the case may be, herein or otherwise. The ABL
Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties may continue, at any time and without notice to the other Parties
hereto, to extend credit and other financial accommodations, lend monies and
provide Indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

 

 124 

 

 

Section 7.8 Governing Law: Entire Agreement. The validity, performance and
enforcement of this Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York, without giving
effect to its principles or rules of conflict of laws to the extent such
principles or rules are not mandatorily applicable by statute and would require
or permit the application of the laws of another jurisdiction. This Agreement
constitutes the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

 

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile and other electronic transmission), and it
is not necessary that the signatures of all Parties be contained on any one
counterpart hereof, each counterpart will be deemed to be an original, and all
together shall constitute one and the same document.

 

Section 7.10 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Agent, the ABL Secured Parties, the Term Loan Agent, the Term Loan Secured
Parties, each Additional Agent, the Additional Secured Parties and the Company
and the other Credit Parties. No other Person shall have or be entitled to
assert rights or benefits hereunder.

 

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents. (a) The Company Representative may designate any Additional Indebtedness
complying with the requirements of the definition of “Additional Indebtedness”
as Additional Indebtedness, and as either Additional ABL Indebtedness or
Additional Term Indebtedness, for purposes of this Agreement, upon complying
with the following conditions:

 

(i)          one or more Additional Agents for one or more Additional Secured
Parties in respect of such Additional Indebtedness shall have executed the
Additional Indebtedness Joinder with respect to such Additional Indebtedness,
and the Company Representative or any such Additional Agent shall have delivered
such executed Additional Indebtedness Joinder to the ABL Agent, the Term Loan
Agent and any other Additional Agent then party to this Agreement;

 

(ii)         at least five Business Days (unless a shorter period is agreed in
writing by the Parties and the Company Representative) prior to delivery of the
Additional Indebtedness Joinder, the Company Representative shall have delivered
to the ABL Agent, the Term Loan Agent and any other Additional Agent then party
to this Agreement complete and correct copies of any Additional Credit Facility,
Additional Guarantees and Additional Collateral Documents that will govern such
Additional Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Additional Documents to be executed and delivered
concurrently with the effectiveness of such designation); and

 

 125 

 

  

(iii)        the Company Representative shall have executed and delivered to the
ABL Agent, the Term Loan Agent and any other Additional Agent then party to this
Agreement an Additional Indebtedness Designation, with respect to such
Additional Indebtedness, which Additional Indebtedness Designation shall
designate such Additional Indebtedness as Additional ABL Indebtedness or
Additional Term Indebtedness, as the case may be.

 

(b)          Upon satisfaction of the foregoing conditions specified in the
preceding Section 7.11(a), (i) the designated Additional Indebtedness shall
constitute “Additional Indebtedness”, any Additional Credit Facility under which
such Additional Indebtedness is or may be incurred shall constitute an
“Additional Credit Facility”, any holder of such Additional Indebtedness or
other applicable Additional Secured Party shall constitute an “Additional
Secured Party”, and any Additional Agent for any such Additional Secured Party
shall constitute an “Additional Agent”, (ii) any designated Additional Term
Indebtedness shall constitute “Additional Term Indebtedness”, any Additional
Term Credit Facility under which such Additional Term Indebtedness is or may be
incurred shall constitute an “Additional Term Credit Facility”, any holder of
such Additional Term Indebtedness or other applicable Additional Term Secured
Party shall constitute an “Additional Term Secured Party”, and any Additional
Term Agent for any such Additional Term Secured Party shall constitute an
“Additional Term Agent” and (iii) any designated Additional ABL Indebtedness
shall constitute “Additional ABL Indebtedness”, any Additional ABL Credit
Facility under which such Additional ABL Indebtedness is or may be incurred
shall constitute an “Additional ABL Credit Facility”, any holder of such
Additional ABL Indebtedness or other applicable Additional ABL Secured Party
shall constitute an “Additional ABL Secured Party”, and any Additional ABL Agent
for any such Additional ABL Secured Party shall constitute an “Additional ABL
Agent”, in each case for all purposes under this Agreement. The date on which
such foregoing conditions specified in Section 7.11(a) shall have been satisfied
with respect to such Additional Indebtedness is herein called the “Additional
Effective Date.” Prior to the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed not to take into account such Additional Indebtedness, and the rights
and obligations of the ABL Agent, the Term Loan Agent and any other Additional
Agent then party to this Agreement shall be determined on the basis that such
Additional Indebtedness is not then designated. On and after the Additional
Effective Date with respect to such Additional Indebtedness, all references
herein to Additional Indebtedness shall be deemed to take into account such
Additional Indebtedness, and the rights and obligations of the ABL Agent, the
Term Loan Agent and any other Additional Agent then party to this Agreement
shall be determined on the basis that such Additional Indebtedness is then
designated.

 

 126 

 

 

(c)          In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the ABL Agent, the Term Loan Agent and
any Additional Agent then party hereto agrees at the Company’s expense (x) to
execute and deliver any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any Term Loan Collateral
Documents, ABL Collateral Documents, or Additional Collateral Documents, as
applicable, and any blocked account, control or other agreements relating to any
security interest in Control Collateral and Cash Collateral, and to make or
consent to any filings or take any other actions (including executing and
recording any mortgage subordination or similar agreement), as may be reasonably
deemed by the Company Representative to be necessary or reasonably desirable for
any Lien on any Collateral to secure such Additional Indebtedness to become a
valid and perfected Lien (with the priority contemplated by this Agreement),
provided that such amendment, restatement, waiver or supplement does not
adversely affect the validity, perfection or priority of the Lien of such Agent
(subject, as to priority, to the provisions of this Agreement) and (y) otherwise
to reasonably cooperate to effectuate a designation of Additional Indebtedness
pursuant to this Section 7.11 (including, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

 

Section 7.12 Term Loan Collateral Representative and ABL Collateral
Representative; Notice of Change. The Term Loan Collateral Representative shall
act for the Term Loan Collateral Secured Parties as provided in this Agreement,
and shall be entitled to so act at the direction of the Requisite Term Holders
from time to time. Until a Party (other than the existing Term Loan Collateral
Representative) receives written notice from the existing Term Loan Collateral
Representative, in accordance with Section 7.5 of this Agreement, of a change in
the identity of the Term Loan Collateral Representative, such Party shall be
entitled to act as if the existing Term Loan Collateral Representative is in
fact the Term Loan Collateral Representative. Each Party (other than the
existing Term Loan Collateral Representative) shall be entitled to rely upon any
written notice of a change in the identity of the Term Loan Collateral
Representative which facially appears to be from the then existing Term Loan
Collateral Representative and is delivered in accordance with Section 7.5 and
such Agent shall not be required to inquire into the veracity or genuineness of
such notice. Each existing Term Loan Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the Term Loan Collateral Representative.

 

The ABL Collateral Representative shall act for the ABL Collateral Secured
Parties as provided in this Agreement, and shall be entitled to so act at the
direction of the Requisite ABL Holders from time to time. Until a Party (other
than the existing ABL Collateral Representative) receives written notice from
the existing ABL Collateral Representative, in accordance with Section 7.5 of
this Agreement, of a change in the identity of the ABL Collateral
Representative, such Party shall be entitled to act as if the existing ABL
Collateral Representative is in fact the ABL Collateral Representative. Each
Party (other than the existing ABL Collateral Representative) shall be entitled
to rely upon any written notice of a change in the identity of the ABL
Collateral Representative which facially appears to be from the then existing
ABL Collateral Representative and is delivered in accordance with Section 7.5
and such Agent shall not be required to inquire into the veracity or genuineness
of such notice. Each existing ABL Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the ABL Collateral Representative.

 

Section 7.13 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Secured Parties, the Term Loan Secured Parties and any
Additional Secured Parties, respectively. Nothing in this Agreement is intended
to or shall impair the rights of the Company or any other Credit Party, or the
obligations of the Company or any other Credit Party to pay the ABL Obligations,
the Term Loan Obligations and any Additional Obligations as and when the same
shall become due and payable in accordance with their terms.

 

 127 

 

  

Section 7.14 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.15 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

 

Section 7.16 Attorneys Fees. The Parties agree that if any dispute, arbitration,
litigation, or other proceeding is brought with respect to the enforcement of
this Agreement or any provision hereof, the prevailing party in such dispute,
arbitration, litigation, or other proceeding shall be entitled to recover its
reasonable attorneys’ fees and all other costs and expenses incurred in the
enforcement of this Agreement, irrespective of whether suit is brought.

 

Section 7.17 VENUE; JURY TRIAL WAIVER. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF
THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW
YORK SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW
YORK SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF
THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE (I) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY
JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT, (II) IF ALL
SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE
CASE OF THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER
OF SUCH ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH
RESPECT THERETO IN ANOTHER COURT HAVING JURISDICTION AND (III) IN THE EVENT A
LEGAL ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY
OF ITS ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY
SUCH PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING
A CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 7.17(A)
WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL PROCEEDING IN A NEW YORK
COURT) IN ANY SUCH ACTION OR PROCEEDING.

 

 128 

 

 

(b)          EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)          EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.18 Intercreditor Agreement. This Agreement is the “ABL/Term Loan
Intercreditor Agreement” referred to in the ABL Credit Agreement, the “ABL/Term
Loan Intercreditor Agreement” referred to in the Term Loan Credit Agreement and
the “ABL/Term Loan Intercreditor Agreement”, the “ABL/Secured Notes
Intercreditor Agreement” or the “Base Intercreditor Agreement” referred to in
any Additional Credit Facility. Nothing in this Agreement shall be deemed to
subordinate the right of any ABL Secured Party or any Additional ABL Secured
Party to receive payment to the right of any Term Loan Secured Party or any
Additional Term Secured Party to receive payment or of any Term Loan Secured
Party or any Additional Term Secured Party to receive payment to the right of
any ABL Secured Party or any Additional ABL Secured Party to receive payment
(whether before or after the occurrence of an Insolvency Proceeding), it being
the intent of the Parties that this Agreement shall effectuate a subordination
of Liens as between the ABL Secured Parties, or any Additional ABL Secured
Parties, on the one hand, and the Term Loan Secured Parties or any Additional
Term Secured Parties, on the other hand, but not a subordination of
Indebtedness.

 

Section 7.19 No Warranties or Liability. The Term Loan Agent, the ABL Agent and
any Additional Agent each acknowledges and agrees that none of the other Parties
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other ABL
Document, any other Term Loan Document or any other Additional Document. Except
as otherwise provided in this Agreement, the Term Loan Agent, the ABL Agent and
any Additional Agent will be entitled to manage and supervise their respective
extensions of credit to any Credit Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

Section 7.20 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document, any Term Loan Document or
any Additional Document, the provisions of this Agreement shall govern. The
parties hereto acknowledge that the terms of this Agreement are not intended to
negate any specific rights granted to, or obligations of, the Company or any
other Credit Party in the Term Loan Documents, the ABL Documents or any
Additional Documents.

 

 129 

 

  

Section 7.21 Information Concerning Financial Condition of the Credit Parties.
None of the Term Loan Agent, the ABL Agent and any Additional Agent has any
responsibility for keeping any other Party informed of the financial condition
of the Credit Parties or of other circumstances bearing upon the risk of
non-payment of the ABL Obligations, the Term Loan Obligations or any Additional
Obligations. The Term Loan Agent, the ABL Agent and any Additional Agent hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances. In the event the
Term Loan Agent, the ABL Agent or any Additional Agent, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (A) to provide
any such information to such other party or any other party on any subsequent
occasion, (B) to undertake any investigation not a part of its regular business
routine, or (C) to disclose any other information.

 

Section 7.22 Excluded Assets. For the avoidance of doubt, nothing in this
Agreement (including Sections 2.1, 2.5, 4.1, 6.1 and 6.9 hereof) shall be deemed
to provide or require that any Agent or any Secured Party represented thereby
receive any Proceeds of, or any Lien on, any Property of any Credit Party that
constitutes “Excluded Assets” under (and as defined in) the applicable Credit
Facility or any related Credit Document to which such Agent is a party.

 

[Signature pages follow]

 

 130 

 

 

IN WITNESS WHEREOF, the ABL Agent, on behalf of itself and the ABL Secured
Parties, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, have caused this Agreement to be duly executed and delivered as of the
date first above written.

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as the ABL Agent         By: Matt
Mouledous     Name: Matt Mouledous     Title:   Vice President

 

[Signature Page – NCI ABL/Term Loan Intercreditor Agreement]

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as the Term Loan Agent         By:
/s/ John D. Toronto     Name: John D. Toronto     Title:   Authorized Signatory
        By: /s/ Shyam Kapadia_     Name: Shyam Kapadia     Title:   Authorized
Signatory

 

[Signature Page – Acknowledgement to NCI ABL/Term Loan Intercreditor Agreement]

 

 

 

 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Secured Parties, the Term Loan Agent, the Term Loan
Secured Parties, any Additional Agent and any Additional Secured Parties and
will not do any act or perform any obligation which is not in accordance with
the agreements set forth in this Agreement.

 

CREDIT PARTIES:

 

  NCI BUILDING SYSTEMS, INC.           By: /s/ Mark E. Johnson     Name: Mark E.
Johnson     Title: Executive Vice President, Chief Financial Officer and
Treasurer           NCI GROUP, INC.           By: /s/ Mark E. Johnson     Name:
Mark E. Johnson     Title: Executive Vice President, Chief Financial Officer and
Treasurer           ROBERTSON-CECO II CORPORATION           By: /s/ Mark E.
Johnson     Name: Mark E. Johnson     Title: Executive Vice President, Chief
Financial Officer and Treasurer           STEELBUILDING.COM, LLC           By:
/s/ Mark E. Johnson     Name: Mark E. Johnson     Title: Executive Vice
President, Chief Financial Officer and Treasurer

  

[Signature Page – Acknowledgment to NCI ABL/Term Loan Intercreditor Agreement]

 

 

 

 

  CENTRIA           By: /s/ Mark E. Johnson     Name: Mark E. Johnson     Title:
Executive Vice President, Chief Financial Officer and Treasurer          
CENTRIA, INC.           By: /s/ Mark E. Johnson     Name: Mark E. Johnson    
Title: Executive Vice President, Chief Financial Officer and Treasurer          
CENTRIA SERVICES GROUP, LLC           By: /s/ Mark E. Johnson     Name: Mark E.
Johnson     Title: Executive Vice President, Chief Financial Officer and
Treasurer

 

[Signature Page – Acknowledgment to NCI ABL/Term Loan Intercreditor Agreement]

 

 

 

 

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of _______ __, 20__, by NCI BUILDING SYSTEMS, INC. (the
“Company”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement, entered into as of
February 8, 2018 (as amended, supplemented, waived or otherwise modified from
time to time, the “Intercreditor Agreement”), between Wells Fargo Bank, National
Association, as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “ABL Agent”) for the ABL Secured Parties, and Credit Suisse AG,
Cayman Islands Branch, as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Term Loan Agent”) for the Term Loan Secured
Parties.1 Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 20__ (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list Additional Secured Parties] [and Additional
Agent, as agent (the “Additional Agent”)].2

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

 

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the Term Loan Agent and any Additional Agent that:

 

(1)         the Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Intercreditor Agreement; and

 

(2)         all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied.

 

Section 2. Designation of Additional Indebtedness. The Company hereby designates
such Additional Indebtedness as Additional Indebtedness and as Additional [ABL]
/ [Term] Indebtedness under the Intercreditor Agreement.

 



 

1Revise as appropriate to refer to any successor ABL Agent or Term Loan Agent
and to add reference to any previously added Additional Agent.

 

2Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Secured Parties and any Additional Agent.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

  NCI BUILDING SYSTEMS, INC.         By:       Name:     Title:

 

[Signature Page – Acknowledgment to NCI ABL/Term Loan Intercreditor Agreement]

 

 

 

 

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of _______________, 20__, among NCI BUILDING SYSTEMS, INC.
(the “Company”), Wells Fargo Bank, National Association, as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “ABL Agent”)3 for the
ABL Secured Parties, Credit Suisse AG, Cayman Islands Branch, as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “Term Loan
Agent”)4 for the Term Loan Secured Parties, [list any previously added
Additional Agent] [and insert name of each Additional Agent under any Additional
Credit Facility being added hereby as party] and any successors or assigns
thereof, to the Intercreditor Agreement, dated as of February 8, 2018 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”), among the ABL Agent, [and] the Term Loan Agent [and
(list any previously added Additional Agent)]. Capitalized terms used herein and
not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 20__ (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list any applicable Additional Secured Parties (the
“Joining Additional Secured Parties”)] [and insert name of each applicable
Additional Agent (the “Joining Additional Agent”)].5

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness and as Additional [ABL]
[Term] Indebtedness by means of an Additional Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, on behalf of itself and the Joining
Additional Secured Parties,]6 hereby agrees with the ABL Agent, the Term Loan
Agent and any other Additional Agent party to the Intercreditor Agreement as
follows:

 

Section 1. Agreement to be Bound. The [Joining Additional Agent, on behalf of
itself and the Joining Additional Secured Parties,]7 hereby agrees to be bound
by the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

 



 



3Revise as appropriate to refer to any successor ABL Agent.

 

4Revise as appropriate to refer to any successor Term Loan Agent.

 

5Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Secured Parties and any Additional Agent.

 

6Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Secured Parties represented thereby.

 

7Revise references throughout as appropriate to refer to the party or parties
being added.

  

 

 

 

Exhibit B

Page 2

 

Section 2. Recognition of Claims. (a) The ABL Agent (on behalf of itself and the
ABL Secured Parties), the Term Loan Agent (on behalf of itself and the Term Loan
Secured Parties) and [each of] the Additional Agent[s] (on behalf of itself and
any Additional Secured Parties represented thereby) hereby agree that the
interests of the respective Secured Parties in the Liens granted to the ABL
Agent, the Term Loan Agent, or any Additional Agent, as applicable, under the
applicable Credit Documents shall be treated, as among the Secured Parties, as
having the priorities provided for in Section 2.1 of the Intercreditor
Agreement, and shall at all times be allocated among the Secured Parties as
provided therein regardless of any claim or defense (including any claims under
the fraudulent transfer, preference or similar avoidance provisions of
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally) to which the ABL Agent, the Term Loan Agent, any Additional
Agent or any Secured Party may be entitled or subject. The ABL Agent (on behalf
of itself and the ABL Secured Parties), the Term Loan Agent (on behalf of itself
and the Term Loan Secured Parties), and any Additional Agent party to the
Intercreditor Agreement (on behalf of itself and any Additional Secured Parties
represented thereby) (a) recognize the existence and validity of the Additional
Obligations represented by the Additional Credit Facility, and (b) agree to
refrain from making or asserting any claim that the Additional Credit Facility
or other applicable Additional Documents are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations. The [Joining Additional Agent (on behalf of
itself and the Joining Additional Secured Parties] (a) recognize[s] the
existence and validity of the ABL Obligations, the existence and validity of the
Term Loan Obligations [and the existence and validity of the Additional
Obligations]8 and (b) agree[s] to refrain from making or asserting any claim
that the ABL Credit Agreement, the Term Loan Credit Agreement, the other ABL
Documents or Term Loan Documents or the Additional Credit Facility or the
Additional Documents]9, as the case may be, are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations.

 

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4. Miscellaneous. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 



 



8Add reference to any previously added Additional Obligations as appropriate.

 

9Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.

  

 

 

 

EXHIBIT C

 

[ABL CREDIT AGREEMENT][TERM LOAN CREDIT AGREEMENT][ADDITIONAL CREDIT FACILITY]
JOINDER

 

JOINDER, dated as of _______________, 20__, among Wells Fargo Bank, National
Association, as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “ABL Agent”)10 for the ABL Secured Parties, Credit Suisse AG,
Cayman Islands Branch, as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Term Loan Agent”)11 for the Term Loan Secured
Parties, [list any previously added Additional Agent] [and insert name of
additional Term Loan Secured Parties, Term Loan Agent, ABL Secured Parties or
ABL Agent, as applicable, being added hereby as party] and any successors or
assigns thereof, to the Intercreditor Agreement, dated as of February 8, 2018
(as amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”), among the ABL Agent12, [and] the Term Loan Agent13
[and (list any previously added Additional Agent)]. Capitalized terms used
herein and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
_______ __, 20__ (the “Joining [ABL Credit Agreement][Term Loan Credit
Agreement][Additional Credit Facility]”), among [list any applicable Credit
Party], [list any applicable new ABL Secured Parties, Term Loan Secured Parties
or Additional Secured Parties, as applicable (the “Joining [ABL Secured
Parties][Term Loan Secured Parties][Additional Secured Parties]”)] [and insert
name of each applicable Agent (the “Joining [ABL][Term Loan][Additional]
Agent”)].14

 

The Joining [ABL][Term Loan][Additional] Agent, on behalf of itself and the
Joining [ABL Secured Parties][Term Loan Secured Parties][Additional Secured
Parties],15 hereby agrees with the Company and the other Grantors, the [ABL][
Term Loan][Additional] Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

 

Section 1. Agreement to be Bound.16 The Joining [ABL][Term Loan][Additional]
Agent, on behalf of itself and the Joining [ABL Secured Parties][Term Loan
Secured Parties][Additional Secured Parties], hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the date
hereof, be deemed to be a party to the Intercreditor Agreement as [the][a] [ABL]
[Term Loan] [Additional] Agent. As of the date hereof, the Joining [ABL Credit
Agreement][Term Loan Credit Agreement][Additional Credit Facility] shall be
deemed [the][a] [ABL Credit Agreement] [Term Loan Credit Agreement] [Additional
Credit Facility] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 



 



10Revise as appropriate to refer to any successor ABL Agent.

 

11Revise as appropriate to refer to any successor Term Loan Agent.

 

12Revise as appropriate to describe predecessor ABL Agent or ABL Secured
Parties, if joinder is for a new ABL Credit Agreement.

 

13Revise as appropriate to describe predecessor Term Loan Agent or Term Loan
Secured Parties, if joinder is for a new Term Loan Credit Agreement.

 

14Revise as appropriate to refer to the new credit facility, Secured Parties and
Agents.

 

15Revise as appropriate to refer to any Agent being added hereby and any Secured
Parties represented thereby.

 

16Revise references throughout as appropriate to refer to the party or parties
being added.

 

 

 

 

Exhibit C

Page 2

 

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL] [Term Loan]
[Additional] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

 

Section 3. Miscellaneous. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

 

